TNG 12-19-18






    












    










CONSTRUCTION AND TERM LOAN AGREEMENT
by and between




LCS-Westminster Partnership IV LLP,
an Iowa limited liability partnership


Borrower




and




NATIONAL HEALTH INVESTORS, INC.,
a Maryland corporation


Lender


Dated: December 21, 2018







ARTICLE 1
LOANS    19

1.1
Principal    19

1.2
Interest    20

1.4
Regulatory Change; Conversion of Interest Rate    21

1.5
Payments    22

1.6
Prepayment    23

ARTICLE 2
CONDITIONS OF BORROWING    26

2.1
Pre-Closing Requirements    26

2.2
Loan Documents    28

2.3
Title Insurance    29

2.4
Opinion of Attorneys    29

ARTICLE 3
ADVANCES OF LOANS    30

3.1
General    30

3.2
Draw Requests with Respect to Loan B and Loan A Phase 2 Amount    31

3.3
Loans in Balance    33

3.4
Inspections    34

3.5
Lender’s Responsibilities    34

3.6
Retainage    35

ARTICLE 4
REPRESENTATIONS AND WARRANTIES    36

4.1
Borrower’s Formation and Powers    36

4.2
Authority    37

4.3
No Approvals    37

4.4
Legal and Valid Obligations    37

4.5
Litigation    37

4.8
Title to Land    38

4.9
Payment of Taxes    38

4.10
Agreements    39

4.11
No Defaults under Loan Documents or Other Agreements    39

4.12
Boundary Lines; Conformance with Governmental Requirements and
Restrictions    39

4.13
No Condemnation Proceeding    39

4.14
Loans in Balance    39

4.15
Federal Reserve Regulations    39

4.16
Investment Company Act    40

4.17
Unregistered Securities    40

4.18
Accuracy of Information    40

4.19
ERISA Compliance    40

4.20
Compliance    40

4.21
Employees    41

4.22
Consents    41

4.23
Environmental Laws    41

4.24
Changes in Third-Party Payors    42

4.25
Financial Statements    42

4.26
Surveys and Reports    42

4.27
Insurance    42

4.28
Anti-Terrorism Regulations    43

4.29
Subsidiaries    44

4.30
Leases    44

4.31
Ownership and Control of Borrower    44

4.32
Other Indebtedness    44

4.33
Completion of Phase I and Construction of Phase 2 Expansion    44

ARTICLE 5
COVENANTS OF BORROWER    44

5.1
Completing Construction    44

5.2
Changing Costs, Scope or Timing of Work    45

5.3
Paying Costs of the Project and the Loans    46

5.4
Using Proceeds of the Loans    46

5.5
Keeping of Records    46

5.6
Providing Updated ALTA Surveys    47

5.7
Maintaining Insurance Coverage    47

5.8
Transferring, Assigning, Conveying or Encumbering the Facility    47

5.9
Complying with the Loan Documents and Other Documents    47

5.10
Appraisals    47

5.11
Reporting Requirements    48

5.13
Taxes and Claims    52

5.14
Compliance with Applicable Laws    52

5.15
Notice    52

5.16
Merger, Consolidation and Transfers of Equity    52

5.17
Distributions    52

5.18
Construction Permits and Licenses    52

5.19
Patriot Act    52

5.20
Related Party Transactions    53

5.21
Leases    53

5.22
Debt; Operations and Fundamental Changes of Borrower    53

5.23
Accessibility Regulation    54

5.26
Minimum Capital Expenditures    55

ARTICLE 6
DEFAULTS    57

6.1
Events of Default    57

6.2
Rights and Remedies    60

6.3
Completion of Project by Lender    61

ARTICLE 7
LOAN ADVANCES TO CURE BORROWER’S DEFAULTS    62

7.1
Authorization to Make Loan Advances to Cure Borrower’s Defaults    62

ARTICLE 9
MISCELLANEOUS    63

9.1
Waiver and Amendment    63

9.2
Expenses and Indemnities    63

9.3
Binding Effect; Waivers; Cumulative Rights and Remedies    65

9.4
Incorporation by Reference    65

9.5
Survival    66

9.6
Governing Law; Waiver of Jury Trial; Jurisdiction    66

9.7
Counterparts    66

9.8
Notices    66

9.9
No Third Party Reliance    68

9.10
Time of the Essence    68

9.11
No Oral Modifications    68

9.12
Captions    68

.






EXHIBITS
EXHIBIT A-1 PROJECT BUDGET
EXHIBIT A-2 PROJECT PHASE 1-IF BUDGET
EXHIBIT B FORM OF DRAW REQUEST
EXHIBIT C LEGAL DESCRIPTION
EXHIBIT D SWORN CONSTRUCTION COST STATEMENT
EXHIBIT E INSURANCE REQUIREMENTS
EXHIBIT F OWNERSHIP CHART
EXHIBIT G CERTIFICATE OF COMPLIANCE
EXHIBIT H ESCROW ACCOUNT PLEDGE AGREEMENT




SCHEDULES


SCHEDULE 4.5    LITIGATION
SCHEDULE 4.29    SUBSIDIARIES
SCHEDULE 4.30    LEASES
SCHEDULE 4.32    INDEBTEDNESS






AMECURRENT 730583076.3 21-Nov-18 18:51 18600344
730583076.5

--------------------------------------------------------------------------------






CONSTRUCTION AND TERM LOAN AGREEMENT
THIS CONSTRUCTION AND TERM LOAN AGREEMENT (this “Agreement”) is made and entered
into this 21 day of December, 2018, by and between LCS-WESTMINSTER PARTNERSHIP
IV LLP, an Iowa limited liability partnership (the “Borrower”), whose address is
400 Locust Street, Suite 820, Des Moines, IA 50309, and NATIONAL HEALTH
INVESTORS, INC., a Maryland corporation (the “Lender”), whose address is 222
Robert Rose Drive, Murfreesboro, Tennessee 37129.
Borrower has requested that the Lender provide to Borrower (a) a term loan
(“Loan A”) in the maximum principal sum of up to $118,800,000 for the purpose of
refinancing existing debt of the Borrower, funding approved hard and soft costs
incurred in completing the construction of the Phase 1-IF Portions of the
Facility (as hereinafter defined) as set forth in the Project Phase 1-IF Budget
(as hereinafter defined) and funding approved hard and soft costs of developing
and constructing the Phase 2 Expansion (as hereinafter defined) as set forth in
the Project Budget (as hereinafter defined) and (b) a construction loan (“Loan
B” and together with Loan A, the “Loans” and each individually, a “Loan”) in the
maximum principal sum of up to $61,200,000 for the purpose of funding approved
hard and soft costs of developing and constructing the Phase 2 Expansion as set
forth in the Project Budget.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Advances (as hereinafter defined) to be made by
Lender pursuant to this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
DEFINITIONS:
For purposes of this Agreement, the following terms shall have the following
respective meanings, unless the context hereof clearly requires otherwise:
“Accessibility Regulation”: means any federal, state or local law, statute,
code, ordinance, rule, regulation or requirement including, without limitation,
under the United States Americans With Disabilities Act of 1991, as amended,
(the “ADA”) relating to accessibility to facilities or properties for disabled,
handicapped, physically challenged persons or other persons covered by the ADA.
“Accounts”: The Borrower’s accounts receivable (including healthcare insurance
receivables and Medicare or other governmental healthcare payments, if any), and
other rights to payment arising from the Facility now existing or hereafter
arising and whether or not for the sale or provision of goods or services to
residents or patients, including, but not limited to occupancy charges of all
kinds (including, without limitation, Initial Entrance Fee Receipts, Entrance
Fee Receipts and monthly or other fees paid by residents or patients).
“Advances”: Any portion of the Loan A Commitment or Loan B Commitment advanced
by Lender to or for the benefit of Borrower in accordance with this Agreement.





--------------------------------------------------------------------------------





“Affiliate”: Any other Person directly or indirectly controlling, controlled by
or under common control with such Person. As used in this definition, “control”,
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, through the ownership of
voting securities, partnership interests or other equity interests, or through
any other means, including the right to act as managing member.
“Agreement”: This Construction and Term Loan Agreement, including any amendments
hereof and supplements hereto executed by Borrower, Lender and consented to by
the Guarantor.
“Allowable Development Fees”: Development Fees paid in accordance with the
Development Agreement.
“Anti-Terrorism Laws”: Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Lender Secrecy Act, and the Law administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
“Application and Certification for Payment”: An itemized statement of the costs
of the Project and other information on AIA Forms G702 and G703 signed and sworn
to by the General Contractor and signed and approved by the Project Architect
and accompanied by the Sworn Construction Cost Statement.
“Appraisal”: Any appraisal of the Facility that may be required by Lender from
time-to-time pursuant to Section 5.10 of this Agreement which shall be (a)
addressed to Lender, (b) prepared by an appraiser acceptable to Lender, (c) in
substantial conformance with the regulations promulgated by the appropriate
federal regulatory agency pursuant to Section 1110 of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989 (12 U.S.C. § 3339), as amended, and
the regulations thereunder, and (d) subject to the review and approval of
Lender.
“Architect’s Agreement”: That certain Standard Form of Agreement Between Owner
and Consultant (Lump Sum Contract) dated January 5, 2015 between Borrower and
the Project Architect for design of the Phase 2 Expansion, together with all
amendments and modifications thereto hereafter entered into and approved by
Lender if required in accordance with the terms of this Agreement.
“Assignment of Contracts, Plans, Agreements and Permits”: That certain
Assignment of Contracts, Plans, Agreements and Permits from Borrower to Lender
dated on or about the date hereof, together with all amendments and
modifications thereto hereafter entered into in accordance with the terms of
this Agreement.
“Assignment of Leases”: That certain Assignment of Leases and Rents dated the
date hereof from Borrower to Lender for the benefit of Lender with respect to
the Loans, together with


2

--------------------------------------------------------------------------------





all amendments and modifications thereto hereafter entered into in accordance
with the terms of this Agreement.
“Association”: As that term is defined in Section 4.34 below.
“Attrition Income”: The amount of Entrance Fee Receipts (excluding Initial
Entrance Fee Receipts) received by Borrower in the subject period, less the
amounts which are paid by Borrower from such Entrance Fee Receipts (excluding
Initial Entrance Fee Receipts) during the same period pursuant to the terms of
the Residency Agreements in respect of the repayment of amounts due thereunder
to such patients or residents who have left the Facility.
“Authorized Officer”: A duly authorized manager or officer of Borrower or a
manager or designated officer of the managing partner of Borrower.
“Benefit Plan”: Each employee benefit plan covered by Title IV of ERISA whether
now in existence or hereafter instituted, maintained or contributed to by
Borrower or any ERISA Affiliate.
“Blocked Person”: As that term is defined in Section 4.28 below.
“Borrower”: Shall have the meaning assigned said term in the introductory
paragraph hereof.
“Borrower’s Organizational Documents”: The Statement of Qualification of
Borrower filed with the Iowa Secretary of State on November 18, 2005, and
Borrower’s Partnership Agreement.
“Borrower’s Partnership Agreement”: Borrower’s Second Amended and Restated
Limited Liability Partnership Agreement dated November 23, 2016, including any
amendments thereof and supplements thereto.
“Bring Down Certificate”: As that term is defined in Section 3.2 below.
“Building Permit” The permit issued by the City of Phoenix to construct the
Phase 2 Expansion.
“Business Day”: Any day other than a Saturday, a Sunday, or a legal holiday on
which Lender is not open for business.
“Capitalized Lease Obligations”: Any obligation of Borrower to pay rent or other
amounts under a lease of (or other agreement conveying the right to use) real
and/or personal property, which obligation is, or in accordance with GAAP
(including Accounting Standards Codification Subtopic 840-30 Capital Leases as
issued by the Financial Accounting Standards Board) is required to be,
classified and accounted for as a capital lease on a balance sheet of Borrower
at the time incurred; and for purposes of this Agreement the amount of each
Capitalized Lease Obligation shall be the capitalized amount thereof determined
in accordance with GAAP.


3

--------------------------------------------------------------------------------





“Cash and Investments”: means the sum of all unencumbered (except encumbrances
in favor of Lender) cash and cash equivalents and unencumbered (except
encumbrances in favor of Lender) marketable securities, but excluding
donor-restricted funds, refundable deposits and any reserves or funds which by
Law or contract cannot be utilized promptly by the Borrower for debt service and
operating expenses when due and payable, as shown on the most recent audited or
unaudited financial statements of the Borrower.
“Cash Deficiency Amount”: As that term is defined in Section 5.12(c).
“Change of Control”: The result caused by the occurrence of any event or series
of events which results in (i) the failure of LCS Parent and Westminster Parent
collectively, to own directly, at least 66 2/3% of Borrower’s partnership
interests (including voting rights and economic interests) free of any lien or
pledge other than in favor of Lender, (ii) the failure of any Minority Partner
to execute a Partnership Pledge Agreement in favor of Lender, (iii) the failure
of LCS Parent to be the managing partner under Borrower’s Partnership Agreement
or the amendment of Borrower’s Partnership Agreement to reduce LCS Parent’s
authority, (iv) the failure of Life Care Services Communities LLC to own
directly 100% of LCS Parent’s voting rights and economic interests, (v) the
failure of Life Care Companies LLC to own directly or indirectly 100% of the
voting rights and economic interests of Life Care Services Communities LLC, the
Developer and the Manager, or (vi) the failure of Manager to manage the day to
day operations of Borrower pursuant to the Management Agreement. Notwithstanding
the foregoing, Westminster Parent and LCS Parent may transfer partnership
interests in the Borrower between one another as a result of an equity
contribution in accordance with the terms of Borrower’s Partnership Agreement so
long as LCS Parent continues to be the managing partner under Borrower’s
Partnership Agreement and Borrower’s Partnership Agreement is not amended to
reduce LCS Parent’s authority thereunder in any respect. Notwithstanding the
foregoing, transfers or pledges by limited partners in the direct and indirect
owners of Westminster Parent shall not constitute a Change of Control, nor shall
Economic Interests Pledges by parties owning interests above the LCS Parent or
Westminster Parent, so long as (x) no such Economic Interests Pledge shall
result in a change in the Persons responsible for the day to day operations of
Borrower, (y) clause (vi) above continues to be satisfied, and (z) such Economic
Interest Pledges do not limit Lender’s rights under the Partnership Interest
Pledge Agreements, including without limitation, Lender’s rights to receive
distributions from Borrower on the terms specified therein.
“Closing Date”: December 21, 2018.
“Code”: The Internal Revenue Code of 1986, as amended.
“Collateral Documents”: As defined in Section 8.1 of this Agreement.
“Commitment”: The sum of: (i) the aggregate maximum unpaid principal amount of
the Loan A Commitment, and (ii) the aggregate maximum unpaid principal amount of
the Loan B Commitment.
“Commitment Fee”: The fee equal to the lesser of (i) one percent (1%) of the
total Commitment and (ii) $1,800,000, payable on the Closing Date with proceeds
of Loan B.


4

--------------------------------------------------------------------------------





“Completion”: (a) Completion shall mean that (i) the Phase 2 Expansion is
completed in accordance with the Plans, as approved by Lender, paid for in full,
free of all mechanics’, laborers’, materialmens’ and other similar lien claims
unless contested in compliance with this Agreement, and completion has been
certified by the Project Architect and approved by the Inspecting Consultant;
(ii) a certificate of substantial completion for the Phase 2 Expansion has been
signed by Borrower and the Project Architect and delivered to Lender; (iii)
Lender has received acceptable evidence that all Governmental Requirements and
all private restrictions and covenants relating to the Phase 2 Expansion have
been complied with or satisfied or waived and that one or more final
certificates of occupancy for the Phase 2 Expansion has been issued by all
appropriate governmental authorities without material conditions.
“Completion Date”: On or before November 17, 2020 provided however, the
Completion Date shall be automatically extended, for a period of not more than
forty five (45) days unless a longer period is approved by Lender in the
exercise of its reasonable discretion, in the event that Completion is delayed
by reason of acts of God; strikes; material shortage or unavailability of
necessary labor or materials; lockouts or labor difficulty; explosion; sabotage;
riot or civil commotion; act of war, fire or other casualty; legal requirements;
and causes beyond the reasonable control of Borrower (collectively, “Excusable
Delays”).
“Completion Guaranty”: The Completion Guaranty Agreement entered into by
Guarantor for the benefit of Lender, together with all amendments and
modifications thereto hereafter entered into in accordance with the terms of
this Agreement.
“Condition Material Adverse Occurrence”: Any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which Lender determines
in its reasonable discretion would materially adversely affect the financial
condition or value of, or operations at, the Facility, but which does not
constitute a Material Adverse Occurrence.
“Construction Commencement Date”: February 1, 2019.
“Construction Statement”: A current, detailed statement of hard and soft costs
associated with managing, developing, and constructing the Phase 2 Expansion, in
form and substance acceptable to Lender, certified as true, correct and complete
by an Authorized Officer of Borrower, and expressly showing all variations from
the Project Budget for the period covered thereof.
“Consultants”: Third party experts retained by Lender to assist it in connection
with closing, advancing, disbursing or administering the Loans.
“Contingent Monetary Liabilities”: With respect to Borrower and its
Subsidiaries, if any, all of any such Person’s liabilities and obligations for
moneys borrowed or payments of moneys owed on claims which have been liquidated
in amount, which are contingent upon and will not mature unless and until the
occurrence of some event or circumstance, including but not limited to such
Person’s liability under or with regard to guaranties and indemnities, purchase
agreements, letters of credit, and recourse indebtedness on projects sold to
other Persons.


5

--------------------------------------------------------------------------------





“Covenant Make-Whole Amount”: As that term is defined in Section 5.12(d).
“DACA”: A Deposit Account Control Agreement executed by the Depository Bank,
together with all amendments and modifications thereto hereafter entered into in
accordance with the terms of this Agreement.
“Days Cash on Hand” means, as of the date of calculation, the amount determined
by dividing (a) the amount of Cash and Investments of Borrower on such date by
(b) the quotient obtained by dividing Operating Expenses for the immediately
preceding twelve (12) month period, as shown in the most recent audited or
unaudited financial statements of Borrower, as applicable, by 365.
“Days Cash on Hand Requirement” means ninety (90) days.
“Declaration”: As that term is defined in Section 4.34 below.
“Depository Bank”: The bank at which the Facility Bank Accounts are maintained.
“Debt Service Coverage Ratio”: A fraction in which (a) for any quarterly period
ending prior to the Phase 2 Measurement Date, the numerator is the amount of the
Net Operating Income from the Phase I Portion of the Facility in the aggregate
for the measurement period, and the denominator is the sum of the interest
payments due from Borrower under the Loan A Phase 1-IF Note during the
measurement period, and (b) for any quarterly period ending after the Phase 2
Measurement Date, the numerator is the amount of the Net Operating Income from
the Facility (including the Phase 2 Expansion) in the aggregate for the
measurement period, and the denominator is the sum of the interest payments paid
or accrued from Borrower under the Notes (including the Loan B Note and the Loan
A Phase 2 Note) during the measurement period.
“Deed of Trust”: That certain Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing executed by Borrower in favor of Lender, together
with all amendments and modifications thereto hereafter entered into in
accordance with the terms of this Agreement.
“Default”: Any event which, with the giving of notice to Borrower or the lapse
of time, or both, would constitute an Event of Default.
“Default Rate”: The lesser of four percent (4%) per annum in excess of the
applicable Loan Rate or the maximum lawful rate of interest which may be
charged, if any.
“Department”: The Arizona Department of Health Services.
“Developer”: LCS Development LLC, an Iowa limited liability company.
“Development Agreement”: That certain Second Amended and Restated Development
Agreement for development of the Facility, dated as of October 26, 2015 by and
between Borrower and Developer, together with all amendments and modifications
thereto hereafter entered into and approved by Lender if required in accordance
with this Agreement.


6

--------------------------------------------------------------------------------





“Development Fee Subordination Agreement”: That certain Development Fee
Subordination Agreement dated as of the date of this Agreement entered into by
Developer for the benefit of Lender, together with all amendments and
modifications thereto hereafter entered into in accordance with the terms of
this Agreement.
“Development Fees”: The Development Fees payable to Developer pursuant to the
Development Agreement.
“Draw Request”: With respect to an Advance of proceeds of the Loans under Loan B
or the Loan A Phase 2 Amount, a request for such Advance in the form attached
hereto as Exhibit B and acceptable to Lender and accompanied by a spreadsheet
summary of the Project Budget and a current Construction Statement.
“Due Diligence Fee”: The nonrefundable fee paid by Borrower to Lender in the
amount of $100,000 to offset, and to be applied toward: (i) Lender’s reasonable,
documented, third party out-of-pocket costs and expenses incurred in connection
with Lender’s due diligence review and activities in preparation for the closing
of the Loans, (ii) Lender’s expenses to be paid by Borrower pursuant to Section
9.2 of this Agreement, and (ii) in the event of any excess Due Diligence Fee
over such costs and expenses, the Commitment Fee.
“Economic Interests Pledge” means a pledge or security interest in the right to
receive distributions, dividends, or other proceeds originating from Borrower by
the indirect owners of Borrower; provided such proceeds were paid in compliance
with this Agreement and further provided that such pledge or other security
interest does not encumber any other rights associated with an indirect
ownership interest in Borrower, including without limitation voting or control
rights.
“Entrance Fee Receipts”: Amounts received by Borrower in respect of “entrance
payments” (including the portion of thereof constituting loans made by Residents
to Borrower, but excluding any refundable resident deposits described in any
Residency Agreement or similar agreement with respect to those living units,
whether held in escrow or otherwise set aside pursuant to the requirements of
any such agreement or a reservation agreement prior to the occupancy of the
living unit covered by such Residency Agreement or similar agreement (which
amounts shall be included if and when occupancy occurs)).
“Environmental Audit”: The Phase I Environmental Site Assessment prepared by EMG
dated November 30, 2018, and addressed to Lender.
“Environmental Law”: Any of: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. §9601, et seq.; (b) the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendment of 1984, 42 U.S.C.A. §6901 et seq.; (c) the Clean Air Act, 42 U.S.C.A.
§7401 et seq., (d) the Clean Water Act of 1977, 33 U.S.C.A. §1251 et seq.; (e)
the Toxic Substances Control Act, 15 U.S.C.A. §12601 et seq.; and (f) all other
federal, state or local laws now existing or hereafter enacted relating to air
pollution, water pollution, noise control and/or the generation, handling,
discharge, disposal, recovery, storage


7

--------------------------------------------------------------------------------





or treatment of on-site or off-site hazardous substances, materials or wastes or
other contaminants, pollutants or wastes of any kind, as each of the foregoing
may be amended from time to time.
“Environmental Liability”: Any claim, demand, obligation, cause of action,
allegation, order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action, diminution in value or any other cost or
expense whatsoever, including reasonable attorneys’ fees and disbursements,
resulting from the violation or alleged violation of any Environmental Law or
the imposition of any Environmental Lien.
“Environmental Lien”: A Security Interest in favor of any third party for: (a)
any liability under an Environmental Law; or (b) damages arising from or costs
incurred by such third party in response to a release or threatened release of
hazardous or toxic waste, substance or constituent into the environment.
“Equipment”: All furniture, fixtures, equipment and personal property, if any,
owned by Borrower and located or to be located in or on, and used in connection
with the construction, management, maintenance or operation of, the Facility.
“ERISA”: The Employee Retirement Income Security Act of 1974, as the same may
from time to time be amended, and the rules and regulations promulgated
thereunder by any governmental agency or authority, as from time to time in
effect.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) which is
a member of a group of which Borrower is a member and which is under common
control within the meaning of Section 414 of the Code, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
“ERISA Event”: (a) a reportable event described in Section 4043 of ERISA and the
regulations issued thereunder (other than a reportable event not subject to the
provision for 30 day notice to the PBGC under such regulations) with respect to
a Benefit Plan; (b) the withdrawal of Borrower or any ERISA Affiliate from a
Benefit Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; (c) the filing of a notice of intent to
terminate a Benefit Plan or the treatment of a Benefit Plan amendment as a
termination under Section 4041 of ERISA; (d) the institution of proceedings to
terminate a Benefit Plan by the PBGC under Section 4042 of ERISA; or (e) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan.
“Escrow Account”: shall mean an interest bearing account established by Lender
after the date hereof to the extent expressly required pursuant to Section 5.30
of this Agreement in the name of Borrower into which any Covenant Make-Whole
Amounts, Cash Deficiency Amounts, Targeted Expenditure Shortfalls, Initial
Entrance Fee Receipts (only following the occurrence and during the continuance
of an Event of Default), and other amounts required to be held in escrow by
Lender hereunder shall be deposited.


8

--------------------------------------------------------------------------------





“Escrow Account Pledge Agreement”: That Pledge and Security Agreement in the
form of Exhibit H which will be executed by Borrower upon the establishment of
the Escrow Account to the extent expressly required pursuant to Section 5.30 of
this Agreement, with respect to all of Borrower’s right, title and interest in
and to the Escrow Account, together with all amendments and modifications
thereto hereafter entered into in accordance with the terms of this Agreement.
“Excluded Taxes”: Any of the following taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such tax (or any
political subdivision thereof); and (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of Lender
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that amounts with respect to such
taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office.
“Exit Fees”: The fee equal to the lesser of (i) one half percent (0.5%) of the
total Loan A Commitment and the total Loan B Commitment (in each case, whether
not Advanced) and (ii) $900,000.
“Existing Mortgage Debt”: The Indebtedness owed by Borrower to Bank of America,
N.A., as administrative agent, pursuant to that certain Construction Loan
Agreement dated as of November 23, 2016.
“Event of Default”: An Event of Default specified in Section 6.1 hereof.
“Facility”: The continuing care retirement community (“CCRC”) commonly known as
“Sagewood” and located at 4555 E. Mayo Blvd, Phoenix, AZ 85050. Except as
otherwise specifically provided to the contrary, references herein to the
Facility shall mean the Phase I Portion of the Facility in operation on the
Closing Date and the Phase 2 Expansion, both during construction and as in
operation following Completion.
“Facility Bank Accounts” shall mean any and all bank accounts into which all of
the Facility’s cash and cash equivalents (including, without limitation Entrance
Fee Receipts) are deposited by Borrower and/or Manager.
“Financial Statements”: As defined in Section 4.25 of this Agreement.
“Fiscal Year”: The period of January 1 of any year through December 31 of such
calendar year.
“GAAP”: Generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the audited
financial statements delivered to


9

--------------------------------------------------------------------------------





Lender pursuant to Article V. Whenever any accounting term is used herein and is
not otherwise defined, it shall be interpreted in accordance with GAAP.
“General Contract”: AIA Document A133-2009 Standard Form of Agreement Between
Owner and Construction Manager dated October 17, 2018, by and between Borrower
and General Contractor, as amended by the Guaranteed Maximum Price Amendment
dated December 15, 2018 which provides for a guaranteed maximum price of
$63,724,792 with respect to the Phase 2 Expansion, together with all amendments
and modifications thereto hereafter entered into and approved by Lender if
required in accordance with this Agreement.
“General Contractor”: The Weitz Company, LLC.
“Geotechnical Report”: The Report on Geotechnical Investigation dated September
29, 2015 with respect to the Sagewood Phase 1F Projects and 2.1 1.L Building and
the Addendum dated October 10, 2018 prepared by Speedie and Associates.
“Governmental Authority”: Any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Governmental Requirements”: All laws, statutes, codes, ordinances, and
governmental rules, regulations and requirements of a Governmental Authority
applicable to Borrower, Lender or the Facility, including without limitation
Environmental Laws, and the requirements of the Americans with Disabilities Act
of 1990, as amended, and all regulations thereunder, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, including, without limitation, the Declaration,
at any time in force affecting the Facility or any part thereof, including any
which may (i) require repairs, modifications or alterations in or to the
Facility or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.
“Guarantor”: Life Care Companies LLC, an Iowa limited liability company.
“Guaranties”: Collectively, the Completion and Payment Guaranties.
“Hazardous Substance”: Any substance, material or constituent defined in or
governed by any Environmental Law as a dangerous, toxic or hazardous pollutant,
contaminant, chemical waste, material or substance, and also including
urea-formaldehyde, polychlorinated biphenyls, dioxin, radon, asbestos, asbestos
containing materials, nuclear fuel or waste, radioactive materials, explosives,
carcinogens and petroleum products, including but not limited to crude oil or
any fraction thereof, natural gas, natural gas liquids, gasoline and synthetic
gas, or any other waste, material, substance, pollutant or contaminant which
would subject the owner or operator of the Facility to any damages, penalties or
liabilities under any applicable Environmental Law.
“In Balance”: As defined in Section 3.3.


10

--------------------------------------------------------------------------------





“Indebtedness”: In all cases without duplication, all items of indebtedness or
liability of Borrower at any time which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
consolidated balance sheet of Borrower as of the date of determination,
including: (a) indebtedness for borrowed money; (b) Capitalized Lease
Obligations; (c) obligations under direct or indirect guaranties of indebtedness
or obligations of others referred to in clause (a) or (b) above; (d) any
indebtedness secured by any Security Interest on the property of such entity;
(e) liabilities in respect of unfunded vested benefits under any Benefit Plan
for which the minimum funding standards of Section 302 of ERISA have not been
met; and (f) Contingent Monetary Liabilities.
“Indemnified Parties”: As defined in Section 9.2(b) of this Agreement.
“Indemnity”: The Environmental Indemnity Agreement of even date herewith
executed by Borrower and Guarantor, including any amendments thereof and
supplements thereto executed by Borrower, Guarantor and Lender.
“Independent Public Accountants”: Any nationally recognized firm of independent
certified public accountants which is reasonably acceptable to Lender.
“Initial Entrance Fee Receipts”: Entrance Fee Receipts received upon the initial
occupancy of any unit in the Phase 2 Expansion not previously occupied.
“Inspecting Consultant”: Brian Lubben of Building Foundry, and/or any other
independent architect, engineer or consultant selected by Lender for any purpose
provided for in this Agreement.
“Land”: That certain real property in Phoenix, Arizona on which the Facility is
situated, as more specifically described on Exhibit C, attached hereto and made
a part hereof by this reference.
“LCS Parent”: LCS Desert Ridge LLC, an Iowa limited liability company.
“Lease”: Any lease, sublease or sub-sublease, letting, license, concession or
other agreement (whether written or oral and whether now or hereafter in
effect), pursuant to which any Person is granted a possessory interest in, or
right to use or occupy, all or any portion of any space in the Facility, and
every modification, amendment or other agreement relating to such lease,
sublease, sub-sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
“Lender”: Shall have the meaning assigned said term in the introductory
paragraph hereof.
“Lender Insurance Cure”: As defined in Section 5.7 of this Agreement.
“Loan A”: Shall have the meaning assigned said term in the introductory
paragraphs hereof.
“Loan A Commitment”: An amount of up to $118,800,000.
“Loan A Maturity Date”: December 31, 2028.


11

--------------------------------------------------------------------------------





“Loan A Notes”: Collectively, the Loan A Phase 1-IF Note and the Loan A Phase 2
Note.
“Loan A Phase 1-IF Amount”: That portion of the Loan A Commitment equal to the
amount needed to pay off the Existing Mortgage Debt and pay certain costs
incurred in completing the construction of Phase 1-IF Portions of the Facility,
plus closing costs and expenses in connection with the Loan A Phase 1-IF Note
and subject to a maximum amount of $77,339,747.35.
“Loan A Phase 1-IF Note”: The full recourse Promissory Note of even date
herewith in the amount of the Loan A Phase 1-IF Amount executed and delivered by
Borrower to Lender including any amendments thereof and supplements thereto
executed by Borrower and Lender.
“Loan A Phase 2 Amount”: That portion of the Loan A Commitment equal to the
difference between the Loan A Commitment and the Loan A Phase 1-IF Amount.
“Loan A Phase 2 Note”: The full recourse Promissory Note of even date herewith
in the amount of the Loan A Phase 2 Amount executed and delivered by Borrower to
Lender including any amendments thereof and supplements thereto executed by
Borrower and Lender.
“Loan A Rate”: A fixed rate of interest equal to seven and one quarter percent
(7.25%) per annum, which rate shall be increased by 0.10% annually beginning on
January 1, 2022 and each January 1 thereafter.
“Loan B”: Shall have the meaning assigned said term in the introductory
paragraphs hereof.
“Loan B Commitment”: An amount of up to $61,200,000.
“Loan B Maturity Date”: December 31, 2023.
“Loan B Note”: The full-recourse Promissory Note of even date herewith in the
amount of the Loan B Commitment, executed and delivered by Borrower to Lender
including any amendments thereof and supplements thereto executed by Borrower
and Lender.
“Loan B Principal Repayments”: Shall have the meaning assigned to such term in
Section 1.1(b).
“Loan B Rate”: A fixed rate of interest equal to eight percent and one-half
percent (8.50%) per annum.
“Loan Documents”: The documents described in Section 2.2 of this Agreement, and
any other documents which evidence, secure and/or govern the Loans, including,
but not limited to, this Agreement, the Notes, the Deed of Trust, the
Guaranties, the Indemnity, the Security Agreement, the Pledge Agreements, the
DACA, the Escrow Account Pledge Agreement (if any), the Management Subordination
Agreement, the Assignment of Contracts, Plans, Agreements and Permits, the
Plans, and rights related thereto, and any amendments thereof and supplements
thereto executed by Borrower and the parties thereto.
“Loan Rate”: The Loan A Rate or the Loan B Rate, as the context requires.


12

--------------------------------------------------------------------------------





“Loans”: Shall have the meaning assigned said term in the introductory paragraph
hereof.
“Management Agreement”: That certain First Amended and Restated Management
Agreement dated October [undated] 2016 between Borrower and Manager.
“Management Subordination Agreement”: That certain Management Subordination
Agreement dated as of the date of this Agreement entered into by Manager for the
benefit of Lender, together with all amendments and modifications thereto
hereafter entered into in accordance with this Agreement.
“Manager”: Life Care Services LLC, an Iowa limited liability company, or any
successor manager approved by Lender pursuant to the terms of this Agreement.
“Master Developer”: As that term is defined in Section 4.34 below.
“Material Adverse Occurrence”: Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) which Lender determines in its
reasonable discretion would materially adversely affect the ability of Borrower
or Guarantor to perform its obligations as and when required under any of the
Loan Documents.
“Material Contract”: Any and all subcontracts under the General Contract having
a contract sum in excess of $500,000, and any and all other contracts, whether
entered into under the General Contract or not, having a contract sum in excess
of $500,000, including without limitation engineering, architectural, and
construction contracts relating to the Project.
“Maturity Date”: The Loan A Maturity Date or the Loan B Maturity Date, as the
context requires.
“Medicaid”: The medical assistance program established by Title XIX of the
Social Security Act, as amended.
“Medicare”: The health insurance program for the aged and disabled established
by Title XVIII of the Social Security Act, as amended.
“Medicare Receivable”: Any account that arises from the provision of health care
services (and any services, or sales ancillary thereto) and that is payable
pursuant to an agreement entered into between a health care facility and a
federal or state agency or other Person administering Medicare, pursuant to
which the health care facility agrees to provide services or merchandise for
patients under Medicare in accordance with the terms of such agreement and the
Medicare Regulations.
“Medicare Regulations”: Collectively (a) all federal statutes (whether set forth
in Title XVIII of the Social Security Act, as amended, or elsewhere) affecting
Medicare and (b) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement and other guidelines of any
governmental or regulatory authority promulgated pursuant to or in connection


13

--------------------------------------------------------------------------------





with any of such federal statutes, in each case as such statutes, rules,
regulations, manuals, orders and guidelines may be supplemented, amended or
otherwise modified from time to time.
“Minority Partner”: Any person or entity who holds directly or indirectly the
partnership interests (including voting rights and economic interests), not to
exceed 33 1/3%, in Borrower which are not required to be held by LCS Parent and
Westminster Parent.
“Monthly Reporting Statement”: Collectively (a) a detailed month end balance
sheet and year-to-date statement of income and expenses reflecting applicable
revenues and expenses for developing, managing, maintaining and operating the
Facility in form and substance acceptable to Lender, (b) a rent roll or census
report, as applicable, setting forth the number of licensed and/or available
units and/or beds and the number of occupied units/beds by payor type and (c) a
detailed calculation of Attrition Income for the applicable month, in each case,
certified as true, correct and complete by an Authorized Officer of Borrower.
“Negotiation Period”: As defined in Section 8.1 of this Agreement.
“Net Operating Income”: For any period, the difference in Revenues and Operating
Expenses for the Facility for the applicable period plus, for purposes of
calculating the Debt Service Coverage Ratio, any interest expense on
Indebtedness (other than capitalized interest) deducted from Revenues as an
Operating Expense.


“Notes”: The Loan A Note and the Loan B Note, collectively.
“Operating Budget”: A detailed listing of all anticipated annual income and
expenses from and for managing, maintaining and operating the Facility, prepared
by Borrower and in form and substance reasonably acceptable to Lender. For the
avoidance of doubt, the Operating Budget delivered pursuant to Section 2.1 shall
be prepared with respect to (a) the Phase I Portion of the Facility for the year
ending December 31, 2019 and (b) the Phase 2 Expansion for the two-year period
following the Completion Date. The Operating Budgets delivered pursuant to
Section 5.11 from and after December, 2018 shall be prepared with respect to the
next succeeding year’s operation of the Facility as a whole (including the Phase
2 Expansion).
“Operating Expenses”: For any period, the aggregate of all expenses of Borrower
calculated under GAAP, including without limitation (A) management fees payable
by Borrower in an amount equal to the greater of (i) actual management fees paid
or (ii) an assumed management fee equal to five percent (5%) of the Facility’s
gross revenues, (B) an assumed capital expenditure amount equal to the Targeted
Expenditure Amount, and (C) taxes incurred by Borrower during such period (other
than income taxes), minus (a) depreciation and amortization, (b) any expenses
deemed extraordinary expenses (including without limitation any non-recurring
acquisition expenses) in Lender’s reasonable discretion, losses on the sale of
assets other than in the ordinary course of business and losses on the
extinguishment of debt or termination of pension plans, (c) losses resulting
from any reappraisal, revaluation or write-down of assets other than bad debts,
(d) non-cash expenses including bad debt expense to the extent offset from
Revenues, and (e) amounts expensed by Borrower on the financial statements that
qualify to be capitalized in Lender’s reasonable discretion with respect to
capital repairs and/or improvements to the Facility.


14

--------------------------------------------------------------------------------





“Partnership Interest Pledge Agreements”: Those certain Pledge Agreements
entered into by LCS Parent and Westminster Parent and by any Minority Partner,
if applicable, as amended or restated from time to time.
“Payment Guaranty”: The Payment and Performance Guaranty Agreement entered into
by Guarantor for the benefit of Lender, as amended or restated from time to
time.
“PBGC”: The Pension Benefit Guaranty Corporation or any successor board,
authority, agency, officer or official of the United States administering the
principal functions assigned on the date hereof to the Pension Benefit Guaranty
Corporation under ERISA.
“Permitted Affiliate Transactions”: Means (i) the provision of insurance
brokerage services by an Affiliate of the Borrower to the Borrower on terms not
less favorable to the Borrower than could be obtained on an arm’s-length basis
from unrelated third parties, so long as such Affiliate’s only remuneration for
such services are customary and reasonable brokerage fees paid by the insurance
companies providing insurance policies to the Borrower, (ii) the provision of
group purchasing services by an Affiliate of the Borrower to the Borrower on
terms not less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, so long as such Affiliate’s
only remuneration for such services are fees paid by the vendors participating
in such program, the amount of such fees do not exceed three percent (3%) of the
payments to such vendors, and such arrangements are terminable by the Borrower
without penalty on not more than sixty (60) days written notice, (iii) the
operation of an assistance in living program (home health services) by an
Affiliate of the Borrower for the Borrower under the terms of a written
agreement in customary form and amount and approved in writing by the Lender,
(iv) the Development Agreement, and (v) the Management Agreement.
“Permitted Encumbrances”: The liens, charges and encumbrances on title to the
Land (i) listed on Schedule B to the Title Policy on the Closing Date or on the
Survey, (ii) any other encumbrances accepted by Lender in advance of
recordation, (iii) liens in favor of Lender securing Loan A and Loan B, (iv)
liens, if any, for property taxes or other charges not yet due and payable and
not delinquent or which are being contested as permitted in this Agreement;
(iv) any workers’, mechanics’ or other similar liens on the Land for work in
progress for which payment is not delinquent and will be paid in the ordinary
course of business or which are being contested as permitted in this Agreement,
(v) liens on fixed assets and purchase money indebtedness as permitted in this
Agreement, and (vi) easements, rights of way and other recorded covenants,
conditions, restrictions, and other similar encumbrances recorded in connection
with the construction of the Phase 2 Expansion or imposed by law which, either
individually or in the aggregate, do not detract from the value of the Facility
and are to be used in connection with the ordinary conduct of the businesses of
the Borrower; provided that any temporary easements, rights of way or similar
encumbrances which are granted or arise in connection with the construction of
the Phase 2 Expansion will be promptly released once construction is completed
and will not be regarded as Permitted Encumbrances after the Completion Date.
“Person”: An individual, corporation, partnership, limited liability company,
joint venture, trust or unincorporated organization, or a government or any
agency or political subdivision thereof.


15

--------------------------------------------------------------------------------





“Phase 1-IF Portions of the Facility”: The 316 independent living units, 48
assisted living beds/44 assisted living units, 28 memory care beds/28 memory
care units, and 78 skilled nursing beds that are in operation at the Facility as
of the Closing Date.
“Phase 2 Expansion”: The additional 101 independent living units that are being
constructed on the Land.
“Phase 2 Measurement Date”: The last day of the first calendar quarter ending
after the 36th month following the issuance of the temporary or permanent
certificate of occupancy for the Phase 2 Expansion.
“Plans”: The final construction plans for the Phase 2 Expansion, including
drawings, specifications, details, manuals, and construction timeline, as
approved by Lender as of the Closing Date, and including any changes thereto
after the Closing Date which are either permitted hereunder without the approval
of Lender or are approved by Lender in accordance with the terms of this
Agreement.
“Prepayment Fee”: An amount equal to (A) two percent (2%) of the outstanding
principal amount prepaid if such prepayment occurs on or after January 1, 2021
but prior to January 1, 2022, (B) one percent (1%) of the outstanding principal
amount prepaid if such prepayment occurs on or after January 1, 2022 but prior
to January 1, 2023, and (C) zero percent (0%) thereafter. Notwithstanding the
foregoing, there shall be no Prepayment Fee due (i) with respect to the Loan B
Principal Repayments (ii) if the Loan is prepaid in connection with Lender’s
acquisition or refinancing of the Facility, or (iii) in connection with the
application of insurance proceeds or condemnation awards pursuant to Section 5
of the Deed of Trust.
“Project”: The construction of the Phase 2 Expansion on the Land.
“Project Architect”: Todd & Associates, Inc.
“Project Budget”: An itemized certified statement of actual and estimated costs
to be incurred by Borrower with respect to the construction of the Phase 2
Expansion, including, but not limited to, certain approved third party design
and pre-development expenses, construction costs (excluding overages), costs of
furniture, fixtures and Equipment, appropriate contingencies, jurisdictional
fees, impact fees, license and permit fees, legal fees, financing costs and
related transaction expenses, as set forth in Exhibit A-1 attached hereto and
made a part hereof, certified by Borrower and approved by Lender in its sole
discretion, as the same may be amended or supplemented as provided for in this
Agreement.
“Project Phase 1-IF Budget”: An itemized certified statement of actual and
estimated costs to be incurred by Borrower from and after the Closing Date with
respect to the completion of the construction of the Phase 1-IF Portions of the
Facility, as set forth in Exhibit A-2 attached hereto and made a part hereof,
certified by Borrower, as the same may be amended or supplemented as provided
for in this Agreement and/or approved by Lender.


16

--------------------------------------------------------------------------------





“Protective Advance”: All necessary costs and expenses (including attorneys’
fees and disbursements) incurred by Lender (a) in order to remedy an Event of
Default under the Loan Documents, which Event of Default, by its nature, may
impair any portion of the collateral for the Loans or the value of such
collateral, interfere with the enforceability or enforcement of the Loan
Documents, or otherwise materially impair the payment of the Loans (including,
without limitation, the costs of unpaid insurance premiums, foreclosure costs,
costs of collection, costs incurred in bankruptcy proceedings and other costs
incurred in enforcing any of the Loan Documents); or (b) in respect of the
operation of the Facility following a foreclosure under the Deed of Trust.
“Quarterly Reporting Statement”: Collectively, (a) a detailed quarter end
balance sheet and a quarter end and year-to-date statement of income and
expenses reflecting applicable revenues and expenses for developing, managing,
maintaining and operating the Facility in form and substance acceptable to
Lender, (b) a rent roll or census report, as applicable, setting forth the
number of licensed and/or available units and/or beds and the number of occupied
units/beds by payor type, (c) a detailed calculation of Attrition Income for the
applicable quarter, and (d) upon Lender’s request (i) a comparison of the
quarter end and year-to-date statement of income and expenses showing all
variations from the Operating Budget for the period covered thereby, (ii) a
statement of cash flows for the applicable period and/or (iii) an aged accounts
receivable and aged accounts payable report that ties to the quarter end balance
sheet, in each case, certified as true, correct and complete by an Authorized
Officer of Borrower.
“Real Property”: As defined in Section 4.23 of this Agreement.
“Regulatory Change”: Any change, after the date of this Agreement, in United
States federal, state or foreign laws, regulations or treaties, or the adoption
or making after such date of any interpretations, directives or requests
applying to Lender of or under any United States federal, state or foreign laws
or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
“Reimbursement Contracts”: All third-party reimbursement contracts for the
Facility that are now or hereafter in effect with respect to patients qualifying
for coverage under the same, including Medicare and private insurance
agreements, as and if applicable.
“Related Party”: Any one or more of the following: (a) Guarantor, (b) Manager,
(c) Developer, (d) LCS Parent, or (e) Westminster Parent.
“Release Documentation”: As defined in Section 5.28 of this Agreement.
“Residency Agreement”: Any written agreement or contract, as amended from time
to time, between the Borrower and a Resident giving the Resident certain rights
of occupancy in the Facility, and providing for the provision of certain
services to such Resident (whether such services are provided in the independent
living, assisted living, memory care or skilled nursing portion of the
Facility), which is in a form that has been approved by Lender in its reasonable
discretion.
“Resident”: The occupant or prospective occupant of a unit or bed at the
Facility.


17

--------------------------------------------------------------------------------





“Resident Loan Lien”: The lien claimed and perfected on behalf of the residents
by the Director of Insurance of the State of Arizona pursuant to Arizona Revised
Statutes Section 20-185 which is evidenced by that certain Notice and Claim of
Lien dated November 19, 2009 recorded in the official records of Maricopa
County, Arizona as Recorder’s Number 20081002826.
“Resident Loans”: Loans made by residents to Borrower pursuant to Borrower’s
form of “80% Return-of-Capital Residency Agreement” or similar form of Residency
Agreement.
“Revenues”: For any period, the sum of the Borrower’s (a) gross service fee
revenues less contractual allowances and provisions for uncollectible accounts,
discounted care, and free care (to the extent related revenue is booked), plus
(b) other operating revenues (excluding amortized Entrance Fee Receipts), plus
(c) non-operating revenues, all as determined in accordance with GAAP
consistently applied, and plus (d) Attrition Income; provided, however, that no
determination thereof shall take into account (w) unrealized gains or losses on
investments, (x) any gain or loss resulting from the early extinguishment of
Indebtedness, and (y) insurance (other than rent loss and business interruption)
and condemnation proceeds. For purposes of any calculation that is made with
reference to both Revenues and Expenses, any deduction from gross patient
services revenues otherwise required by the preceding provisions of this
definition shall not` be made if and to the extent that the amount of such
deduction is included in Expenses.
“Sagewood Land Subsidiary”: Sagewood Land LLC, an Iowa limited liability
company.
“Security Agreement”: That certain Security Agreement executed by Borrower in
favor of Lender as the same may be amended from time to time.
“Security Interest”: Any lien, pledge, mortgage, encumbrance, charge or security
interest of any kind whatsoever (including, without limitation, the lien or
retained security title of a conditional vendor) whether arising under a
security instrument or as a matter of law, judicial process or otherwise or the
agreement by Borrower or any of its Subsidiaries to grant any lien, security
interest or pledge, mortgage or encumber any asset.
“Subordination Agreement”: The Subordination Agreement dated as of the Closing
Date executed by the Director of the Arizona Department of Insurance, Borrower
and Lender with respect to the Resident Loan Lien.
“Subsidiary”: Any corporation or other entity of which more than 50% of the
outstanding capital stock or interests having ordinary voting power to elect a
majority of the board of directors or the board of governors or otherwise to
control the activities of such entity (irrespective of whether or not at the
time other class or classes of the equity of such entity shall or might have
voting power upon the occurrence of any contingency), is at the time directly or
indirectly owned by Borrower and one or more of its Subsidiaries, or by one or
more other Subsidiaries.
“Survey”: As defined in Section 2.1 of this Agreement.
“Sworn Construction Cost Statement”: An itemized, certified statement of actual
and estimated costs of the Project, in the form of Exhibit D attached hereto and
hereby made a part


18

--------------------------------------------------------------------------------





hereof, signed and sworn to by Borrower and/or the General Contractor, as
applicable, as the same may be amended or supplemented with the approval of
Lender from time to time, and consistent with the items enumerated in the
Project Budget.
“Targeted Expenditure Amount”: An amount equal to (a) for periods ending between
the Closing Date and the fifth anniversary of the Closing Date, $500.00 per unit
(in the case of assisted living or independent living units) or bed (in the case
of skilled nursing beds), as applicable, per annum for each of the units and/or
beds in the Phase I Portion of the Facility and (b) for periods ending after the
fifth anniversary of the Closing Date, $500.00 per unit or bed, as applicable,
per annum for each of the units and/or beds in the entire Facility, including
the Phase 2 Expansion.
“Targeted Expenditure Shortfall”: As defined in Section 5.26 of this Agreement.
“Third Party Offer”: As defined in Section 8.2 of this Agreement.
“Title Company”: First American Title Insurance Company.
“Title Policy”: An ALTA extended coverage mortgagee’s title insurance policy
(ALTA 2006 Loan Policy of Title Insurance, or equivalent or other form
satisfactory to Lender), with such endorsements as Lender may require, issued by
the Title Company in the amount of the Loans insuring the lien of the Deed of
Trust through incremental coverage over mechanics’ liens with each draw as
security for all Advances of the Loans pursuant to the terms of this Agreement,
subject only to the Permitted Encumbrances.
“USA Patriot Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Westminster Parent”: Westminster – LCS IV LLC, an Arizona limited liability
company.
ARTICLE 1
LOANS
1.1    Principal. Subject to the terms and conditions hereof:
(a)Loan A. Lender agrees to lend to Borrower and Borrower agrees to borrow from
Lender, the proceeds of Loan A, from time to time in accordance with the terms
hereof until the Loan A Maturity Date, for the purpose of refinancing the
existing debt of the Borrower, funding certain costs of the Loan, and funding
the approved hard and soft costs of developing and constructing the Phase 2
Expansion as set forth in the Project Budget. Lender shall not make any advances
with respect to the Loan A Phase 2 Amount until Lender has made Advances equal
to the full amount of the Loan B Commitment. All Advances made by Lender in
respect of Loan A shall be evidenced by the Loan A Notes in accordance with the
terms of this Agreement. The entire principal balance of Loan A shall mature and
be payable on the Loan A Maturity Date. No portion of Loan A shall be funded
with Plan


19

--------------------------------------------------------------------------------





Assets (as defined in ERISA) if such funding would cause Borrower to incur any
prohibited transaction excise tax under Section 4975 of the Code;
(b)Loan B. Lender agrees to lend to Borrower and Borrower agrees to borrow from
Lender, the proceeds of Loan B, from time to time in accordance with the terms
hereof until the Loan B Maturity Date, for the purpose of funding the Commitment
Fee and funding the approved hard and soft costs of developing and constructing
the Phase 2 Expansion set forth in the Project Budget. All Advances made by
Lender in respect of Loan B shall be evidenced by the Loan B Note. Monthly
principal payments (“Loan B Principal Repayments”) shall be due with respect to
the Loan B Note on or before the tenth (10th) day of each month in an amount
equal to one hundred percent (100%) of the prior month’s Initial Entrance Fee
Receipts, if any, from the Phase 2 Expansion. Within five (5) days after the end
of each month, Borrower shall provide Lender with a schedule of Initial Entrance
Fee Receipts for the Phase 2 Expansion and such supporting documentation with
respect thereto that Lender may reasonably request to verify the prior month’s
Initial Entrance Fee Receipts and the amount of the required principal payment.
The remaining outstanding principal balance of the Loan B Note shall mature and
be payable on the Loan B Maturity Date. Following the occurrence and during the
continuance of an Event of Default, upon Lender’s request, Borrower shall
deposit all Initial Entrance Fee Receipts for the Phase 2 Expansion into the
Escrow Account immediately upon receipt thereof and Lender shall be authorized
to apply such amounts to payment of the Loans in accordance with this Agreement
and the deposit account control agreement related to the Escrow Account. No
portion of Loan B shall be funded with Plan Assets (as defined in ERISA) if such
funding would cause Borrower to incur any prohibited transaction excise tax
under Section 4975 of the Code; and
(c)Exit Fee. The Exit Fee shall be due and payable in a single lump sum upon the
later of (i) payment in full of Loan A, and (ii) payment in full of Loan B.
1.2    Interest. Borrower shall pay to Lender interest on the Loan A Notes
computed at Loan A Rate and on the Loan B Note computed at the Loan B Rate.
(a)    Interest shall accrue on each and every Advance from and after the date
it is made by Lender to Borrower. Interest on the Notes computed at the
applicable Loan Rate shall be payable, as accrued, on the first day of each
calendar month, commencing on the first day of the next calendar month following
the calendar month in which the initial Advance under such Note is made
hereunder, and all unpaid, accrued interest shall be paid in full at the time
all Advances are paid in full. Interest computed at the applicable Loan Rate
shall be computed on the basis of a 365 day year, but shall be charged for the
actual number of days principal is unpaid. If all unpaid Advances made by Lender
with respect to a Loan have not been repaid on or before the Maturity Date with
respect to such Loan, then the entire unpaid balance of all Advances made by
Lender on both Loans shall (without notice to or demand upon Borrower) become
due and payable on said date, together with all unpaid, accrued interest
thereon, and with interest computed at the Default Rate from


20

--------------------------------------------------------------------------------





and after that date until all Advances are paid in full. Interest at the Default
Rate shall be payable on the first day of each calendar month or on demand, at
Lender’s option.
(b)    In the event that Borrower fails to make any required payment of
principal or interest on the Notes (other than the balloon payment at such
Note’s Maturity Date) on or before the fifth (5th) day following the due date
thereof, Borrower shall pay to Lender, in addition to interest at the Default
Rate, a late payment charge equal to five percent (5%) of the amount of the
overdue payment, for the purpose of reimbursing Lender for a portion of the
expense incident to handling the overdue payment. This late charge shall apply
individually to all payments past due and there will be no daily prorated
adjustment. This provision shall not be deemed to excuse a late payment or be
deemed a waiver of any other rights Lender may have including the right to
declare the entire unpaid principal and/or interest immediately due and payable.
Borrower agrees that the “late charge” is a provision for liquidated damages and
represents a fair and reasonable estimate of the damages Lender will incur by
reason of the late payment considering all circumstances known to Borrower and
Lender on the date hereof. Borrower further agrees that proof of actual damages
will be difficult or impossible.
(c)    Lender and Borrower agree that none of the terms and provisions contained
herein or in any of the other Loan Documents shall be construed to create a
contract for the use, forbearance, or detention of money requiring payments of
interest in excess of the maximum contract interest rate permitted to by charged
by the laws of the State of Arizona. In the event that the interest and/or
charges in the nature of interest, if any, provided for by this Agreement or by
any other Loan Document, shall contravene a legal or statutory limitation
applicable to the Loans, if any, Borrower shall pay only such amounts as would
legally be permitted; provided, however, that if the defense of usury and all
similar defenses are unavailable to Borrower, Borrower shall pay all amounts
provided for herein. If, for any reason, amounts in excess of the amounts
permitted in the foregoing sentence shall have been paid, received, collected or
applied hereunder, whether by reason of acceleration or otherwise, then, and in
that event, any such excess amounts shall be applied to principal, unless
principal has been fully paid, in which event such excess amount shall be
refunded to Borrower.
1.3    Intentionally omitted.
1.4    Regulatory Change; Conversion of Interest Rate.
(a)    Notwithstanding any other provision herein, if any Regulatory Change
shall change the basis of taxation of payments to Lender of the principal of or
interest at the applicable Loan Rate or any other fees or amounts payable
hereunder, or shall subject Lender to any new or additional charge, fee,
withholding or tax of any kind, or shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit or loan commitments extended by, Lender or
shall impose on Lender any other condition affecting this Agreement or the Loan
Rates and the result of any of the foregoing shall be to increase the cost to
Lender of making the Loans or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or otherwise) in
respect


21

--------------------------------------------------------------------------------





thereof, by an amount reasonably deemed by Lender to be material, then, other
than Excluded Taxes, and only to the extent that Lender is charging similarly
situated borrowers for such amounts, Borrower shall pay to Lender, upon Lender’s
demand, such additional amount or amounts as will compensate Lender for the
actual, out-of-pocket cost of such additional costs or reduction. A statement
from Lender setting forth such amount or amounts as shall be necessary to so
compensate Lender shall be delivered to Borrower and shall, in the absence of
manifest error, be conclusive and binding upon Borrower. Borrower shall pay
Lender the amount shown as due on any such statement within five (5) days after
its receipt of the same. Failure on the part of Lender to demand compensation
for any increased costs or reduction in amounts received or receivable shall not
constitute a waiver of any of the Lender’s rights to demand compensation for any
increased costs or reduction in amounts received or receivable. The protection
under this Section shall be available to Lender regardless of any possible
contention of the invalidity or inapplicability of any law, regulation or
directive which shall give rise to any demand by Lender.
(b)    Except for a failure caused by Lender’s default, gross negligence or
willful misconduct, Borrower shall indemnify Lender against any loss or expense
which Lender may sustain or incur as a consequence of (a) any failure, subject
to any applicable cure period, of Borrower to make any payment when due of any
amount due hereunder, (b) any failure of Borrower to borrow, on a date specified
therefor in a notice thereof, (c) any attempted prepayment of the Loans, except
as permitted herein, or (d) the occurrence of any Event of Default.
(c)Lender shall provide to Borrower a statement, signed by an officer of Lender,
explaining any such loss or expense and setting forth, if applicable, the
computation pursuant to the preceding sentence which, in the absence of manifest
error, shall be conclusive and binding on Borrower.
(d)Within a reasonable period after Borrower’s request, Lender shall deliver to
the Borrower an executed original of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax. If Lender fails to deliver such
Form W-9, Borrower may withhold taxes to the extent required by applicable law,
but such failure shall not otherwise affect the rights and obligations of the
parties hereunder or under any of the other Loan Documents.
1.5    Payments.
(a)    Except to the extent that this Agreement specifically requires otherwise,
all payments of principal of, and interest on, the Notes and all fees, expenses
and other obligations under the Loan Documents payable to Lender that are not
included in a Draw Request shall be made in immediately available funds not
later than 2:00 o’clock p.m., Central time on the dates due, to Lender by wire
transfer as instructed on the applicable invoice therefor. Funds received on any
day after 2:00 o’clock p.m., Central time shall be deemed to have been received
on the next Business Day. Whenever any payment to be made hereunder or on the
Notes shall be stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of any interest or fees.


22

--------------------------------------------------------------------------------





(b)    All payments received by Lender from or on behalf of Borrower (including
payments from Borrower, the proceeds of Advances for such payments and, while an
Event of Default exists or amounts remain due and owing as a result of the prior
occurrence of an Event of Default, funds applied from the Initial Entrance Fee
Receipts) shall be applied in the following order:
(i)    first, to any late fees, costs and any other expenses due to Lender
hereunder (it being understood and agreed that such late fees, costs and other
expenses would not be due and owing to Lender in the absence of the occurrence
of an Event of Default);
(ii)    second, to any accrued and unpaid interest, including any interest
payable at the Default Rate, then due to the Lender hereunder (it being
understood and agreed that interest at the Default Rate would not be due and
owing to Lender in the absence of the occurrence of an Event of Default); and
(iii)    last, to the unpaid principal balance of the Notes to the extent such
amounts are then due and payable; provided, however, in the absence of the
occurrence of an Event of Default, Initial Entrance Fee Receipts shall be
applied solely to reduce the principal balance of Loan B.
(c)    All amounts payable under this Agreement or any Loan Documents shall be
made without setoff or counterclaim and clear of and without deduction for any
and all present and future taxes, levies, fees, deductions, charges,
withholdings, and all liabilities with respect thereto unless Borrower and/or
Lender is compelled by applicable law to deduct any such amounts. In the event
of any such deduction, Borrower will pay any additional amounts to Lender that
are (i) related to the Loans and/or Borrower and (ii) necessary to ensure that
Lender receives an amount equal to the full amount Lender otherwise would have
received if such deduction had not been made. Notwithstanding the foregoing, in
no event shall Borrower be obligated to pay any Excluded Taxes and the
immediately foregoing sentence shall not apply to Excluded Taxes.
1.6    Prepayment. Prepayments of the unpaid principal balance of the Loan A
Notes or the Loan B Note (other than the Loan B Principal Repayments) and
accrued interest thereon may not be made prior to January 1, 2021. Thereafter,
the Borrower may, at its option, permanently prepay, at any time, all or any
portion of the outstanding principal balance of the Loan A Notes or the Loan B
Note provided that Borrower concurrently pays the Prepayment Fee due with
respect to such prepayment, or if not paid, Lender will reduce the principal
payment applied to the applicable Note(s) by the amount of the Prepayment Fee
due. Amounts prepaid may not be reborrowed.
1.7    Guarantees. The full and timely payment of the Loans and performance of
the Borrower’s obligations under the Loan Documents, including completion of the
Project, shall be guaranteed by Guarantor on the terms and subject to the
conditions of the Guaranties.
1.8    Participations, Pledges and Syndication and Securitization.


23

--------------------------------------------------------------------------------





(a)    Lender and any of its successors may transfer, assign, sell and/or grant
Participations (defined in Section 1.8(g) below) in all or any portion of the
Loans without the consent of Borrower.
(b)    Lender and any of its successors may transfer, assign and sell all or a
portion of its interest in the Loans (including a corresponding portion of its
commitment to lend hereunder) to a party who becomes a Lender under this Loan
Agreement and the other Loan Documents (a “Loan Syndication” and together with a
Participation, a “Loan Transfer”), provided, however that, subject to Sections
1.8(c) and (d) below, any such Loan Syndication shall be subject to Borrower’s
written consent in its sole and absolute discretion.
(c)    Borrower’s consent to a Loan Syndication pursuant to Section 1.8(b) shall
not be required if any of the following apply:
(i)    An Event of Default has occurred and is continuing.
(ii)    The Loan Syndication occurs concurrently (or substantially concurrently)
with a sale or transfer of all or substantially all of the assets of National
Health Investors, Inc. and the assignee in the Loan Syndication is the entity
which acquired all or substantially all of such assets.
(iii)    The assignee is an Affiliate of National Health Investors, Inc. and the
assignee assumes in writing the obligation of the assignor to fund the portion
of the Loan sold if not fully funded as of the date on which such assignment
occurs, provided that the assignor Lender shall remain liable for any remaining
Loan funding obligations to the extent that the assignee Affiliate Lender fails
to fund.
(d)    Borrower’s consent to a Loan Syndication pursuant to Section 1.8(b) shall
not be unreasonably withheld if all of the following apply:
(i)    The assignee is an Eligible Transferee,
(ii)    After giving effect to the Loan Syndication and all prior Loan
Syndications, National Health Investors, Inc. and its Affiliates individually or
collectively own and hold (A) interests in Loan A with pro rata share of at
least 41.667% of Loan A, (B) a pro rata share in Loan B that is not less than
its pro rata interest in Loan A, and (C) the Managing Interest in the Loan.
(iii)    After giving effect to the Loan Syndication and all prior Loan
Syndications, not more than four (4) different Persons will hold interests in
the Loans.
(e)    For clarification, Borrower’s prior written consent shall not be required
for any transfer or change in direct or indirect ownership or control of the
equity of National Health Investors, Inc. or for any merger of National Health
Investors, Inc. with another entity regardless of whether National Health
Investors, Inc. is the surviving party.


24

--------------------------------------------------------------------------------





(f)    A Lender may furnish any transferee, assignee, purchaser or participant
or prospective transferee, assignee, purchaser or participant with any and all
documents and information (including without limitation, financial information)
relating to Borrower, Guarantor, and the Loan or any of them that Lender deems
advisable in connection with a Loan Transfer, provided that such transferee,
assignee, purchaser or participant shall have executed a non-disclosure
agreement in form and substance reasonably acceptable to Borrower. To facilitate
any permitted Loan Syndication, Borrower shall, promptly upon Lender’s request,
exchange any Note for one or more substitute promissory notes payable to the
order of Lender or any transferee of a portion of the Loan, and shall enter into
such other technical amendments to the Loan Documents as Lender may reasonably
request to facilitate the Loan Transfer, provided that neither the exchange nor
the technical amendments increase any material obligation of Borrower with
respect to the Loan, and provided that Lender reimburses Borrower for Borrower’s
reasonable costs, including attorneys’ fees, incurred in connection with such
exchange and amendments. Borrower’s indemnity obligations under the Loan
Documents shall also apply with respect to any transferee, assignee or purchaser
in a permitted Loan Syndication and the directors, officers, agents and
employees of any such transferee, assignee or purchaser. The Borrower,
Guarantor, or any of his, her, its or their respective Affiliates or
subsidiaries shall not be given an opportunity to be a transferee, assignee,
purchaser or participant under any circumstances without the prior, written
consent of the Lender which may be withheld in its sole and absolute discretion
(g)    In the case of a Participation or a Loan Syndication permitted or
consented to by Borrower under this Section 1.8 involving less than the entire
outstanding principal balance of the Loans, the rights under this Article 8
shall remain in full force and effect but only National Health Investors, Inc.
shall be entitled to the rights and privileges granted Lender in Sections 8.1
and 8.2. The rights of Lender under such Sections are personal to National
Health Investors, Inc., and may not be assigned without the prior written
consent of Borrower, except Borrower’s consent shall not be required for an
assignment of such rights to a transferee in connection with a transfer of 100%
of the Loans to such transferee if Borrower’s consent to such transfer was
either given, or such consent was not required pursuant to Section 8.1(c).
(h)    As used in this Section 1.8, a “Participation” means sale of a
participation only in the Loans pursuant to which (i) Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) Lender
shall remain solely responsible to Borrower for the performance of Lender’s
obligations, (iii) the Borrower shall continue to deal solely and directly with
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) Lender shall retain the sole right to grant or withhold consents
under or to enforce this Agreement and the Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents, and (v) the participant shall have no privity with and no
rights as against Borrower, and Borrower shall have no privity with and no
obligations with respect to such participant, with respect to the Loans or Loan
Documents.


25

--------------------------------------------------------------------------------





(i)    As used in this Section 1.8, “Eligible Transferee” means a bank,
insurance company, real estate investment trust or other institutional lender
having shareholders’ equity of not less than Two Hundred Fifty Million and
no/100 Dollars ($250,000,000) that is engaged primarily in the businesses of
making commercial mortgage loans secured by assisted living facilities, skilled
nursing facilities and/or continuing care retirement communities provided,
however, that, after Construction Completion or advance of all proceeds of the
Loan, the “Eligible Transferee” shall also include entities meeting the
shareholders’ equity test who are engaged primarily in the business of owning
and/or leasing under long term leases assisted living facilities, skilled
nursing facilities, and/or continuing care retirement communities, and who also
have experience in the management and administration of construction loans.
(j)    As used in this Section 1.8, “Managing Interest” means such Lender shall
be the party with whom Borrower is designated to deal in connection with the
administration of the Loan and has authority respecting day to day
administration of the Loan even if other Lenders have the right to approve major
decisions with respect to the exercise of the rights and obligations of Lender
under this Agreement.
1.9    Assignment of Borrower’s Rights. The rights of Borrower hereunder may not
be assigned to any Person without the prior written consent of Lender in its
sole discretion.
ARTICLE 2    
CONDITIONS OF BORROWING
Lender shall not be required to make any Advance hereunder until the pre-closing
requirements, conditions and other requirements set forth below have been
completed and fulfilled to the reasonable satisfaction of Lender, at Borrower’s
sole cost and expense.
2.1    Pre-Closing Requirements. On or prior to the Closing Date, Borrower shall
provide to Lender each of the following, in form and substance acceptable to
Lender in its sole discretion:
(a)    A commitment (or equivalent) for the Title Policy from the Title Company,
complying with Lender’s standard requirements therefor which shall include,
among other things, that no exception be taken for mechanics liens.
(b)    One set of the Plans, including all mechanical, electrical, structural
and other specialized drawings that are signed by licensed engineers of the
respective disciplines normally responsible for such drawings, in addition to
the Project Architect.
(c)    One executed copy of the complete Architect’s Agreement, as amended as of
the Closing Date. Lender reserves the right to approve of, in its sole
discretion, any amendments to the Architect’s Agreement.
(d)    One executed copy of the General Contract, as amended as of the Closing
Date, together with a 100% payment and performance bond from a surety acceptable
to Lender. Lender reserves the right to approve of, in its reasonable
discretion, any amendments


26

--------------------------------------------------------------------------------





to the General Contract, the form and substance of the Material Contracts, and
to require in its sole discretion that any such contractor or subcontractor, in
addition to the General Contractor, obtain a payment and performance bond and/or
subcontractor default insurance, and if required, such bond and/or insurance
shall be issued by a company, in an amount, and in form and substance reasonably
satisfactory to Lender, naming Lender as dual obligee thereunder.
(e)    A schedule listing all Material Contracts.
(f)    One copy of a current, certified ALTA/ACSM Survey (the “Survey”) of the
Land and the existing Phase I Portion of the Facility, which shall conform in
all material respects with Lender’s standard requirements therefor.
(g)    The Environmental Audit, as well as any other environmental report or
study recommend by the Environmental Audit in form and substance satisfactory to
Lender.
(h)    A letter updating the Geotechnical Report to the current date, and
allowing Lender’s reliance thereon.
(i)    The Project Budget.
(j)    The Project Phase 1-IF Budget.
(k)    The Operating Budget.
(l)    The Sworn Construction Cost Statement.
(m)    Approval of Inspecting Consultant with respect to its review of the
Plans, Project Budget and Sworn Construction Cost Statement that is acceptable
to Lender.
(n)    Certificates of insurance indicating that all insurance currently
required under the terms of Exhibit E, attached hereto, is in place.
(o)    Borrower’s estimated schedule for construction of the Phase 2 Expansion
and a draw schedule for disbursement of the proceeds of the Loans.
(p)    A current report prepared by The Planning & Zoning Resource Corporation
confirming compliance of the Facility (including, for the avoidance of doubt,
the proposed Phase 2 Expansion) with applicable zoning and building code
requirements, which conforms in all material respects with Lender’s standard
requirements therefor.
(q)    A copy of Borrower’s Organizational Documents, certified as true, correct
and complete by an officer of Borrower authorized to do so, together with (i) a
current certificate of good standing from the jurisdiction in which Borrower was
organized (and from the jurisdiction in which the Land is located) and (ii)
resolutions and/or consents of those parties necessary to authorize the
transaction contemplated hereby.


27

--------------------------------------------------------------------------------





(r)    A copy of Guarantor’s Organizational Documents, certified as true,
correct and complete by an officer of Guarantor authorized to do so, together
with (i) a current certificate of good standing from the jurisdiction in which
Guarantor was organized and (ii) resolutions and/or consents of those parties
necessary to authorize the transaction contemplated hereby.
(s)    Financial statements of Borrower and Guarantor for the years ended
December 31, 2016 and 2017, and the ten months ended October 31, 2018, signed
and certified as true, correct and complete.
(t)    A flood zone certification from a consultant acceptable to Lender
indicating that the Land is not located in a flood plain or any other
flood-prone area as designated by any governmental agency (which may be included
on the Survey); provided, however, that if the Land is so located, Borrower
shall provide proof of flood insurance to Lender.
(u)    A schedule of, and evidence that Borrower has obtained, all necessary
licenses and permits which must be obtained in order to commence construction of
the Phase 2 Expansion, other than the Building Permit which will be obtained
prior to any vertical construction of the Phase 2 Expansion.
(v)    Letters addressed to Lender from the suppliers confirming the
availability of water, storm and sanitary sewer, gas, electric and telephone and
other cable utilities for the Phase 2 Expansion.
(w)    Payment of the Commitment Fee and the Due Diligence Fee.
(x)    A copy of the Management Agreement.
(y)    A copy of the fully-executed and effective Development Agreement.
(z)    Evidence satisfactory to Lender that Borrower has satisfied, complied
with, and received all approvals required by the design and architectural
standards set forth in any applicable Declaration of Covenants, Conditions and
Restrictions.
(aa)    Performance and labor and material payment bonds delivered by Borrower
or the General Contractor naming Lender as additional insured, payee and
mortgagee, which are in form and substance reasonably satisfactory to Lender.
(bb)    Pay off statements with respect to the Existing Mortgage Debt and any
other Indebtedness secured by the Facility and either releases or termination
statements sufficient to terminate any Security Interest held by any third party
or insurance over such liens in the Title Policy, with releases to follow
promptly after the Closing Date.
(cc)    An Estoppel in form and substance acceptable to Lender with respect to
that certain Declaration of Easements, Covenants, Conditions, and Restrictions
dated December 13, 2007, between Musical Instrument Museum, a Minnesota
non-profit corporation and


28

--------------------------------------------------------------------------------





the Sagewood Land Subsidiary which was recorded on December 14, 2007, in
Maricopa County at Recording No. 20071311879.
(dd)    All such other agreements, documents and/or exhibits which may be
required, in Lender’s reasonable judgment, to assure compliance with the
requirements of this Agreement.
2.2    Loan Documents. On or prior to the Closing Date, Borrower shall execute
and deliver (or cause to be executed and delivered) to Lender the following
documents in quantity, form and substance acceptable to Lender and to its
counsel, to evidence and secure the Loan:
(a)    The Notes.
(b)    The Deed of Trust.
(c)    The Security Agreement executed and delivered by Borrower granting a
first-priority security interest in all Equipment and in all of Borrower’s
intangible property relating to the Facility, (including without limitation all
accounts receivable for the Facility except for refundable deposits under
Residency Agreements) which authorize(s) perfection by appropriate Uniform
Commercial Code financing statements.
(d)    The Assignment of Leases.
(e)    The Assignment of Contracts, Plans, Agreements and Permits.
(f)    The Completion Guaranty.
(g)    The Payment Guaranty.
(h)    The DACA.
(i)    The Management Subordination Agreement.
(j)    The Development Fee Subordination Agreement.
(k)    The Partnership Interest Pledge Agreements.
(l)    The Indemnity.
(m)    The Subordination Agreement with respect to the Resident Loan Lien and
any subordination, non-disturbance and/or attornment agreement(s) (in form and
substance satisfactory to Lender) as may be necessary, in the Lender’s sole
discretion to subordinate any rights or claims of third parties in and/or to all
or any portion of the Land to the lien, operation and effect of the Deed of
Trust and any easements as may be necessary to construct the Phase 2 Expansion.


29

--------------------------------------------------------------------------------





(n)    A Certificate executed by an officer of the Borrower certifying that such
officer has reviewed the insurance requirements set forth on Exhibit E hereto
and that insurance policies meeting such requirements are in place.
(o)    Such other documents as Lender may reasonably require to evidence and
secure the Loans.
Lender may designate which of the Loan Documents are to be filed and/or placed
of record, the order of filing and/or recording thereof, and the offices in
which the same are to be filed and/or recorded. Borrower shall pay all filing,
documentary, recording and/or registration taxes and/or fees, if any, due upon
the Loan Documents.
2.3    Title Insurance. On or prior to the Closing Date, Lender shall have
received the Title Policy, or a marked-up commitment to issue the Title Policy,
signed by an officer of the Title Company, in form and substance reasonably
satisfactory to Lender which shall include among other requirements, no
exception for mechanics liens.
2.4    Opinion of Attorneys. Lender shall have received from outside counsel for
Borrower and Guarantor a current written opinion, in form and substance
acceptable to Lender, including without limitation, opinions as to due
organization; enforceability, due authorization, execution and delivery of, and
absence of conflicts with respect to, the Loan Documents; compliance with
applicable healthcare laws.
ARTICLE 3    
ADVANCES OF LOANS
3.1    General. The proceeds of the Loans shall be advanced by the Lender for
the benefit of Borrower in accordance with the terms and conditions set forth in
this Article 3.
(a)    All monies advanced by the Lender shall constitute a loan made to
Borrower under this Agreement, evidenced by the Notes and secured by the other
Loan Documents, and interest shall be computed thereon, as prescribed by this
Agreement and the applicable Note, from the date the Loan account is charged
with the amount of the Advance.
(b)    While an Event of Default exists, Lender reserves the right to make
Advances which are allocated to any of the designated items in the Project
Budget for construction of the Phase 2 Expansion or for such other purposes or
in such different proportions as Lender may, in its reasonable discretion, deem
necessary or advisable.
(c)    Borrower may not reallocate items in the Project Budget without the prior
written consent of Lender in each instance; provided however, so long as the
Loan is In Balance, Borrower shall not be obligated to seek Lender’s consent to
a reallocation reflected in the materials provided in any Draw Request that does
not exceed $500,000 individually or in the aggregate for the period since the
last Draw Request. For avoidance of doubt, the reallocations occurring with or
without Lender’s consent described in the immediately prior


30

--------------------------------------------------------------------------------





sentence shall be in addition to any change orders permitted with or without
Lender’s consent pursuant to Section 5.2 hereof.
(d)    No Advance shall constitute a waiver of any condition precedent to the
obligation of Lender to make any further Advance, or preclude Lender from
thereafter declaring the failure of Borrower to satisfy any such condition
precedent, subject to any applicable notice and cure periods, to be an Event of
Default. All conditions precedent to the obligation of Lender to make any
Advance are imposed hereby solely for the benefit of Lender, and no other party
may require satisfaction of any such condition precedent or shall be entitled to
assume that Lender will make or refuse to make any Advance in the absence of
strict compliance with such condition precedent. Provided no Event of Default
has occurred and is continuing, Lender may waive any requirement of this
Agreement for any Advance which Lender, in its reasonable discretion, determines
is not material.
(e)    In the event that the total amount of the Loan B Commitment and the Loan
A Phase 2 Amount exceeds the amount needed to fully pay all cost allocations set
forth on the Project Budget approved by Lender, Lender shall not be required to
advance, and Borrower shall not be entitled to receive, the excess.
(f)    Provided that all of the conditions set forth in Article 2 are satisfied,
on the Closing Date, Lender shall make Advances to Borrower in respect of (a)
Loan A in an amount equal to the Loan A Phase 1-IF Amount (less amounts which
will be used to finance remaining construction costs related to the Phase I
Portions of the Facility after the Closing Date) which Advance shall be
evidenced by the Loan A Phase 1-IF Note and (b) Loan B in order to (i) pay the
Commitment Fee and other closing costs approved by Lender in its sole discretion
and (ii) reimburse Borrower for construction costs incurred prior to the Closing
Date with respect to the Phase 2 Expansion to the extent Borrower submits a Draw
Request which is approved by Lender pursuant to Section 3.2.
(g)    Notwithstanding anything herein to the contrary, Lender shall not be
obligated to Advance any proceeds in respect of the Loan A Phase 2 Amount until
and unless Lender has previously Advanced the full amount of the Loan B
Commitment.
3.2    Draw Requests with Respect to Loan B and Loan A Phase 1-IF Amount and
Loan A Phase 2 Amount. The following provisions shall apply to (a) Advances with
respect to any portion of the Loan A Phase 1-IF Amount which is used to finance
construction costs of the Phase 1-IF Portions of the Facility and (b) Advances
with respect to Loan B and, following the Advance of the full amount of the Loan
B Commitment, the Loan A Phase 2 Amount:
(a)    Prior to obtaining any Advances to fund any vertical construction of the
Phase 2 Expansion, Borrower shall deliver to Lender a copy of the Building
Permit for the Phase 2 Expansion.
(b)    Borrower shall deliver to Lender on a monthly basis evidence of the
Project costs funded during the preceding month (whether from proceeds of the
Loans or otherwise), the Draw Request, an Application and Certification for
Payment, including a Sworn


31

--------------------------------------------------------------------------------





Construction Cost Statement and an itemized summary and copies of all invoices
included in such disbursement, together with all other supplemental and related
documents.
(c)    The Lender shall make up to, but no more than, two (2) Advances of
proceeds of the Loan A Phase I Amount for the cost of construction the Phase
1-IF Portions of the Facility and/or the proceeds of Loan B (or following the
full advancement thereof, the Loan A Phase 2 Amount) for the cost of
construction of the Phase 2 Expansion per month pursuant to Borrower’s Draw
Requests. Upon receipt of a Draw Request, Lender shall cause the Inspecting
Consultant to inspect the Project (if said inspection has not already been
scheduled or completed prior to Lender’s receipt of the Draw Request) and to
confirm progress of construction with respect to the costs of construction,
along with his approval or disapproval of the Draw Request. If Lender determines
that construction is proceeding diligently in accordance with the Plans and
otherwise in the manner required by this Agreement and that all conditions to
such disbursement shall have been fulfilled, including the approval of the
Inspecting Consultant, the Lender shall use commercially reasonable efforts to
make the disbursement with respect to such Draw Request within ten (10) days
(but not to exceed fifteen (15) days) from delivery to Lender of the Draw
Request in the manner specified below. At its option, Lender may (i) make any
Advances through the Title Company which issues the Title Policy, or directly to
any person, including any contractor, in accordance with the Draw Request, and
(ii) make advances to any Person to whom Lender determines in its reasonable
discretion that payment should be made in order to cure or to prevent the
occurrence of any Default.
(d)    As a condition precedent to each Advance of the proceeds of the Loan A
Phase 1-IF Amount, Loan B or the Loan A Phase 2 Amount, as applicable, Borrower
shall furnish or cause to be furnished to both the Lender and Inspecting
Consultant the following documents covering each Draw Request, in form and
substance satisfactory to Lender:
(i)    A fully executed Borrower’s Draw Request in the form attached hereto as
Exhibit B and an itemized summary of and copies of invoices for all costs
included in such Draw Request. Without limiting the foregoing, in connection
with any Draw Request, Borrower shall submit an original, signed and notarized
Application and Certification for Payment for the General Contractor and all
subcontractors, and invoices for all soft costs included in such Draw Request;
(ii)    Evidence reasonably satisfactory to Lender that all sums then due in
connection with the acquisition, development and construction of the Phase 1-IF
Portions of the Facility or the Phase 2 Expansion, as applicable, then completed
have been paid in full (or will be paid in full from the requested Advance) and
that no party claims any statutory or common law lien arising out of the
construction of the Phase 1-IF Portions of the Facility or the Phase 2 Expansion
or the supplying of labor, material, and/or services in connection therewith,
unless being contested by Borrower pursuant to the terms of this Agreement;


32

--------------------------------------------------------------------------------





(iii)    To the extent not previously provided, lien waivers (or partial lien
waivers, if applicable) from the General Contractor and all subcontractors with
regard to all Advances prior to the then pending Advance;
(iv)    Copies of any change orders, whether proposed or executed, which have
not been previously furnished to Lender and the pending change order log
maintained by the General Contractor;
(v)    Copies of Material Contracts or any amendments thereto or to the General
Contract, or any other contracts reasonably requested by Lender to the extent
not previously furnished;
(vi)    Such other documentation as may be required by the Title Company to
issue a datedown endorsement to the Title Policy covering the amount of the
requested Advance, and all Advances made to date;
(vii)    If any significant dispute arises between or among Borrower, General
Contractor or any subcontractor and/or material supplier or any party to a
material contract, a written summary of the nature of such dispute and the steps
being taken to address the dispute;
(viii)    With respect to the Phase 2 Expansion, evidence satisfactory to Lender
that Borrower and the Project continue to be in substantial compliance with the
design and construction requirements, including the Construction Schedule and
the requirements set forth in the applicable Declaration of Covenants,
Conditions and Restrictions;
(ix)    A certificate of an Authorized Officer (the “Bring Down Certificate”)
certifying that each of the representations and warranties set forth in Article
4 hereof are true and correct in all material respects as of such date, except
to the extent modified by disclosures set forth in such certificate; provided
that if such disclosures (or any disclosures made by Guarantor in a certificate
delivered pursuant to the terms of the Payment Guaranty) reflect any event,
occurrence or fact which constitutes a Material Adverse Occurrence then Lender
shall not be required to make any Advances hereunder unless and until such
condition is cured or otherwise addressed to Lender’s satisfaction in its sole
discretion; and
(x)    Such other information as Lender may reasonably require to verify the
substance of a Draw Request.
(e)    Notwithstanding the provisions of this Section 3.2, Lender may elect,
without obtaining authorization by Borrower, to use the proceeds of the Loans to
pay, as and when due, any Loan fees owing to Lender, accrued interest or
principal payments due on the Loans, and expenses of Lender in connection with
the Loan Agreement, including those due to the Lender’s attorneys or the
Inspecting Consultant, which are payable by Borrower as provided in the Loan
Documents, and such other sums as may be owing from time to time by Borrower


33

--------------------------------------------------------------------------------





to Lender with respect to the Loans or the transactions contemplated by this
Agreement. Such payments may be made by recording a funding under the Loans in
the amount of such payments. In the event Lender elects to make a payment
pursuant to this Section, Lender shall endeavor to give Borrower notice of such
election and payment.
(f)    Borrower may use Advances to pay Allowable Development Fees.
(g)    Any of the aforesaid Advances shall be deemed advanced under the
applicable Note as of the date on which funds are transferred by Lender. The
execution of this Agreement by Borrower shall, and hereby does, constitute an
irrevocable authorization to advance the proceeds of the Loans.
3.3    Loans in Balance. Lender shall not be obligated to make any Advance of
Loan B or the Loan A Phase 2 Amount unless and until Borrower has provided
Lender with evidence, acceptable to Lender in its sole discretion that Loan B
and the Loan A Phase 2 Loan Amount are “In Balance”. For purposes of this
Agreement, the term “In Balance” means that (a) as to any line item in the
Project Budget, subject to reallocations permitted by Lender or otherwise
permitted hereunder without Lender’s consent, all remaining unpaid costs of
completing such line item, as reasonably determined by Lender, do not exceed the
amount of the Loan B Commitment and the Loan A Phase 2 Amount allocated to such
line item, as reflected in the Project Budget, and not yet advanced by Lender,
including any retainage; and (b) as to the Project, all remaining unpaid costs
of construction of the Phase 2 Expansion, as determined by Lender in its
reasonable discretion, regardless of whether such costs are set forth in the
then current Project Budget, do not exceed the sum of the amount of the Loan B
Commitment, the Loan A Phase 2 Amount not yet advanced by Lender, including any
retainage, and the amount of any unused deposit previously deposited with Lender
pursuant to this Section 3.3.
Notwithstanding any provision of this Agreement to the contrary, in the event
that Lender or Borrower determines that the unadvanced balance of the Loan B
Commitment and the Loan A Phase 2 Amount is insufficient to (i) cover any cost
allocation set forth on the Project Budget, (ii) to pay all costs and expenses
of Completion, or (iii) to pay interest due on the Loan B Note and the Loan A
Phase 2 Note through the Completion of the Phase 2 Expansion, it shall notify
the other party hereto of such determination, and Borrower shall, within five
(5) Business Days following demand made to Borrower, deposit into escrow with
Lender funds equal to said insufficiency in order to bring the Loans back into
balance. In addition, in the event there is an increase in any cost category
line item of the Project Budget, that is not to be funded through a reallocation
of the amounts set forth in the Project Budget that is permitted hereby,
Borrower shall, within five (5) Business Days following demand made to Borrower,
deposit into escrow with Lender funds in an amount necessary to bring said line
item back “In Balance,” as determined by Lender. All sums so deposited shall be
advanced by Lender to pay costs of the Project in the same manner as, and prior
to, further Advances hereunder.
3.4    Inspections. While the Loans are outstanding, the Lender, the Title
Company, the Inspecting Consultant, and any other consultants and their
representatives shall have access to the Facility at all reasonable times and,
except during the continuance of an Event of Default, with reasonable advance
notice, and shall have the right to enter the Facility and the Project and to


34

--------------------------------------------------------------------------------





conduct such inspections thereof as they shall deem necessary or desirable for
the protection of Lender’s interests. Except during the continuance of an Event
of Default, the Lender shall use good faith efforts to provide at least three
(3) Business Days’ advance notice and the Lender acknowledges that certain
employees of the Borrower may not be available to speak with the Lender or its
consultants or representatives if less than three (3) Business Days’ notice is
provided. Such inspections shall be conducted in a manner to cause as little
disruption as possible to the business of any tenant of the Facility, and the
on-going construction of the Phase 2 Expansion. Further, such inspections shall
be conducted in accordance with all reasonable rules and safety precautions
imposed by Borrower and/or the General Contractor in connection with such
inspections.
Neither Borrower, nor General Contractor, nor any third party shall have the
right to use or rely upon the reports of the Inspecting Consultant or any other
reports generated by Lender or any Consultant for any purpose whatsoever,
whether made prior to or after commencement of construction. Borrower shall be
responsible for making its own inspections of the Project during the course of
construction and shall determine to its own satisfaction that the work done and
materials supplied are in accordance with applicable contracts with its
contractors. By advancing funds after any inspection of the Project by Lender or
the Inspecting Consultant, Lender shall not be deemed to waive any Event of
Default, waive any right to require construction defects to be corrected, waive
any rights it may have under the Completion Guaranty, or acknowledge that all
construction conforms with the Plans.
Notwithstanding any provisions of this Agreement to the contrary, in the event
that Lender shall determine that the actual quality or value of the work
performed or the materials furnished does not correspond with the quality or
value of the work required by the Plans, Lender shall notify Borrower of its
objections thereto, and, promptly following written demand, Borrower shall
correct the conditions to which Lender objects.
3.5    Lender’s Responsibilities. It is expressly understood and agreed that
Lender assumes no liability or responsibility for the sufficiency of the
proceeds of the Loans to complete the Project, for protection of the Project,
for the adequacy of the Plans, the compliance of the Project with Governmental
Requirements, for the satisfactory completion of the Project, for inspection
during construction or to notify Borrower or General Contractor of any
construction defects, for the adequacy of any reserves, for the adequacy or
accuracy of the Project Budget, for any representations made by Borrower, or for
any acts on the part of Borrower or its contractors to be performed in the
construction of the Phase 2 Expansion. Notwithstanding the foregoing, in the
event that Lender in the exercise of its sole discretion elects to make
additional loans to Borrower in excess of the Commitment to enable Borrower to
complete the Project, such loans shall accrue interest at the Default Rate,
shall be evidenced by one or more additional promissory notes executed by
Borrower in favor of Lender, shall be secured on a pari passu basis by the Deed
of Trust and the other Loan Documents to the same extent as the Loans, and shall
be subject to such other terms and conditions as Lender may impose in the
exercise of its sole discretion.
3.6    Retainage.
(a)    The amount of each disbursement with respect to Loan B or the Loan A
Phase 2 Amount shall be subject to the percentage retainage set forth in the
General Contract.


35

--------------------------------------------------------------------------------





(b)    Lender shall authorize the release of the retainage only upon the
fulfillment of the following conditions; provided, however, that Lender may
authorize the early release of retainage on completed trades so long as Borrower
has provided Lender with a final lien release from the applicable subcontractor
and an executed AIA G707A-1994, Consent of Surety to Final Reduction in or
Partial Release of Retainage:
(i)    All other conditions for disbursement shall continue to be met;
(ii)    Lender shall have received a certificate of substantial completion of
the Project Architect and General Contractor to the effect, inter alia, that the
Phase 2 Expansion has been completed (except for those punch list items which
have been approved by the Inspecting Consultant and for which a holdback
reasonably acceptable to Lender shall have been established) in accordance with
the Plans and all applicable Governmental Requirements, and the matters in such
certificate shall have been verified by the Inspecting Consultant;
(iii)    Lender shall have received evidence of (A) zoning compliance, (B) the
issuance of a final certificate of occupancy for the Phase 2 Expansion and (C)
compliance with all other Governmental Requirements related to the use and
occupancy of the Phase 2 Expansion;
(iv)    Lender shall have received an endorsement to the Title Policy, in a form
reasonably approved by Lender, in an amount equal to the full amount of the
Loans, insuring that no encroachments exist over any building, zoning, right of
way or property boundary lines, other than Permitted Encumbrances;
(v)    Lender and the Title Company shall have received two (2) copies of a
final as-built ALTA survey, showing the location of all applicable improvements,
easements, rights-of-way and other matters affecting the Land and the Facility
as a whole (including both the Phase I Portion of the Facility and the Phase 2
Expansion);
(vi)    Lender shall have received final lien releases from the General
Contractor, and all subcontractors with respect to the work performed in
connection with the construction and equipping of the Phase 2 Expansion;
(vii)    Lender shall have received an executed AIA G707-1994, Consent of Surety
to Final Payment;
(viii)    Lender shall have received evidence of the insurance required by
Section 5.7 hereof;
(ix)    Lender shall have received a letter from Borrower whereby Borrower
represents and warrants that Borrower has inspected the Phase 2 Expansion and,
to its knowledge, the Phase 2 Expansion, except for punch-list items, has been
completed in accordance with the applicable Plans and in a good workmanlike
condition and without defects;


36

--------------------------------------------------------------------------------





(x)    Lender shall have received photographs of the completed Phase 2 Expansion
as well as evidence that the Phase 2 Expansion, other than the punch-list items,
has been completed; and
(xi)    If required by Lender, Lender shall have received a detailed inventory
certified by an Authorized Officer of Borrower, showing make, model, valuation
and location of all furniture, fixtures, equipment and appliances (except
personal property of residents of the Facility) used in the operation or
maintenance of any part of the Facility, together with copies of all warranties
related thereto.
(c)    Borrower will promptly complete the punch-list items in a manner
reasonably satisfactory to Lender and shall provide final evidence of such
completion prior to Lender’s release of the holdback retained therefor pursuant
to Section 3.6(b)(ii) above.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender, as of the date hereof that:
4.1    Borrower’s Formation and Powers. Borrower is a limited liability
partnership duly organized, and validly existing under the laws of the State of
Iowa, and qualified and authorized to do business in all jurisdictions in which
the conduct of its business and affairs requires it to be so qualified. Borrower
has all power, authority, permits, consents, and licenses necessary to carry on
its business (including without limitation any and all certificates, permits, or
licenses required by any applicable Governmental Authority to operate the Phase
I Portion of the Facility as a CCRC, including an independent living, assisted
living, memory care and skilled nursing facility and outpatient treatment
center), to construct, equip and own the Facility (other than those permits,
consents and licenses with respect to the construction of the Phase 2 Expansion
which will be obtained prior to the Advance of proceeds of the Loans hereunder)
and to execute, deliver and perform its obligations under this Agreement and the
other Loan Documents; all consents necessary to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents have
been duly adopted and are in full force and effect; and this Agreement and the
other Loan Documents have been duly executed and delivered by Borrower, and
constitute valid and binding obligations of Borrower, enforceable in accordance
with their respective terms, subject to bankruptcy and insolvency laws and other
laws generally affecting the enforceability of creditor’s rights generally and
subject to limitations on the availability of equitable remedies.
4.2    Authority. The execution, delivery and performance by Borrower of this
Agreement and other Loan Documents to which Borrower is a party have been duly
authorized by all necessary action and do not and will not (i) violate any
provision of any laws, rule, regulation (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Borrower or of Borrower’s Organizational Documents, (ii)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
is a party or by which it or its properties may be bound or affected, or (iii)
result in or require the creation or imposition of any Security Interest in any
of its properties pursuant to


37

--------------------------------------------------------------------------------





the provisions of any agreement or other document binding upon or applicable to
Borrower or any of its properties, except pursuant to the Loan Documents.
4.3    No Approvals. No authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary to the valid execution, delivery or performance by Borrower of this
Agreement, the Notes, or any other Loan Documents to which Borrower is a party.
4.4    Legal and Valid Obligations. This Agreement, the Notes, the Indemnity and
the other Loan Documents to which Borrower is a party constitute the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, subject to bankruptcy and insolvency
laws and other laws generally affecting the enforceability of creditor’s rights
generally and subject to limitations on the availability of equitable remedies.
4.5    Litigation. Except as set forth on Schedule 4.5, there are no actions,
suits or proceedings (whether or not purportedly on behalf of Borrower) pending
or, to the knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries or affecting any of the Facility or Borrower’s or its Subsidiaries’
other assets (if any), at law or in equity or before any Governmental Authority
which contests the validity or enforceability of this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or as a result of
which Borrower may become subject to any judgment or liability which if
determined adversely to Borrower, would constitute a Material Adverse Occurrence
as to Borrower, nor does there exist any basis for such action, suit or
proceeding. Borrower is not in default with respect to any final judgment, writ,
injunction, decree, rule or regulations of any Governmental Authority. Borrower
has not received written notice and no Authorized Officer or Executive Director
of the Facility has received verbal notice of the commencement of any
investigation proceedings or any governmental investigation or action (including
any civil investigative demand or subpoena) under the False Claims Act (31
U.S.C. Section 3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C. Section
51 et seq.), the Federal Health Care Programs Anti-Kickback statute (42 U.S.C.
Section 1320a-7a(b)), the Ethics in Patient Referrals Act of 1989, as amended
(Stark Law) (42 U.S.C. 1395nn), the Civil Money Penalties Law (42 U.S.C. Section
1320a-7a), or the Truth in Negotiations (10 U.S.C. Section 2304 et seq.), Health
Care Fraud (18 U.S.C. 1347), Wire Fraud (18 U.S.C. 1343), Theft or Embezzlement
(18 U.S.C. 669), False Statements (18 U.S.C. 1001), False Statements (18 U.S.C.
1035), and Patient Inducement Statute or any similar or equivalent state
statutes or any other rule or regulation promulgated by a Governmental Authority
with respect to any of the foregoing healthcare fraud laws affecting the
Borrower or the Facility. No order, writ, injunction or decree has been issued
by or requested of, any court or Governmental Authority which results in, or
would reasonably be expected to result in, any Material Adverse Occurrence as to
Borrower. Borrower represents and warrants that there are no workers
compensation claims pending with respect to the Facility.
4.6    Condition of Facility. The Phase I Portion of the Facility is in
commercially reasonable, good condition and repair and is usable and fit for its
intended purpose as an independent living, assisted living, memory care, and
skilled nursing facility, normal wear and tear excepted. There are no defects in
the Phase I Portion of the Facility which, in the aggregate, materially
adversely


38

--------------------------------------------------------------------------------





affect the use or value of the Phase I Portion of the Facility. Borrower owns or
leases under valid leases all machinery, equipment and other tangible assets
used by Borrower for the operation of the Phase I Portion of the Facility.
4.7    Permits, Filings. Borrower has filed or has caused to be filed all
required filings for the lawful operation of the Phase I Portion of the
Facility. Borrower has obtained and maintained all licenses, permits,
certificates or other filings necessary to own and operate the Phase I Portion
of the Facility. Borrower has timely filed all reports required to maintain the
Medicare certification of the Phase I Portion of the Facility, and has timely
filed all required cost reports required to be filed prior to the date hereof
and all such reports were true and correct and complete in all material
respects. The skilled nursing facilities included in the Phase I Portion of the
Facility and to be included the Phase 2 Expansion are not and shall not become
certified to participate in Medicaid.
4.8    Title to Land. At Closing, Borrower will be the owner, in fee simple, of
the Land and the improvements thereon, subject to no lien, charge, mortgage,
deed of trust, restriction or encumbrance, except Permitted Encumbrances and the
Resident Loan Lien.
4.9    Payment of Taxes. There have been filed all federal, state and local tax
returns with respect to Borrower and its direct and indirect business operations
which are required to be filed. Borrower has paid or caused to be paid to the
respective taxing authorities all taxes as shown on such returns or on any
assessments received by it to the extent that such taxes have become due.
Borrower knows of no proposed material tax assessment against Borrower, and
except as may be reflected in the Permitted Encumbrances, Borrower is not
obligated by any other agreement, tax treaty, instrument or otherwise to
contribute to the payment of taxes owed by any other person or entity. All
material tax liabilities are adequately provided for or reserved against on the
books of Borrower.
4.10    Agreements. Each of (a) Borrower’s Organizational Documents, (b) the
Architect’s Agreement, and (c) the General Contract, is in full force and effect
and is free from any default on the part of Borrower. Borrower is not in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which
Borrower is a party, the effect of which default would constitute a Material
Adverse Occurrence as to Borrower.
4.11    No Defaults under Loan Documents or Other Agreements. No Default or
Event of Default exists under any of the Loan Documents or any other material
document to which Borrower is a party which relates to the ownership, occupancy,
use, development, construction or management of the Facility; Borrower, is not
in default in the payment of the principal or interest on any of its
Indebtedness for borrowed money; and no event has occurred, or, to Borrower’s
knowledge, will occur, which, with the lapse of time or the giving of notice or
both, would constitute an Event of Default under the Loan Documents.
4.12    Boundary Lines; Conformance with Governmental Requirements and
Restrictions. The exterior lines of the Phase 2 Expansion are, and at all times
will be, within the boundary lines of the Land. Borrower has examined and is
familiar with all applicable material covenants, conditions, restrictions and
reservations, and with all applicable Governmental Requirements,


39

--------------------------------------------------------------------------------





including but not limited to building codes and zoning, environmental, hazardous
substance, energy and pollution control laws, ordinances and regulations
affecting the Facility. Borrower has obtained all licenses, permits and
approvals from, and has satisfied all of the requirements of, all applicable
Governmental Authorities to begin the construction of the Phase 2 Expansion
(other than the Building Permit), and will obtain such other material licenses,
permits and approvals (including the Building Permit) and satisfy such
requirements as necessary to complete the construction of the Phase 2 Expansion.
Borrower has obtained all material approvals of the parties required in
connection with the construction of the Phase 2 Expansion pursuant to any
license, easement or restriction affecting the Land. The Facility will in all
respects conform to and comply with said covenants, conditions, restrictions,
reservations and Governmental Requirements.
4.13    No Condemnation Proceeding. Borrower has not received written notice of
any (i) condemnation proceeding relating to the Facility, (ii) reclassification
of any or all of the Facility or the Land for local zoning purposes, or (iii)
reassessment or reclassification of any or all of the Facility or the Land for
state or local real property taxation purposes. To Borrower’s knowledge, no such
actions have been threatened or are pending or contemplated.
4.14    Loans in Balance. Loan B and the Loan A Phase 2 Amount are In Balance,
or, if not, Borrower has deposited, or is depositing, with Lender funds equal to
said insufficiency in order to bring such Loans back into balance as required by
Section 3.3 hereof.
4.15    Federal Reserve Regulations. No portion of the Loans hereunder will be
used to purchase or carry any “margin stock” as defined in Regulation U of the
Board of Governors of the Federal Reserve System of the United States or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of said
Regulation U. No portion of the Loans hereunder will be used for any purpose
that violates, or which is inconsistent with, the provisions of Regulation X of
the Board of Governors of the Federal Reserve System or any other regulation of
said Board of Governors.
4.16    Investment Company Act. Borrower is not an “investment company,” or an
“affiliated person” of, or a “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. The making of the Loans, the application of the proceeds and
repayment thereof by Borrower and the performance of the transactions
contemplated by this Agreement will not violate any provision of said Act, or
any rule, regulation or order issued by the Securities and Exchange Commission
thereunder.
4.17    Unregistered Securities. Borrower has not: (a) issued any unregistered
securities in violation of the registration requirements of Section 5 of the
Securities Act of 1933, as amended, or any other law; or (b) violated any rule,
regulation or requirement under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.
4.18    Accuracy of Information. All factual information heretofore or herewith
furnished by or on behalf of Borrower to Lender for purposes of or in connection
with this Agreement or any transaction contemplated hereby is true and accurate
in every material respect on the date as of which such information is dated or
certified and no such information contains any material


40

--------------------------------------------------------------------------------





misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of such date.
4.19    ERISA Compliance. Borrower has not adopted a Benefit Plan.
4.20    Compliance. Borrower:
(a)    is in compliance and conformity with all Governmental Requirements the
violation of which, individually or in the aggregate, would constitute a
Material Adverse Occurrence as to Borrower; and
(b)    is not aware of, has not received and does not anticipate the receipt of
any order or notice of, any violation or claim of violation of any Governmental
Requirement which would constitute a Material Adverse Occurrence as to Borrower.
(c)    In connection with its operation of the Facility, is not relying on any
exemption from, or deferral of, any applicable Governmental Requirement.
(d)    Maintains levels of inventory at the Facility which comply with all
Governmental Requirements.
(e)    Has not received any notice from any Governmental Authority requiring the
correction of any condition with respect to the Facility which has not either
(a) been corrected or (b) is the subject of a plan of correction which has been
accepted by the applicable Governmental Authority.
(f)    Holds a valid and currently effective certificate of occupancy with
respect to the completed portion of the Facility.
4.21    Employees. There is not pending or, to Borrower’s knowledge, threatened
any labor dispute, strike or work stoppage against Borrower which would
reasonably be expected to interfere with the continued operation the Facility.
Neither Borrower nor any representative or employee of Borrower has committed
any unfair labor practices or unlawful discriminatory act in connection with the
operation of the Facility which is currently outstanding, and there is not
pending or, to Borrower’s knowledge, threatened any charge or complaint against
Borrower by any federal or state agency, including but not limited to the
National Labor Relations Board or any Arizona state equivalent thereof. Borrower
has complied in all material respects with all laws relating to the employment
of labor, including provisions thereof relating to wages, hours, equal
opportunity, collective bargaining and the payment of social security and other
taxes. No employee of the Facility has been added to the excluded provider list.
4.22    Consents. To the extent that any franchises, licenses, certificates,
authorizations, approvals or consents from any federal, state or local (domestic
or foreign) government, commission, bureau or agency are material to the present
conduct of the business and operations of Borrower or are required for the
acquisition, ownership, operation or maintenance by Borrower of properties it
now owns, operates or maintains or the present conduct of its businesses and
operations, such


41

--------------------------------------------------------------------------------





franchises, licenses, certificates, authorizations, approvals and consents have
been validly granted, are in full force and effect and constitute valid and
sufficient authorization therefor.
4.23    Environmental Laws. Except as specifically disclosed in the Indemnity or
the Environmental Audit:
(a)    Borrower has not used, authorized or allowed the use of the Land or the
Facility (collectively, the “Real Property”) for the generating, handling,
storage, disposal, or release of any Hazardous Substances, except such Hazardous
Substances as are used, generated, handled, stored, disposed of and/or released
at the Facility in the ordinary course of the operation of the Facility where
such use, generation, handling, storage, disposal and/or release complies with
applicable Environmental Laws.
(b)    Borrower has not used nor authorized nor allowed the use of the Real
Property, and the Real Property has not been used by Borrower, in a manner other
than in full compliance with Environmental Laws.
(c)    Borrower has not received any written notice and no Authorized Officer or
Executive Director of the Facility has received verbal notice nor does Borrower
have any knowledge of any Environmental Liability relating to the Facility or of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release or threatened release of any Hazardous Substance
into the environment, which would individually or in the aggregate constitute a
Material Adverse Occurrence as to Borrower.
(d)    During Borrower’s operation of the Facility, no release, discharge,
spillage, or disposal not in compliance with Environmental Laws of any Hazardous
Substance has occurred or is occurring at the Real Property and Borrower has no
knowledge of any threatened or actual liability in connection with the release
or threatened release of any Hazardous Substance which would individually or in
the aggregate constitute a Material Adverse Occurrence as to Borrower.
(e)    There are no underground tanks or any other underground storage facility
presently located on the Land and, no such tanks or facilities, if any,
previously located at or around the Land have ever leaked.
(f)    Borrower has reviewed the Environmental Audit and is not aware of any
facts, circumstances or conditions which would make any of the facts or
conclusions contained therein inaccurate, incorrect or incomplete.
4.24    Changes in Third-Party Payors. Borrower has not received written notice
that any health plan, insurance company, employer or other third-party payor,
which is currently doing business with the Facility, intends to terminate, limit
or restrict its relationship with the Facility.
4.25    Financial Statements. Borrower has provided to Lender true and correct
copies of the financial statements with respect to Borrower and Guarantor for
the fiscal years ended December 31, 2016 and 2017 and the period ended October
31, 2018 (collectively, the “Financial


42

--------------------------------------------------------------------------------





Statements”). The Financial Statements (i) have been prepared in accordance with
GAAP (with the exception of footnotes and subject to normal recurring year-end
adjustments in the case of partial year statements) and (ii) fairly present, in
all material respects, the financial position, assets and liabilities of
Borrower and Guarantor, as applicable, as of the dates thereof, and the
revenues, expenses, results of operations and cash flows of Borrower and
Guarantor for the periods covered thereby. There are no liabilities, debts,
claims or obligations related to Borrower, whether accrued, absolute, contingent
or otherwise, whether due or to become due, that would reasonably be expected to
be asserted against Borrower following the Closing Date and which are not
reflected on the Financial Statements. The Operating Budget provided to Lender
pursuant to Section 2.1 is consistent with the historical financial performance
of the Phase I Portion of the Facility and fairly represents the expected
performance of the Facility following the Closing Date. The Project Budget
fairly represents the anticipated costs of constructing the Phase 2 Expansion.
4.26    Surveys and Reports. Complete copies of the most recent state health
care survey reports, together with any waivers of deficiencies, plans of
correction, and any other investigative reports issued with respect to the Phase
I Portion of the Facility since January 1, 2016 and prior to the Closing Date or
currently in effect have been provided by Borrower to Lender.
4.27    Insurance. Borrower has not received any written notice or request from
any insurance company or underwriters setting forth any defects in the Phase I
Portion of the Facility, requesting the performance of any work or alteration of
the Phase I Portion of Facility, or setting forth any defect or inadequacy in
Borrower’s operation of the Phase I Portion of the Facility which such insurance
company or underwriters have indicated would reasonably be expected to adversely
affect the insurability of the Facility. Each insurance policy with respect to
the Facility is in full force and effect (free from any present exercisable
right of termination on the part of the insurance company issuing such policy
prior to the expiration of the terms of such policy). Borrower has not received
any notice, and does not have knowledge of any notice, of non-renewal or
cancellation of any such policies.
4.28    Anti-Terrorism Regulations.
(a)    General. None of Borrower, Guarantor or any Affiliate thereof, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b)    Executive Order No. 13224. None of the Borrower, Guarantor, or any
Affiliate of Borrower or Guarantor, or their respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is any of the following (each a “Blocked Person”):
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;


43

--------------------------------------------------------------------------------





(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;
(iii)    a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
(v)    a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or
(vi)    a Person who is affiliated or associated with a person or entity listed
above.
(c)    None of Borrower, Guarantor or any Affiliate thereof, nor any of their
agents acting in any capacity in connection with the Loans other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.
(d)    Neither Borrower or any Affiliate thereof, nor any person owning an
interest therein, is a “Special Designated National” or “Blocked Person” as
those terms are defined in the office of Foreign Asset Control Regulations (31
C.F.R. § 500 et. seq.).
4.29    Subsidiaries. Borrower has the Subsidiaries described on Schedule 4.29,
which sets forth the ownership structure, business and property owned by each
Subsidiary. The Borrower (a) has no contractual or other obligation to finance
the operations of any Subsidiary, (b) has not guarantied, and is otherwise not
responsible in any respect for, any obligations of any Subsidiary, and (c) has
not pledged or granted a security interest in any of the Borrower’s assets to
secure any debt or other obligation of any Subsidiary (excluding a Subsidiary’s
grant of a security interest in its own assets to secure the debt of such
Subsidiary).
4.30    Leases. Other than Residency Agreements and except as set forth on
Schedule 4.30, there is no Lease in effect relating to the Facility.
4.31    Ownership and Control of Borrower. The LCS Parent and the Westminster
Parent are the sole partners of Borrower and hold the ownership interests of
Borrower set forth on Exhibit F to this Agreement. Exhibit F accurately reflects
the direct and indirect owners of the LCS Parent and the Westminster Parent.


44

--------------------------------------------------------------------------------





4.32    Other Indebtedness. Except as set forth on Schedule 4.32, (a) Borrower
and its Subsidiaries have no outstanding Indebtedness, secured or unsecured,
direct or contingent (including any guaranties), other than: (i) the Existing
Mortgage Debt which will be paid in full at Closing, (ii) the Resident Loans,
and (iii) Indebtedness which represents trade payables or accrued expenses
incurred in the ordinary course of business of owning and operating the Phase I
Portion of the Facility and (b) no such outstanding Indebtedness is secured by
any assets of Borrower, other than the Resident Loan Lien. The aggregate amount
of the outstanding principal balance of the Resident Loans are set forth on
Schedule 4.33. Borrower is not in default (beyond applicable notice and cure
periods) in its obligations under the Resident Loans, the Resident Loan Lien or
any other Indebtedness.
4.33    Completion of Phase I and Construction of Phase 2 Expansion. Borrower
has (i) made payment in full or (ii) obtained a waiver of lien from the
applicable contractor or materialman for all construction of the Phase I Portion
of the Facility and any construction of the Phase 2 Expansion that has been
commenced prior to the Closing Date.
4.34    Compliance with CC&Rs. Borrower represents as follows with respect to
that certain Declaration of Use Restriction (Parcel 9.I) made as of September
23, 2004 by and among the State of Arizona, through the State Land Commissioner,
and R.O.I. Properties, LLC as successor in interest to Northeast Phoenix
Partners, an Arizona general partnership (the “Master Developer”), recorded on
November 4, 2004, in Maricopa County at Recording No. 2004-1298535, as amended
by that certain First Amendment recorded February 7, 2007 in Maricopa County at
Recording No. 2007-0158778, and that certain Second Amendment recorded December
14, 2007 in Maricopa County at Recording No. 2007-1311877 (collectively, as
amended, the “Declaration”):
(a)    To Borrower’s knowledge, the Declaration has not been amended or modified
except for the recorded amendments described above.
(b)    All plans and specifications for the Facility provided by Borrower to
date, including the plans and specifications for the Phase 2 Expansion, have
been approved by Master Developer and, to the Borrower’s knowledge, the Master
Developer is the sole party whose approval of such plans and specifications is
required under the Declaration.
(c)    Pursuant to Section 3(c) of the Declaration, the Desert Ridge Community
Association (the “Association”), which, to the Borrower’s knowledge, is the
“Association” as such term is defined in the Declaration, has required the
Borrower to assume the obligations set forth on Schedule 4.34. To the extent
that Borrower is responsible for any of the obligations described on Section
4.34, there are no outstanding maintenance fees or defaults and such obligations
have been completed as required by the Declaration to the extent required to be
completed.
(d)    (A) neither Master Developer nor the Association has an existing lien on
the Property and (B) Borrower does not have any knowledge that any statement of
facts or condition exists which, with the passage of time or the giving of
notice, or both, which would reasonably be expected to entitle Master Developer
or the Association to file a lien on the Land, in each case pursuant to the
Declaration.


45

--------------------------------------------------------------------------------





(e)    Borrower has not received any written notice from the Master Developer or
the Association stating that there are any existing defaults under the
Declaration with respect to the Land or the Facility and, to the knowledge of
the Borrower, no statement of facts or condition exists which, with the passage
of time or the giving of notice, or both, would reasonably be expected to
constitute a default by the Borrower under the Declaration
ARTICLE 5    
COVENANTS OF BORROWER
While this Agreement is in effect, and until Lender has been paid in full the
principal of and interest on all Advances made by Lender hereunder and under the
other Loan Documents, Borrower agrees to comply with, observe and keep the
following covenants and agreements:
5.1    Completing Construction. Borrower shall not commence any vertical
construction of the Phase 2 Expansion prior to issuance of the Building Permit.
Borrower shall obtain the Building Permit and shall commence such construction
of the Phase 2 Expansion no later than the Construction Commencement Date.
Borrower shall become a party to no Material Contract for the performance of any
work with respect to the Project or for the supplying of any labor, materials or
services for construction of the Phase 2 Expansion, other than the General
Contract, the Architect’s Agreement, the Development Agreement, and contracts
for furniture, fixtures and equipment that are not entered into under the
General Contract, except upon such terms and with such parties as shall be
approved in writing by Lender which approval shall not be unreasonably withheld,
conditioned or delayed. No approval by Lender of any contract or change order
shall make Lender responsible for the adequacy, form or content of such contract
or change order. Borrower shall expeditiously complete and fully pay for the
development and construction of the Phase 2 Expansion in a good and workmanlike
manner and in accordance with the Plans submitted or to be submitted to and
approved by Lender, and in compliance with all applicable Governmental
Requirements, and any covenants, conditions, restrictions and reservations
applicable thereto so that Completion of the Phase 2 Expansion occurs on or
before the Completion Date. Borrower assumes full responsibility for the
compliance of the Plans and the Project with all Governmental Requirements,
covenants, conditions, restrictions and renovations, and with sound building and
engineering practices, and, notwithstanding any approvals by Lender, the Lender
shall have no obligation or responsibility whatsoever for the Plans or any other
matter incident to the Project or the construction of the Phase 2 Expansion.
Borrower shall correct or cause to be corrected (a) any defect in the Phase 2
Expansion, (b) any departure in the construction of the Phase 2 Expansion from
the Plans or Governmental Requirements, and (c) any encroachment by any part of
the Phase 2 Expansion or any other structure located on the Land on any building
line, easement, property line or restricted area. Borrower shall cause all roads
necessary for the utilization of the Phase 2 Expansion for its intended purposes
to be completed and dedicated (if dedication thereof is required by any
Governmental Authority), the bearing capacity of the soil on the Land to be made
sufficient to support the Phase 2 Expansion, and sufficient local utilities to
be made available to the Phase 2 Expansion and installed at costs (if any) set
out in the Project Budget, on or before the Completion Date.
5.2    Changing Costs, Scope or Timing of Work. Borrower shall deliver to Lender
a revised Sworn Construction Cost Statement showing any changes in or variations
from the original


46

--------------------------------------------------------------------------------





Sworn Construction Cost Statement, promptly after any changes become known to
Borrower if such changes involve net changes in the same cost category of more
than $500,000, individually or in the aggregate, as reflected in the materials
submitted with any Draw Request. Borrower shall deliver to Lender a revised
construction schedule, within fifteen (15) days after any target date set forth
therein has been delayed by ten (10) consecutive days or more, or when the
aggregate of all such delays equals thirty (30) days or more.
Borrower shall promptly furnish to each of Lender and the Inspecting Consultant
a copy of all changes or modifications to the previously-approved Plans,
contracts or subcontracts for the Project, prior to or, with respect to change
orders that do not require the consent of Lender, promptly following
incorporation of any such change or modification into the Project. No work may
be performed pursuant to any change order or pending change order prior to
Lender’s approval if such approval is required by this Agreement. Borrower shall
not make or consent to any change or modification in such Plans, contracts or
subcontracts, and no work shall be performed with respect to any such change or
modification, without the prior written consent of Lender, not to be
unreasonably withheld or delayed, if such change or modification would (i) in
any material way alter the design or structure of the Phase 2 Expansion, (ii)
change in any material way the area of the Phase 2 Expansion that is available
for use and occupancy by Residents pursuant to the Residency Agreements, (iii)
change the square footage of the Project, (iv) change the number of units in the
Phase 2 Expansion as reflected in the approved Plans or (v) increase any cost
set forth in the General Contract by more than $500,000 individually or in the
aggregate for the period since the last Draw Request. For avoidance of doubt,
Borrower may make or consent to any change or modification in the Plans,
contracts or subcontracts, and perform work with respect to, any change or
modification without Lender’s consent if such change or modification does not
fall into one of the categories described in the immediately foregoing sentence.
Any and all changes and modifications permitted with or without Lender’s consent
under this Section 5.2 shall be in addition to any reallocations occurring with
or without Lender’s consent under Section 3.1(c) hereof.
5.3    Paying Costs of the Project and the Loans. Borrower shall pay and
discharge, when due, all taxes, assessments and other governmental charges upon
the Facility or with respect to the Project, as well as all claims for labor and
materials which, if unpaid, might become a lien or charge upon the Facility;
provided, however, notwithstanding the foregoing, Borrower shall have the right
to contest the amount, validity and/or applicability of any of the foregoing at
its own expense by appropriate proceedings pursued in good faith so long as any
penalties or other adverse effect of its nonperformance shall be stayed or
otherwise not in effect, or a cash escrow deposit equal to all such contested
payments and potential penalties or other charges shall have been established
with Lender if determined to be reasonably necessary by Lender. In addition to
the other fees and costs specifically provided herein, Borrower shall pay the
reasonable fees of Lender’s review of any Appraisal, and shall also pay all
reasonable, documented, third party out-of-pocket costs and expenses of Lender
in connection with the preparation and review of the Loan Documents, and any
amendments thereto, and the making, closing, and/or repayment of the Loans,
including but not limited to the reasonable fees of Lender’s attorneys
(excluding, however, the fees of any in-house attorneys or legal reviewers),
fees of the Inspecting Consultant, Appraisal fees, title insurance costs,
disbursement expenses, and all other reasonable, documented costs and expenses
payable to third


47

--------------------------------------------------------------------------------





parties incurred by Lender, or Borrower in connection with the Loans. Such costs
and expenses shall be so paid by Borrower whether or not the Loans are fully
advanced or disbursed.
5.4    Using Proceeds of the Loans. Borrower shall use the Loan A Phase 1-IF
Amount to refinance the Existing Mortgage Debt and to pay remaining construction
costs relating to the construction of the Phase 1-IF Portions of the Facility in
accordance with the Project Phase 1-IF Budget. Borrower shall use the proceeds
of Loan B and the Loan A Phase 2 Amount solely to pay, or to reimburse Borrower
for paying, the approved hard and soft costs of developing and constructing the
Phase 2 Expansion as set forth in the Project Budget. Borrower shall take all
commercially reasonable steps necessary to assure that proceeds of the Loans are
used by its contractors and subcontractors to pay such costs and expenses which
could otherwise constitute a mechanic’s lien claim against the Facility, and if
a mechanic’s lien is imposed, shall take the actions specified in Section 5.3.
Borrower shall not use the proceeds of the Loans for any other purpose.
5.5    Keeping of Records. Borrower shall set up and maintain accurate and
complete books, accounts and records pertaining to the Facility and the Project
in a manner reasonably acceptable to Lender and to the Title Company. Borrower
will permit representatives of Lender, the Inspecting Consultant and the Title
Company to have free access to and to inspect and copy such books, records and
contracts of Borrower and to discuss Borrower’s affairs, finances and accounts
with any of its principal officers, all at such times and, except during the
continuance of an Event of Default, upon reasonable prior notice, as often as
may reasonably be requested. Except during the continuance of an Event of
Default, the Lender shall use good faith efforts to provide at least three (3)
Business Days’ advance notice and the Lender acknowledges that certain employees
of the Borrower may not be available to speak with the Lender or its consultants
or representatives if less than three (3) Business Days’ notice is provided. Any
such inspection by Lender and/or the Inspecting Consultant shall be for the sole
benefit and protection of Lender, provided that at Borrower’s request, Lender
shall disclose to Borrower, without warranty or representation of any kind, the
results thereof to Borrower.
5.6    Providing Updated ALTA Surveys. Upon completion of the foundation(s) of
the Phase 2 Expansion and at such other times as Lender may reasonably deem
appropriate, Borrower shall furnish to Lender, at Borrower’s expense, two (2)
copies of a certified survey, certifying that the Phase 2 Expansion is
constructed within the property lines of the Land, does not encroach upon any
easement affecting the Land and complies with all applicable Governmental
Requirements relating to the location of improvements, along with an endorsement
to the Title Policy bringing forth the effective date thereof to the date of
said survey without exception therefor.
5.7    Maintaining Insurance Coverage. Borrower shall, at all times until the
Notes and all other sums due from Borrower to Lender have been fully repaid,
maintain, or cause to be maintained, in full force and effect (and shall furnish
to Lender copies of), insurance coverages complying with the provisions of
Exhibit E, attached hereto and made a part hereof by this reference. In the
event Borrower does not maintain the insurance required hereby, Lender shall
have the right, but not the obligation, on written notice to Borrower and
without regard to the expiration of any cure periods set forth in Article 6
hereof, to make a Protective Advance pursuant to Section 7.1 and to purchase
such insurance on Borrower’s behalf (the “Lender Insurance Cure”). In the event


48

--------------------------------------------------------------------------------





Lender exercises the Lender Insurance Cure, Lender shall provide Borrower with a
copy of the applicable insurance policy so purchased by Lender.
5.8    Transferring, Assigning, Conveying or Encumbering the Facility. Except
for Permitted Encumbrances and the Resident Loan Lien, without the prior written
consent of Lender, which consent may be withheld in Lender’s sole discretion,
Borrower shall not voluntarily or involuntarily agree to, cause, suffer or
permit any sale, conveyance, mortgage, grant, lien, encumbrance, security
interest, pledge, assignment or transfer of the Land, the Facility or any part
or portion thereof, or any of the Collateral (as defined in the Security
Agreement). The consent by Lender to any transfer shall not be construed as
relieving Borrower from obtaining the express prior written consent of Lender to
any further transfer as described above or as releasing Borrower from any
liability or obligation hereunder, whether or not then accrued or thereafter
arising. The prohibition of this Section 5.8 includes without limitation, any
Change in Control of Borrower.
5.9    Complying with the Loan Documents and Other Documents. Borrower shall
comply with and perform all of its obligations under the Loan Documents and the
Resident Loan Lien and all of its material obligations under all other contracts
and agreements to which Borrower is a party relating to the ownership,
occupancy, use, development, construction or management of the Facility, and
shall comply with all reasonable requests by Lender which are consistent with
the terms thereof.
5.10    Appraisals. Borrower agrees that Lender shall have the right to obtain,
at Borrower’s expense, an Appraisal of the Facility which shall be prepared by
an appraiser selected by Lender and in substantial conformance with standard
appraisal practices in the senior housing industry, at any time that (a) an
Event of Default shall have occurred and be continuing hereunder, (b) such
Appraisal is required by then-current lending or other laws or regulations or
accounting standards applicable to Lender, or (c) a Material Adverse Occurrence
has occurred as to Borrower or the Facility. In the event that Lender shall
elect to obtain such an Appraisal, Lender may immediately commission an
appraiser acceptable to Lender, at Borrower’s cost and expense, to prepare the
Appraisal and Borrower shall fully cooperate with Lender and the appraiser in
obtaining the necessary information to prepare such Appraisal. In the event that
Borrower fails to cooperate with Lender in obtaining such Appraisal or in the
event that Borrower shall fail to pay for the cost of such Appraisal within ten
(10) days following demand, such event shall constitute an Event of Default
hereunder and Lender shall be entitled to exercise all remedies available to it
hereunder. In the event such Appraisal is required by reason of the damage or
destruction of a portion of the Facility, the fair market value shall be
calculated on the Facility after restoration of the Facility and assuming the
same operations are conducted following restoration as were conducted prior to
the damage or destruction.
5.11    Reporting Requirements. Borrower shall furnish to Lender the following:
(a)    Financial Statements. As soon as available and in any event within 120
days after the close of each Fiscal Year of Borrower, a balance sheet and
related statements of income, retained earnings and cash flow of Borrower, as at
the end of and for such Fiscal Year, audited by an Independent Public Accountant
acceptable to Lender and prepared on a GAAP basis (or another accounting basis
reasonably acceptable to Lender) consistently applied, and accompanied by a
written statement of an Authorized Officer of Borrower


49

--------------------------------------------------------------------------------





stating that he/she has no knowledge of the occurrence of any event which
constitutes a Default or an Event of Default under this Agreement, and, if so,
stating in reasonable detail the facts with respect thereto.
(b)    Tax Returns. Upon Lender’s request at any time an Event of Default
exists, copies of Borrower’s (or if Borrower is a “disregarded entity” for
federal income tax purposes, Borrower’s parent entity’s) filed federal income
tax returns, certified to be true and correct copies.
(c)    Construction Statements. If not provided in a Draw Request, as soon as
available and in any event within ten (10) days after the close of each calendar
month prior to the Completion Date, starting with the first (1st) calendar month
after the Construction Commencement Date, a Construction Statement for the
Project for the preceding calendar month, which shall set forth the amount spent
from the Project Budget for the preceding calendar month and specifically note
all variations from the current Project Budget. The Construction Statements
shall be certified as true, correct and complete by Borrower.
(d)    Monthly Reporting Statements. As soon as available, but in any event no
later than thirty (30) days after the end of the preceding month, the Monthly
Reporting Statement.
(e)    Quarterly Reporting Statements. As soon as available, but in any event no
later than forty five (45) days after the end of the preceding calendar quarter,
other than the fourth quarter, the Quarterly Reporting Statement.
(f)    Operating Budgets. No later than December 1 of each year commencing with
December 1, 2019, Borrower shall provide an Operating Budget for the Facility
for the next succeeding year.
(g)    Certificate of Compliance. Within forty five (45) days after the end of
each calendar quarter, a Certificate of Compliance in the form attached hereto
as Exhibit G signed by an Authorized Officer of Borrower.
(h)    Litigation and Other Proceedings. Promptly in writing, notice of (i) all
litigation against Borrower in which the amount sought to be recovered exceeds
$100,000, except in cases when the claim is covered by insurance and the
insurance company has agreed to assume the defense of the claim, and (ii) all
proceedings before any governmental or regulatory agency affecting Borrower
which, if adversely determined, would constitute a Material Adverse Occurrence
as to Borrower.
(i)    Defaults. Within five (5) Business Days after the occurrence of any event
actually known to Borrower which constitutes an Event of Default hereunder or
under any other Indebtedness or would reasonably be expected to constitute an
Event of Default hereunder or thereunder with the giving of notice or the lapse
of time, or both, notice of such occurrence, together with a detailed statement
of the steps being taken to cure such event.


50

--------------------------------------------------------------------------------





(j)    Capital Expenditure Compliance Certificate. Within ninety (90) days after
the end of each Fiscal Year, a certificate of compliance certified by an
Authorized Officer of Borrower stating (i) the amount of Capital Expenditures
made during the prior Fiscal Year and (ii) the amount, if any, to be deposited
into the Escrow Account for a Targeted Expenditure Shortfall pursuant to Section
5.26. Within thirty (30) days after a request from Lender, Borrower shall
provide to Lender copies of invoices or other supporting documentation for the
Capital Expenditures reflected in each such annual certificate of compliance.
(k)    Notice to Authorities. Concurrently with any material notice from
Borrower or Manager to any Governmental Authority, copies of such notice.
Without limiting the foregoing, Borrower shall, concurrently with Borrower’s or
Manager’s delivery to any Governmental Authority, furnish to Lender copies of
any and all: (i) billing rate calculation reports and audit adjustment summary
cost reports furnished as a result of cost reports filed for the Facility, (ii)
any amendments filed with respect to such reports, and (iii) all audit reports
with respect to such reports;
(l)    Notice of Violation. Promptly upon Borrower’s or Manager’s receipt of any
material written notice from, or the taking of any other action by, any
Authority with respect to a claimed violation or deficiency of a Governmental
Requirement, a detailed statement by Borrower or Manager specifying the notice
given or other action taken by such Governmental Authority, the nature of the
claimed violation and what action Borrower or Manager is taking or proposes to
take with respect thereto. Without limiting the foregoing, Borrower shall
promptly supply to Lender upon Borrower’s, or Manager’s receipt of same copies
from any Governmental Authority, including without limitation, state regulatory
agencies or accreditation bodies, of all material healthcare facility surveys,
inspections, reports and any statement of deficiencies, together with a copy of
the plan of correction generated from such survey or report, for the Facility
within ten (10) days of the time period required by the particular Governmental
Authority for furnishing a plan of correction. Within five (5) days of the
receipt by Borrower or Manager, furnish to Lender any and all written notices
from any Governmental Authority that the Facility’s license or the Medicare
certification, if applicable, is being downgraded to a substandard category,
revoked or suspended, or that action is pending or being considered to downgrade
to a substandard category, revoke or suspend the Facility’s license or
certification;
(m)    Malpractice Matters. Promptly upon Borrower’s or Manager’s receipt,
written notice of the filing of any medical malpractice action against Borrower
seeking damages in excess of $50,000.00, except in cases when the claim is
covered by insurance and the insurance company has agreed to assume the defense
of the claim; provided, that, upon Lender’s request, Borrower will provide
Lender written notice of all filings of any medical malpractice action against
Borrower seeking damages in excess of $50,000.00;
(n)    Other Information. From time to time, with reasonable promptness, such
further information regarding the business, affairs and financial condition of
Borrower,


51

--------------------------------------------------------------------------------





Manager, Developer and Guarantor as Lender may reasonably request, to the extent
such information is readily obtainable by Borrower.
To the extent required by applicable law, regulation or stock exchange rule,
Borrower agrees that any financial statements of Borrower required to be
delivered to Lender may, without prior notice to or consent of Borrower, be
included and disclosed, to the extent required by applicable law, regulation or
stock exchange rule, in offering memoranda or prospectuses, or similar
publications in connection with syndications, private placements or public
offerings of Lender’s (or the entities directly or indirectly controlling
Lender) securities or interests, and in any registration statement, report or
other document required to be filed under applicable federal and state laws,
including those of any successor to Lender. Borrower agrees to provide such
other reasonable financial and other information necessary to facilitate a
private placement or a public offering of Lender’s securities or to satisfy the
SEC or regulatory disclosure requirements. Borrower agrees to use commercially
reasonable efforts to cause its independent auditors or accountants, as
applicable, at Lender’s cost, to consent, in a timely manner, to the inclusion
of their audit or review report, as applicable, issued with respect to such
financial statements in any registration statement or other filing under federal
and state laws and to provide the underwriters participating in any offering of
securities or interests of Lender (or the entities directly or indirectly
controlling Lender) with a standard accountant’s “comfort” letter with regard to
the financial information of Borrower included or incorporated by reference into
any prospectus or other offering document. Any financial statements of Guarantor
required to be delivered to Lender may not be disclosed by Lender except with
prior notice to, and except to the extent inclusion or disclosure is required by
law, with prior consent of, Guarantor.
Lender shall have the right, from time to time during normal business hours with
reasonable notice to Borrower, itself or through any attorney, accountant or
other agent or representative retained by Lender, to examine the Facility and to
audit (at the expense of Borrower) all financial and other records and pertinent
corporate documents of Borrower at the office of Borrower or such other Person
that maintains such records and documents, not more than once each calendar
quarter during the Term while no Event of Default exists; provided that no
limitation contained herein shall limit Lender’s right to make periodic site
visits to the Facility. Borrower hereby agrees to reasonably cooperate with any
such examination or audit.
5.12    Financial Covenants.
(a)    Debt Service Coverage Ratio. Borrower shall maintain at all times, a Debt
Service Coverage Ratio of at least 1:25 to 1:00.
(b)    Days Cash on Hand. At all times, subject to adjustment based on quarterly
testing, during the term of this Agreement, Borrower shall have Days Cash on
Hand equal to or greater than the Days Cash on Hand Requirement.  Compliance
with the requirements of this Section shall be tested on the basis of the
financial statements required by Section 5.11(a) and Section 5.11(e) for each
applicable period then ending. Cure Right. Compliance with the Debt Service
Coverage Ratio and the Days Cash on Hand requirement shall be measured quarterly
commencing with the first calendar quarter ending after the Closing Date and
reflected on the Certificate of Compliance delivered pursuant to Section 5.11(g)


52

--------------------------------------------------------------------------------





or as calculated by Lender based on the Quarterly Reporting Statement in the
absence of a timely delivered Certificate of Compliance. Notwithstanding the
foregoing, Borrower shall not be deemed in violation of the terms of Section
5.12(a) hereof if, at the end of any quarter, Borrower’s Debt Service Coverage
Ratio is less than the required coverage set forth in Section 5.12(a), if within
thirty (30) days after such determination, Borrower either (i) makes a
prepayment of the Loans to the extent permitted hereunder and subject to any
Prepayment Fee provided herein, or (ii) deposits additional cash collateral to
be held by Lender in the Escrow Account, in each case in an amount equal to the
Covenant Make-Whole Amount (as defined below). Further, Borrower shall not be
deemed in violation of the terms of Section 5.12(b) hereof if, at the end of any
quarter, Borrower does not have Days Cash on Hand equal to or greater than the
Days Cash on Hand Requirement if, within thirty (30) days after such
determination, Borrower receives an equity investment in cash in an amount equal
to the difference between the Days Cash on Hand Requirement and Borrower’s
actual Days Cash on Hand (such amount, the “Cash Deficiency Amount”) as
determined by Lender in its sole discretion. Lender shall promptly release any
Covenant Make Whole Amounts held by Lender in the Escrow Account to Borrower
upon receipt of a certificate of an Authorized Officer of Borrower which
reflects compliance with both the Debt Service Coverage Ratio and the Days Cash
on Hand requirement set forth in Sections 5.12(a) and 5.12(b) for two
consecutive calendar quarters. Any portion of the Covenant Make-Whole Amounts
not previously released to Borrower shall be refunded to Borrower upon payment
of the Loans and satisfaction of all other obligations under this Agreement.
(c)    Covenant Make-Whole Amount. For purposes of Section 5.12(c), the
“Covenant Make-Whole Amount” shall mean a payment into the Escrow Account in an
amount that, if it had been included in Net Operating Income as of the date of
determination would have enabled the Debt Service Coverage Ratio to be not less
than the amount set forth in Section 5.12(a) as of the end of such period. The
Covenant Make-Whole Amount shall be determined by Lender in its sole discretion
and be binding absent manifest error.
5.13    Taxes and Claims. Borrower shall pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it prior to the date on
which penalties attached thereto, and all lawful claims which, if unpaid, might
become a lien or charge upon any properties of Borrower (including, without
limitation, the Facility); provided that Borrower shall not be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings.
5.14    Compliance with Applicable Laws. Borrower shall promptly and faithfully
comply with, conform to and obey all present and future Governmental
Requirements and all Environmental Laws; provided, however, that Borrower shall
have the ability to contest any alleged failure to conform to or comply with
such Governmental Requirements so long as such obligations shall be contested by
appropriate proceedings pursued in good faith and any penalties or other adverse
effect of its nonperformance shall be stayed or otherwise not in effect, or a
cash escrow deposit equal to all such contested payments and potential penalties
or other charges shall have been established with Lender if determined to be
reasonably necessary by Lender.


53

--------------------------------------------------------------------------------





5.15    Notice. Borrower shall give prompt written notice to Lender (a) of any
action or proceeding instituted by or against Borrower, in any federal or state
court or before or by any commission or other regulatory body, federal, state or
local, or any such proceedings threatened against Borrower which, if adversely
determined, would reasonably be expected to result in a Material Adverse
Occurrence as to Borrower, and (b) of any Event of Default describing the same
and stating the date of commencement thereof, what action Borrower proposes to
take with respect thereto, and the estimated date, if known, on which such
action will be taken.
5.16    Merger, Consolidation and Transfers of Equity. Borrower shall not (a)
merge or consolidate into any Person or permit any other Person to merge into
it, (b) transfer or consent to a transfer that results in a Change of Control or
(c) allow any Person to become Minority Partner unless such Person has entered
into a Partnership Pledge Agreement.
5.17    Distributions. If an Event of Default has occurred and is continuing or
if Borrower would be in violation of the Days Cash on Hand requirement as the
result of making a distribution, Borrower shall not, directly or indirectly, (a)
make any distribution of money or property to any Related Party, or (b) make any
loan or advance to any Related Party, or (c) pay any principal or interest on
any indebtedness due any Related Party, or (d) pay any fees or other
compensation to itself or to any Related Party, without in each case obtaining
Lender’s prior written consent thereto. Notwithstanding the foregoing, upon the
sale by the Sagewood Land Subsidiary of all or any portion of the real property
owned by such Subsidiary as of the Closing Date, the Borrower may distribute any
proceeds it receives from such sale to its partners without restriction.
5.18    Construction Permits and Licenses. Borrower shall promptly obtain and
comply with all necessary licenses, permits and approvals from and satisfy as
and when due the requirements of, all Governmental Authorities necessary to
commence and complete construction of the Phase 2 Expansion.
5.19    Patriot Act. Borrower shall not, and shall not permit Guarantor or any
of Borrower’s or Guarantor’s respective Affiliates or agents to (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person; (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224; or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. Borrower
shall deliver to Lender any certification or other evidence requested from time
to time by Lender in its sole discretion, confirming Borrower’s compliance with
this Section.
5.20    Related Party Transactions. Except for Permitted Affiliated Agreements,
Borrower shall not enter into, or be a party to, any contract or other
transaction with a Related Party without the prior written consent of Lender.
5.21    Leases. Other than rights of tenants or patients under Residency
Agreements and the leases set forth in Schedule 4.30 (including, in each case,
any renewal rights), Borrower shall not enter into any Lease unless (a) Lender
shall have given its prior written consent thereto, and (b)


54

--------------------------------------------------------------------------------





such Lease is to be subordinate to the lien, operation and effect of the Deed of
Trust pursuant to a subordination, non-disturbance and attornment agreement
satisfactory to Lender. Upon execution and delivery of any Lease, Borrower shall
deliver to Lender a fully-executed copy thereof. Notwithstanding anything
contained in the Loan Documents, Lender will not unreasonably withhold consent
to any Lease provided (i) the leased premises are not in excess of 5,000 square
feet individually or 10,000 square feet in the aggregate, and (ii) tenant is
providing services or goods incidental to Borrower’s business.
5.22    Debt; Operations and Fundamental Changes of Borrower. Until the full
payment and performance of all of Borrower’s obligations under this Agreement
and the Loan Documents, Borrower shall not acquire an interest in any additional
Subsidiary and Borrower and its Subsidiaries:
(a)    will not own any asset other than (i) the Facility and (ii) incidental
personal property necessary for the ownership, operation, management and
financing of the Facility and (iii) in the case of the Subsidiaries, the real
property owned as of the Closing Date and incidental personal property necessary
for conducting the business described on Schedule 4.29;
(b)    will not incur any Indebtedness, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (i) the Loans,
(ii) Resident Loans which are made pursuant to Residency Agreements, (iii) trade
payables or accrued expenses incurred in the ordinary course of business of
constructing the Phase 2 Expansion or operating the Facility, (iv) in the case
of the Subsidiaries, the indebtedness that is currently outstanding as of the
Closing Date and any refinancing of such indebtedness; and will not amend or
modify the terms of any outstanding Resident Loans without Lender’s prior
written approval;
(c)    will not permit the Land, the Facility or any portion thereof, or any of
the Collateral (as defined in the Security Agreement) to secure any Indebtedness
whatsoever (senior, subordinate or pari passu) other than the Loans and the
Resident Loans pursuant to the Resident Loan Lien;
(d)    in the case of Borrower only, will not make any loans or advances to any
third party (including any Affiliate or constituent party), and will not acquire
obligations or securities of its Affiliates and without limiting the generality
of the foregoing, Borrower will not use any funds for the benefit of any
Subsidiary, make any advances or loans to any Subsidiary, or assume, guaranty or
become liable in any way for any obligations of any Subsidiary, or pledge any
assets to secure any obligations of any Subsidiary (other than the pledge by a
Subsidiary of such Subsidiary’s assets to secure obligations of such
Subsidiary);
(e)    in the case of Borrower only, will remain solvent and pay its debts and
liabilities from Borrower’s assets as the same shall become due;
(f)    in the case of Borrower only will at all times hold itself out to the
public as a legal entity separate and distinct from any other entity (including
any Affiliate of Borrower or any constituent party of Borrower), shall correct
any known misunderstanding regarding


55

--------------------------------------------------------------------------------





its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or part of the other;
(g)    in the case of Borrower only, will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;
(h)    in the case of Borrower only, will not commingle its funds and other
assets with those of any Affiliate or constituent party of Borrower or any other
Person, and will hold all of its assets in its own name; and
(i)    will not make any material amendments to the Borrower’s Organizational
Documents without the Lender’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, that, any amendment which adversely
affects Lender’s rights under the Partnership Pledge Agreement shall be deemed a
material amendment for which Lender may withhold its consent in its sole and
absolute discretion.
5.23    Accessibility Regulation. Borrower shall materially comply with all
Accessibility Regulations which are applicable to the Facility. At any time, and
from time to time, that there is an Event of Default which is continuing or
Lender reasonably believes the Facility is or is likely to be in violation of
the Accessibility Regulations, if Lender so requests, Borrower shall have any
Accessibility Regulation compliance report heretofore provided by Borrower to
Lender updated and/or amplified, at Borrower’ sole cost and expense, by the
person or entity which prepared the same, or shall have such a report prepared
for Lender, if none has previously been so provided.
5.24    Condition Material Adverse Occurrence. If Lender determines that a
Condition Material Adverse Occurrence has occurred and is continuing, Borrower,
upon Lender’s written request, shall confer with Lender respecting such
Condition Material Adverse Occurrence on a regular basis while such Condition
Material Adverse Occurrence is continuing, and provide such information as
Lender may reasonably request with respect to such occurrence, including without
limitation evidence with respect to Borrower’s and Guarantor’s continued ability
to perform it obligations under the Loan Documents, provided the foregoing shall
not limit Lender’s rights in the event of a Material Adverse Occurrence or other
Event of Default.
5.25    Maintenance. Borrower shall:
(a)    Preserve and maintain its existence, rights and privileges in Iowa;
(b)    Qualify and remain qualified in each jurisdiction in which such
qualification is necessary in view of its business and operations, including but
not limited to the state of Arizona;
(c)    Maintain the Facility in commercially reasonable, good and workable
condition at all times and make all repairs, replacements, additions and
improvements to the Facility reasonably necessary and proper to ensure that the
business carried on in connection with Facility may be conducted properly and
efficiently at all times;


56

--------------------------------------------------------------------------------





(d)    Maintain all licenses, registrations, Medicare contracts, other contracts
to provide assisted living, memory care, skilled nursing care and outpatient
treatment services, permits, certificates, consents, accreditations, approvals,
franchises, rights or other governmental authorizations necessary for the
ownership and/or operation of the Facility and the conduct of business in
connection therewith if the failure to maintain the same would result in a
Material Adverse Occurrence, including without limitation and if applicable,
full participation in Medicare for existing patients and for new patients to be
admitted with Medicare coverage and maintenance of provider agreements issued by
Governmental Authorities;
(e)    Maintain all Reimbursement Contracts, if applicable, in full force and
effect with respect to the Facility; and
(f)    Continue to operate the Facility in the manner and scope conducted on the
date of this Agreement taking into account the proposed Phase 2 Expansion of the
Facility, not voluntarily reduce the number of units or residents for which the
Facility has licenses to operate and not close any units or beds in the
Facility, without the prior written consent of Lender, not change its form of
resident agreement from that previously approved by Lender or deviate from the
“Entrance Fee” model provided for therein, in each case without Lender’s prior
written consent, and not take any action which would require it to obtain a
Certificate of Need in order to lawfully operate the skilled nursing beds
included in the Facility.
5.26    Minimum Capital Expenditures. Borrower shall incur Capital Expenditures
during each Fiscal Year with respect to the Facility in an aggregate amount
equal to the Targeted Expenditure Amount. In the event Borrower fails during any
Fiscal Year to make Capital Expenditures in an amount equal to the Targeted
Expenditure Amount, immediately upon Lender’s request, Borrower shall deliver to
Lender for deposit into the Escrow Account the amount of such shortfall (the
“Targeted Expenditure Shortfall”), subject to Borrower’s right to thereafter
request disbursement from the same pursuant to this Section. In the event Lender
reasonably determines that a particular Capital Expenditure should be made by
Borrower in order to ensure that the Facility is maintained and/or repaired in
accordance with the requirements of this Agreement, Lender shall provide
Borrower notice of its determination and request that Borrower undertake the
requested repair. In the event Borrower does not commence the requested repair
within thirty (30) days, Lender shall have the right, but not the obligation, in
the exercise of its sole discretion, to expend such sums on behalf of Borrower
in order to complete the requested repair. Lender shall provide Borrower with
written notice in the event Lender exercises its expenditure rights under this
Section 5.26, provided that the failure of Lender to provide such notice shall
not affect Lender’s rights hereunder in any respect. Whenever Borrower desires
to request a disbursement from the Escrow Account for the cost of a Capital
Expenditure, an Authorized Officer of Borrower shall deliver to Lender the
following: (i) a written request that Lender disburse from the Escrow Account a
stated amount, (ii) invoices from a third party for the amount for which
Borrower is seeking reimbursement, and (iii) cancelled checks or such other
certifications and documentation as Lender shall reasonably require (including,
without limitation, a certificate of completion or a lien waiver) to evidence
the Capital Expenditures for which Borrower is seeking reimbursement or direct
payment (the “Release


57

--------------------------------------------------------------------------------





Documentation”). All Release Documentation shall be subject to Lender’s review
and approval. Lender shall, within fifteen (15) days, either (i) approve the
Release Documentation as submitted to Lender or (ii) provide an explanation of
the basis for Lender’s disapproval of the Release Documentation or any part
thereof and a statement of the costs set forth in such Release Documentation
that Lender approves as being reimbursable or approved for payment from the
Escrow Account. Borrower may make repeated demands for payment from the Escrow
Account with respect to Capital Expenditures in accordance with this Section
5.26, but not more frequently than once per calendar month. Any sums remaining
in the Escrow Account with respect to Capital Expenditures (a) upon Lender
acquiring the Facility through the exercise of its rights following an Event or
Default shall be the property of Lender and otherwise (b) upon payment in full
of the Loans and termination of this Agreement, shall be delivered to Borrower.
5.27    Management Agreement. Borrower shall not (a) amend or modify the
Management Agreement without the prior written consent of Lender, not to be
unreasonably withheld or delayed or (b) assign or terminate the Management
Agreement or enter into any other Management Agreement (or similar arrangement)
under which the right to manage the operations of the Facility is granted to a
third party without the prior written consent of Lender, it being understood and
agreed that Lender may, in Lender’s sole and absolute discretion, grant,
withhold or place conditions upon any consent required by this Section 5.27(b).
Further, if Life Care Companies LLC ceases to own directly or indirectly 100% of
the voting and economic interests of Manager (a “Manager Change Event”), Lender
shall have the right, in its sole and absolute discretion, to either (i) consent
to the continuation of the Management Agreement following such Manager Change
Event or (ii) require that (A) the Management Agreement be terminated effective
as of the closing of the Manager Change Event and (B) within the time frame set
forth in Section 6.1(m), Borrower enter into a replacement Management Agreement
in form and substance and with a counterparty acceptable to Lender in its sole
discretion. If Lender gives notice to Borrower that it is requiring Borrower to
terminate the Management Agreement due to a Manager Change Event, Borrower shall
have the right (in lieu of effecting such termination) to prepay the Loans in
full without payment of a Prepayment Fee provided that such prepayment is
completed within 120 days of the notice given by Lender.
5.28    Development Agreement, Architect’s Agreement, General Contract and
Material Contracts. Borrower shall not (a) modify, amend or terminate the
Development Agreement, the Architect’s Agreement or the General Contract or (b)
permit the General Contractor to, or otherwise amend, modify or terminate, any
Material Contract with respect to the design, development and/or construction of
the Phase 2 Expansion, in each case without the prior written consent of Lender,
not to be unreasonably withheld or delayed. Borrower shall not enter into any
other Development Agreement, Architect’s Agreement, or General Contract unless
such replacement agreement is in form and substance and with a counterparty
acceptable to Lender in its sole discretion. Notwithstanding the foregoing, the
General Contractor may terminate a Material Contract if the subcontractor
thereto is not performing its obligations provided that the General Contractor
enters into a replacement Material Contract and provides notice thereof to
Lender.
5.29    Representations and Warranties. Borrower will not take any action or
fail to take any action which would cause or would reasonably be expected to
cause its representations and warranties as set forth in this Agreement to be
untrue.


58

--------------------------------------------------------------------------------





5.30    Escrow Account Pledge Agreement. Promptly following Lender’s request
upon the establishment of the Escrow Account in accordance with the terms of
this Agreement, Borrower will execute and deliver the Escrow Account Pledge
Agreement.
ARTICLE 6    
DEFAULTS
6.1    Events of Default. Any of the following events shall constitute an Event
of Default under this Agreement:
(a)    Borrower shall default in any payment of principal or interest due
according to the terms hereof or of the Notes, and such default shall remain
uncured for a period of five (5) days after the payment became due;
(b)    Borrower shall default in the payment of fees or other amounts payable to
Lender pursuant to the Loan Documents other than as set forth in subsection (a)
above and such default continues unremedied for a period of ten (10) days after
notice from Lender to Borrower thereof, provided that in the case of insurance
coverage, such default shall be deemed remedied if Lender exercises the Lender
Insurance Cure;
(c)    Borrower or Guarantor shall default in the performance or observance of
any agreement, covenant or condition required to be performed or observed by
Borrower or Guarantor under the terms of this Agreement, the Guaranties or the
Indemnity, other than a default described elsewhere in this Section 6.1, and
such default continues unremedied for a period of thirty (30) days after notice
from Lender to Borrower or Guarantor, as applicable, thereof (or, if such
default cannot be cured in such 30-day period, and Borrower or Guarantor, as
applicable, is diligently pursuing such cure to Lender’s satisfaction, such
longer period of time as is necessary to remedy such default, but in no event
longer than thirty (30) days; provided that if such default occurs prior to the
Completion Date and relates to a construction-related covenant that in Lender’s
reasonable determination is not capable of cure within such 60-day period, then
Borrower shall have such additional period not to exceed an additional thirty
(30) days to complete such cure, provided (i) such default is curable, (ii)
Borrower is diligently pursuing such cure to Lender’s reasonable satisfaction,
and (iii) such additional 30-day period will not delay Completion beyond the
Completion Date);
(d)    Any representation or warranty made by Borrower in this Agreement or by
Borrower or an Affiliate if made in connection with the Loans, in any of the
other Loan Documents, or in any certificate or document furnished under the
terms of this Agreement or in connection with the Loans, shall be untrue or
incomplete in any material respect when made;
(e)    Any representation or warranty made by Borrower in this Agreement when
remade or restated hereunder in the Bring Down Certificate in connection with
any Advance shall either (i) be untrue or incomplete in any material respect
when so remade or restated or (ii) disclose any event, occurrence or fact which
would otherwise give rise to an Event of Default under any other provision of
this Section 6.1; provided however that the disclosure


59

--------------------------------------------------------------------------------





of any event, occurrence or fact in the Bring Down Certificate shall not serve
as a waiver of Borrower’s obligation to comply with any covenant that relates to
the subject matter of such disclosure.
(f)    Work on the Project once commenced shall be substantially abandoned, or
shall be delayed for any reason whatsoever to the extent that Completion cannot,
in the reasonable judgment of Lender, be accomplished prior to the Completion
Date;
(g)    Either Borrower, Guarantor or any Subsidiary (in a proceeding in which
the Borrower is substantively consolidated with the Subsidiary) shall declare
bankruptcy; or shall apply for, consent to, or permit the appointment of a
receiver, custodian, trustee or liquidator for it or any of its property or
assets; or shall admit in writing its inability to, pay its debts as they
mature; or shall make a general assignment for the benefit of creditors or shall
be adjudicated bankrupt or insolvent; or shall take other similar action for the
benefit or protection of its creditors; or shall give notice to any governmental
body of insolvency of pending insolvency or suspension of operations; or shall
file a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, rearrangement,
dissolution, liquidation or other similar debtor relief law or statute; or shall
file an answer admitting the material allegations of a petition filed against it
in any proceeding under any such law or statute; or shall be dissolved,
liquidated, terminated or merged; or shall effect a plan or other arrangement
with creditors; or shall commence to dissolve, wind-up or liquidate itself; or a
trustee, receiver, liquidator or custodian shall be appointed for it or for any
of its property or assets (other than a trustee, receiver, liquidator or
custodian appointed by Lender) and shall not be discharged within sixty (60)
days after the date of his appointment; or a petition in involuntary bankruptcy
or similar proceedings is filed against it and is not dismissed within sixty
(60) days after the date of its filing.
(h)    Borrower shall cease to continue its current operations in the manner
conducted on the date of this Agreement taking into account the proposed Phase 2
Expansion of the Facility;
(i)    A violation of Section 5.16 of this Agreement or Section 11(e) of the
Payment Guaranty shall occur.
(j)    Lender shall reasonably determine that the remaining undisbursed proceeds
of the Loans are insufficient to fully pay all of the then unpaid costs of the
Project and the estimated expenses of Completion (including the applicable
retainage), and Borrower fails to either, at Lender’s option (i) deposit with
Lender, within five (5) Business Days following demand, sufficient funds to
permit Lender to pay said excess costs as the same become payable or (ii) pay
said excess costs directly and deliver to Lender unconditional mechanics’ lien
waivers therefor (or paid receipts for non-lienable items);
(k)    A default shall occur under any other loan or Indebtedness (including
without limitation, the Resident Loans or the Resident Loan Lien) of Borrower
and shall remain uncured after any applicable notice or grace period;


60

--------------------------------------------------------------------------------





(l)    Any of the representations or warranties of Guarantor in the Guaranty
shall be untrue, incomplete or misleading in any material respect as of the date
made;
(m)    The General Contract, Management Agreement or Development Agreement shall
be terminated by either party thereto and Borrower shall fail to enter into
replacement agreements in form and substance and with counterparties acceptable
to Lender in its sole discretion within thirty (30) days of such termination;
provided, that if Borrower is unable to replace such counterparty within such
30-day period, so long as Borrower is diligently pursuing such replacement
contract to Lender’s satisfaction, Borrower shall have up to sixty (60) days
following such termination to execute a replacement contract meeting the
requirements of this Section 6(m);
(n)    The occurrence of an ERISA Event;
(o)    The occurrence of a Material Adverse Occurrence;
(p)    In the event that (i) the Borrower receives written notice from the
Department of the revocation of the skilled nursing facility, assisted living
facility or outpatient treatment center license required for the operation of
any portion of the Facility and does not appeal and diligently pursue such
appeal within the time period provided in the notice, (ii) the Borrower is
unsuccessful in appealing a notice of revocation given by the Department or
receives final notice of the revocation of such skilled nursing facility,
assisted living facility or outpatient treatment center license which does not
allow for appeal by its terms, or (iii) the Facility is decertified as a
provider under Medicare.
(q)    The closure of any material portion of any Facility, other than during a
period of repair or reconstruction following damage or destruction thereto or a
taking or condemnation of any material portion of the Facility by eminent domain
proceeding except as otherwise specifically permitted by the terms of the Loan
Documents;
(r)    The sale or transfer, without Lender’s consent, of all or any portion of
any certificate of need, bed rights or other similar certificate or license
relating to the Facility;
(s)    Any other material suspension, termination or restriction placed upon
Borrower, any license to operate the Facility or the ability to admit residents
or patients (e.g., an admissions ban or non-payment for new admissions by
Medicare resulting from an inspection survey); provided, however, if any such
material suspension or restriction is curable by Borrower and if Borrower
promptly commences such cure and thereafter diligently pursues such cure to the
completion thereof, such material suspension or restriction shall not constitute
an Event of Default unless it is not cured prior to the earlier of: (i) the time
period in which the applicable governmental agency has given Borrower to
undertake corrective action, or (ii) sixty (60) days after the occurrence of any
such material suspension or restriction; or
(t)    Borrower shall be in default under any term, covenant or condition of any
of the Notes or of any of the other Loan Documents, other than a default
described elsewhere


61

--------------------------------------------------------------------------------





in this Section 6.1, and such default remains uncured or unwaived after the
expiration of any notice or grace period provided therein.
6.2    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, unless such Event of Default is subsequently waived in writing
by Lender, Lender may exercise any or all of the following rights and remedies,
consecutively or simultaneously, and in any order:
(a)    make one or more Advances of proceeds of the Loans without liability to
make any subsequent Advance;
(b)    suspend the obligation of Lender to make Advances under this Agreement,
without notice to Borrower;
(c)    declare that the Commitment is terminated whereupon the Commitment shall
terminate;
(d)    declare the entire unpaid principal balance of the Notes to be
immediately due and payable, together with accrued and unpaid interest on such
Notes and the applicable Exit Fees, without notice to or demand on Borrower;
(e)    subject to any required notice provisions in the Partnership Interest
Pledge Agreement, exercise any or all remedies specified herein and in the other
Loan Documents, including (without limiting the generality of the foregoing) the
right to foreclose under the Deed of Trust or Partnership Interest Pledge
Agreements, and/or any other remedies which it may have therefor at law, in
equity or under statute;
(f)    cure the Event of Default on behalf of Borrower, and, in doing so, enter
upon the Facility, and expend such sums as it may deem desirable, including
reasonable attorneys’ fees, all of which shall be deemed to be Advances
hereunder, even though causing the Loans to exceed the face amount of the Notes,
shall bear interest at the Default Rate provided herein and shall be payable by
Borrower on demand;
(g)    apply to a court of competent jurisdiction for the appointment of a
receiver to take possession of the Property; and/or
(h)    except with respect to an Event of Default under Section 6.1(k), declare
an Event of Default under any agreement to which Lender and Borrower are
parties, whether or not such agreement concerns the transactions contemplated by
this Agreement, and may effectuate any remedies provided for in such agreement,
it being understood and agreed that Lender may not exercise the remedies set
forth in this subsection (h) with respect to an Event of Default under Section
6.1(k) hereof.
6.3    Completion of Project by Lender. In addition, in case of the occurrence
and continuance of an Event of Default specified in Section 6.l(f) hereof, or
any Event of Default caused by, or which results in, Borrower’s failure, for any
reason, to continue with construction of the Phase


62

--------------------------------------------------------------------------------





2 Expansion as required by this Agreement, then Lender may (but shall not be
obligated to), in addition to, or in concert with, the other remedies referred
to above, take over and complete construction of the Phase 2 Expansion in
accordance with the Plans, with such changes therein as Lender may in its
reasonable discretion deem necessary and appropriate to comply with applicable
law or to correct any deficiencies in construction (without, in either case,
modifying the scope or character of the Phase 2 Expansion contemplated by the
Plans), all at the risk, cost and expense of Borrower whether or not such costs
and expenses are in excess of the remaining Loan proceeds. In connection with
this undertaking, Lender may in its sole discretion and in good faith assume or
reject any contracts entered into by Borrower in connection with the Project,
may enter into additional or different contracts for work, services, labor and
materials required, in the judgment of Lender, to complete the Project, and may
pay, compromise and settle all claims in connection with the Project. All sums,
including reasonable attorneys’ fees, and charges or fees for supervision and
inspection of the construction and for any other necessary or desirable purpose
in the discretion of Lender expended by Lender in completing or attempting to
complete the Project (whether aggregating more, or less, than the aggregate face
amount of the Notes), shall be deemed Advances made by Lender to Borrower
hereunder, and Borrower shall be liable to Lender, on demand, for the payment of
such sums, together with interest on such sums from the date of their
expenditure at the rates provided herein. Lender may, in its discretion, at any
time abandon work on the Project, after having commenced such work, and may
recommence such work at any time, it being understood that nothing in this
Section shall impose any obligation on Lender either to complete or not to
complete the Project. For the purpose of carrying out the provisions of this
Section, Borrower irrevocably appoints Lender its attorney-in-fact, with full
power of substitution, to execute and deliver all such documents, to pay and
receive such funds, and to take such action as may be necessary, in the judgment
of Lender, to complete the Project. This power of attorney is coupled with an
interest and is irrevocable. Lender, however, shall have no obligation to
undertake any of the foregoing, and, if Lender does undertake any of the same,
it shall have no liability for the adequacy, sufficiency or completion thereof.
6.4    Deposit Account Control Agreement. In addition to any other remedies
provided hereunder or in any of the Loan Documents, upon the occurrence and
during the continuance of any Event of Default, Lender shall have the right to
deliver a notice of exclusive control under the DACA with respect to the
Facility Bank Accounts and/or to cause all cash related to the Facility,
including, but not limited to, payments on the Accounts to be deposited into one
or more accounts designated and controlled by Lender, with disbursements from
such accounts to be subject to the direction and control of Lender.
6.5    Receivership. Borrower irrevocably and unconditionally agrees that, upon
the occurrence and during the continuance of an Event of Default, and in
addition to any other right or remedy of Lender under this Agreement or allowed
by law, Lender may petition any appropriate court for the appointment of a
receiver to take possession of the Facility, to manage the operation of the
Facility, to collect and disburse all rents, issues, profits and income
generated thereby and to preserve or replace to the extent possible any
operating license for the Facility or to otherwise substitute the licensee or
provider thereof. Borrower further acknowledges and agrees that, due to the
specific use of the Facility as a CCRC the appointment of a receiver to take
over the operations of the Facility may be necessary to ensure the continued
operation of the Facility in order to ensure


63

--------------------------------------------------------------------------------





the continuation of quality care to the residents who reside therein. The
receiver shall be entitled to a reasonable fee for its services as a receiver.
All such fees and other expenses of the receivership estate shall be payable by
Borrower on demand. Borrower hereby irrevocably stipulates to the appointment of
a receiver under such circumstances and for such purposes and agrees not to
contest such appointment in any manner whatsoever.
ARTICLE 7    
LOAN ADVANCES TO CURE BORROWER’S DEFAULTS
7.1    Authorization to Make Loan Advances to Cure Borrower’s Defaults. If an
Event of Default shall occur and be continuing, Lender (subject to the
provisions of this Article 7) may (but shall not be required to) make a
Protective Advance, and/or perform any of such covenants and agreements with
respect to which Borrower is in Default and of which Lender has notified
Borrower. Any amounts expended by Lender in so doing and any amounts expended by
Lender in connection therewith shall constitute a Loan and be added to the
outstanding principal amount of Loan B, and the Lender shall make the Loan to
fund any such disbursements. The authorization hereby granted is irrevocable,
and no prior notice to or further direction or authorization from Borrower is
necessary for Lender to make such disbursements.
ARTICLE 8    
NOTICE OF MARKETING FOR SALE AND THIRD PARTY OFFERS
8.1    Notice of Marketing for Sale. If Borrower desires to market the Facility
for sale to an unrelated third party, Borrower shall deliver to Lender a written
notice of such intent at least thirty (30) days prior to the date any notice of
Borrower’s interest in transferring the Facility is communicated to an unrelated
third party. Borrower shall provide Lender with all marketing and other
materials provided to potential purchasers of the Facility and Lender shall have
the same opportunity to engage in the process of submitting a bid for the
purchase of the Facility as other potential purchasers do. In no event will this
Section 8.1 or Section 8.2 below be construed to give Lender any offer or
refusal rights or similar purchase option rights with respect to the Facility.
8.2    Notice of Third Party Offer. If, at any time following the Closing Date,
Borrower receives a bona fide offer from an unrelated third party to purchase
the Facility (a “Third Party Offer”) during any period after the Closing Date in
which Borrower is not actively marketing the Facility, Borrower shall provide
written notice to Lender, along with an outline or, at Borrower’s option, a
redacted copy of the relevant term sheet or letter of intent, in each case
setting forth all of the material terms and conditions of such Third Party
Offer. Lender shall have a period of five (5) Business Days to consider and
respond to the notice of the Third Party Offer. Borrower has no obligation to
accept or consider any Lender response to any Third Party Offer, but Borrower
shall not accept or make any commitment with respect to any Third Party Offer
unless either (a) Lender has responded and Borrower has decided not to accept
Lender’s response or (b) the five (5) Business Day period has expired.
8.3    Lock-Out Period. Notwithstanding the foregoing, the Loans may not be
prepaid and the Facility may not be transferred prior to January 1, 2021.


64

--------------------------------------------------------------------------------





ARTICLE 9    
MISCELLANEOUS
9.1    Waiver and Amendment. No failure on the part of Lender or the holder of
the Notes to exercise, and no delay in exercising, any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any power or right preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies herein and in any other instrument, document or agreement delivered or
to be delivered to Lender hereunder or in connection herewith are cumulative and
not exclusive of any remedies provided by law. No notice to or demand on either
party hereunder not required hereunder or under the Notes or any other Loan
Document shall in any event entitle such party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Lender, the holder of the Notes or Borrower to any other or further action in
any circumstances without notice or demand.
No amendment, waiver or consent shall affect the rights or duties of Lender
under this Agreement or any other Loan Document unless it is in writing and
signed by Lender.
9.2    Expenses and Indemnities.
(a)    Loan Documents. Borrower shall pay all reasonable, documented, third
party, out-of-pocket costs and expenses of Lender and Borrower in connection
with the preparation and review of the Loan Documents, and any subsequent
amendment thereto, and the making, closing, administration, amendment, repayment
and/or transfer of the Loans, including but not limited to the reasonable fees
of Lender’s attorneys (excluding, however, the fees of any in-house attorneys or
legal reviewers), Lender’s Consultants, any Appraisal fees, title insurance
costs, disbursement expenses, and all other all reasonable, documented, third
party, out-of-pocket costs and expenses payable to third parties incurred by
Lender or Borrower in connection with the Loans. Such costs and expenses shall
be so paid by Borrower whether or not the Loans are fully advanced or disbursed.
Borrower agrees to pay and reimburse Lender upon demand for all reasonable
expenses paid or incurred by Lender (including reasonable fees and expenses of
legal counsel in connection with the collection and enforcement of the Loan
Documents. Borrower agrees to pay, and save Lender harmless from all liability
for, any mortgage registration, mortgage recording, transfer, recording, stamp,
like tax or other charge due to any governmental entity, which may be payable
with respect to the execution or delivery of the Loan Documents. Borrower agrees
to indemnify and hold Lender harmless from any loss or expense which may arise
or be created by the acceptance of telephonic or other instructions for making
the Loans or disbursing the proceeds thereof except for losses or expenses
caused by Lender’s gross negligence or willful misconduct.
(b)    General Indemnity. In consideration of the Commitment, Borrower further
agrees to indemnify and defend Lender and its directors, officers, agents and
employees (the “Indemnified Parties”) from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages, deficiencies,
interest, judgments, costs or expenses incurred by them or any of them,
including, but without limitation, amounts paid in


65

--------------------------------------------------------------------------------





settlement, court costs, and reasonable fees and disbursements of counsel
incurred in connection with any investigation, litigation or other proceeding,
arising out of or by reason of any investigation, litigation or other proceeding
brought or threatened, arising out of or by reason of their execution of any
Loan Document and the transaction contemplated thereby, including, but not
limited to, (i) any use effected or proposed to be effected by Borrower of the
proceeds of the Loans, but excluding any such losses, liabilities, claims,
damages or expenses incurred by reason of the gross negligence or willful
misconduct of the relevant Indemnified Party and (ii) any failure of Borrower to
comply with all of the terms and conditions of the Declaration, whether such
failure occurs before or after the Closing Date, including, without limitation,
any failure of the proposed or current use to the Facility and/or the plans and
specifications for the Facility to comply with, or be properly approved in
accordance with, the terms of the Declaration. Any Indemnified Party seeking
indemnification under this Section will notify Borrower of any event requiring
indemnification promptly and no later than thirty (30) Business Days following
such Indemnified Party’s receipt of notice of commencement of any action or
proceeding, or such Indemnified Party’s obtaining knowledge of the occurrence of
any other event, giving rise to a claim for indemnification hereunder. Borrower
will be entitled (but not obligated) to assume the defense or settlement of any
such action or proceeding or to participate in any negotiations to settle or
otherwise resolve any claim using counsel of its choice; provided that:
(i)    Borrower notifies such Indemnified Party in writing that Borrower will
indemnify such Indemnified Party from and against the relevant claim;
(ii)    such counsel is reasonably satisfactory to such Indemnified Party;
(iii)    such claim involves only money damages and does not seek an injunction
or other equitable relief;
(iv)    if such Indemnified Party is Lender, settlement of, or an adverse
judgment with respect to, such claim is not, in the good faith judgment of such
Indemnified Party, likely to establish a precedential custom or practice
materially adverse to the continuing business interests of such Indemnified
Party;
(v)    Borrower conducts the defense of such claim actively and diligently;
(vi)    no conflict of interest has arisen which would prevent counsel for
Borrower from also representing such Indemnified Party because the defendants in
any action include both such Indemnified Party and Borrower; and
(vii)    Borrower will not consent to the entry of any judgment or enter into
any settlement with respect to such claim without the prior written consent of
such Indemnified Party (not to be withheld unreasonably).
So long as Borrower has assumed the defense of such claim and is conducting such
defense in accordance with the foregoing, such Indemnified Party: (x) may retain
separate


66

--------------------------------------------------------------------------------





co-counsel at its sole cost and expense and participate in the defense of such
claim; (y) will not consent to the entry of any judgment or enter into any
settlement with respect to such claim without the prior written consent of
Borrower with respect to such claim (not to be withheld unreasonably).
If Borrower fails to assume such defense or, after doing so, Borrower fails to
satisfy any of the above conditions to Borrower’s defense, such Indemnified
Party (and its counsel) may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, such claim in any manner
it may reasonably deem appropriate (and such Indemnified Party need not consult
with, or obtain any consent from, any Borrower in connection therewith) and
Borrower will reimburse such Indemnified Party promptly and periodically for the
costs of defending against such claim (including reasonable attorneys’ fees and
expenses) and Borrower will remain responsible for any loss which such
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by such claim to the fullest extent provided for and
required by this Agreement.
9.3    Binding Effect; Waivers; Cumulative Rights and Remedies. The provisions
of this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, personal
representatives, legal representatives, successors and assigns; provided,
however, that neither this Agreement nor the proceeds of the Loans may be
assigned by Borrower voluntarily, by operation of law or otherwise, without the
prior written consent of Lender. Notwithstanding the foregoing, Borrower may
delegate to Manager certain of its obligations hereunder and the performance of
such obligations by Manager shall satisfy Borrower’s obligations hereunder. No
delay on the part of Lender in exercising any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder constitute such a
waiver or exhaust the same, all of which shall be continuing. The rights and
remedies of Lender specified in this Agreement shall be in addition to, and not
exclusive of, any other rights and remedies which Lender would otherwise have at
law, in equity or by statute, and all such rights and remedies, together with
Lender’s rights and remedies under the other Loan Documents, are cumulative and
may be exercised individually, concurrently, successively and in any order.
9.4    Incorporation by Reference. Borrower agrees that until this Agreement is
terminated by the repayment to Lender of all principal and interest due and
owing on the Notes and any other sums due and owing pursuant to the other Loan
Documents, the Notes and the other Loan Documents shall be made subject to all
the terms, covenants, conditions, obligations, stipulations and agreements
contained in this Agreement to the same extent and effect as if fully set forth
in and made a part of the Notes and the other Loan Documents. In the event of a
conflict between any of the Loan Documents and the provisions of this Agreement,
this Agreement shall be controlling.
9.5    Survival. All agreements, representations and warranties made in this
Agreement shall survive the execution of this Agreement, the making of the
Advances by Lender, and the execution of the other Loan Documents, and shall
continue until Lender receives payment in full of all Indebtedness of Borrower
incurred under this Agreement and under the other Loan Documents.


67

--------------------------------------------------------------------------------





9.6    Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF ARIZONA, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ARIZONA.
EACH OF LENDER AND BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS. AT THE OPTION OF LENDER,
THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT IN WHICH THE FACILITY LIES OR THE
STATE COURT SITTING IN RUTHERFORD COUNTY, TENNESSEE; BORROWER CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, LENDER AT ITS OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
9.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute a single Agreement.
9.8    Notices. All notices, demands, requests, consents, approvals and other
communications (“Notice” or “Notices”) hereunder shall be in writing and shall
be deemed to have been duly given when delivered in person or received by
telegraphic or other electronic means (including electronic mail and facsimile)
or, if mailed, five days after being deposited in the United States mail,
certified or registered mail, postage prepaid, or if sent via Federal Express or
similar courier service via overnight delivery, the next business day following
receipt, addressed to the respective parties as follows (or to such other
address as a party may hereafter designate):
If to Borrower:    LCS-Westminster Partnership IV LLP
c/o Life Care Services
400 Locust Street, Suite 820
Des Moines, IA 50309
Attn: Sarah Dorr


68

--------------------------------------------------------------------------------





Fax No: 515-875-4798
Email : dorrsarah@lcsnet.com


with a copy to:        Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Attn: Heather Adkerson
Fax No.: 312-706-8710
Email: hadkerson@mayerbrown.com


and a copy to:        Davis Brown
The Davis Brown Tower
215 10th Street, Ste. 1300
Des Moines, IA 50309
Attn: Jason M. Ross
Fax No: 515-243-0654
Email : JasonRoss@davisbrownlaw.com




If to Lender:
National Health Investors, Inc.

222 Robert Rose Drive
Murfreesboro, TN 37129
Attention: Kristin S. Gaines
Fax No.: 615-225-3030
Email: kgaines@nhireit.com


and a copy to:
The Nathanson Group PLLC

One Union Square
600 University Street, Suite 2000
Seattle, WA 98101
Attn: Randi S. Nathanson
Fax No.: 206-299-9335
Email: randi@nathansongroup.com


Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days prior written notice of such change to the other
parties in accordance with the provisions of this Section 9.8.
9.9    No Third Party Reliance. No third party shall be entitled to rely upon
this Agreement or to have any of the benefits of Lender’s interest hereunder,
unless such third party is an express assignee of all or a portion of Lender’s
interest hereunder.
9.10    Time of the Essence. Time is of the essence hereof with respect to the
dates, terms and conditions of this Agreement.


69

--------------------------------------------------------------------------------





9.11    No Oral Modifications. No modification or waiver of any provision of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.
9.12    Captions. The headings or captions of the Articles and Sections set
forth herein are for convenience only, are not a part of this Agreement and are
not to be considered in interpreting this Agreement.
9.13    Borrower-Lender Relationship. The relationship between Borrower and
Lender created hereby and by the other Loan Documents shall be that of a
borrower and Lender only, and in no event shall Lender be deemed to be a partner
of, or a joint venturer with, Borrower.
9.14    Recourse. Loan A and Loan B shall be full recourse to Borrower and all
of its assets. No recourse for the payment of the obligations of the Borrower
under this Agreement or any of the other Loan Documents or for any claim based
thereon, and no recourse under or upon any of the Borrower’s obligations,
covenants or agreements in the Loan Documents or any indebtedness represented
thereby, shall be had against any of the Borrower’s members, or the organizers,
members, managers, partners, officers or employees of such members or any
constituent entities of such members or of any constituent entities of such
members or of any successor Person thereof, except to the extent that such
Person is a Guarantor or otherwise a party to a Loan Document.


[SIGNATURE PAGES FOLLOW]


70

--------------------------------------------------------------------------------






[Signature page 1 of 2 of Construction and Term Loan Agreement]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
BORROWER:
 
 
 
LCS-WESTMINSTER PARTNERSHIP IV LLP, an Iowa limited liability partnership
 


By: LCS Desert Ridge LLC, an Iowa limited liability company, its Managing
Partner 

By:  /s/ Joel D. Nelson                                          
 
Print Name: Joel D. Nelson
 
Title: President and CEO








--------------------------------------------------------------------------------





[Signature page 2 of 2 of Construction and Term Loan Agreement]
 
LENDER:
 
 
 
NATIONAL HEALTH INVESTORS, INC., a Maryland corporation
 
 
 
By:  /s/ Eric Mendelsohn
 
Eric Mendelsohn
President/CEO 

 
 
 
 





































    

 
EXHIBIT A-1




Project Budget
EXHIBIT A-2


Project Phase 1-IF Budget





EXHIBIT B


Form of Draw Request









--------------------------------------------------------------------------------






EXHIBIT C


Legal Description


PARCEL NO. 1:
LOTS 1 AND 3, OF SAGEWOOD PHASE 1-F, ACCORDING TO THE PLAT OF RECORD IN THE
OFFICE OF THE COUNTY RECORDER OF MARICOPA COUNTY, ARIZONA, RECORDED IN BOOK 1311
OF MAPS, PAGE 38.


EXCEPT ALL OIL, GAS, OTHER HYDROCARBON SUBSTANCES, HELIUM OR OTHER SUBSTANCES OF
A GASEOUS NATURE, COAL, METALS, MINERALS, FOSSILS, FERTILIZERS OF EVERY NAME AND
DESCRIPTION, TOGETHER WITH ALL URANIUM, THORIUM, OR ANY OTHER MATERIAL WHICH IS
OR MAY BE DETERMINED BY THE LAWS OF THE UNITED STATES OR OF THIS STATE, OR
DECISIONS OF COURT, TO BE PECULIARLY ESSENTIAL TO THE PRODUCTION OF FISSIONABLE
MATERIALS, WHETHER OR NOT OF COMMERCIAL VALUE, AS RESERVED BY THE STATE OF
ARIZONA IN THE PATENT TO SAID LAND.


PARCEL NO. 2:


NON-EXCLUSIVE EASEMENTS AS SET FORTH IN DECLARATION OF EASEMENTS, COVENANTS,
CONDITIONS AND RESTRICTIONS RECORDED DECEMBER 14, 2007 AS 2007-1311879 OF
OFFICIAL RECORDS.


.




C-1

--------------------------------------------------------------------------------






EXHIBIT D


Sworn Construction Cost Statement












D-1

--------------------------------------------------------------------------------






EXHIBIT E


Insurance Requirements


At Borrower’s sole cost and expense, Borrower shall obtain and maintain or cause
to be obtained and maintained continuously during the term of this Agreement
policies of insurance (collectively, the “Policies”) in form and in amounts and
issued by companies, associations or organizations satisfactory to Lender, with
a current A.M. Best’s rating of not less than A-X, and licensed to do business
in the State of Arizona, covering such casualties, risks, perils, liabilities
and other hazards reasonably required by Lender a and such other insurance as
Lender shall from time to time reasonably require against such other insurable
hazards which at the time are commonly insured against in respect of properties
similar to the Facility with due regard being given to the size, type, location,
construction, use and occupancy of the Facility. Without limiting the generality
of the foregoing, Borrower shall provide the following types of insurance
coverage:Property Coverage. Fire, hazard, and extended coverage insurance
protecting against, but not limited to, fire, theft, malicious mischief,
vandalism, and such other hazards as Lender may require Borrower to carry for
all insurable real and personal property at the Facility, including but not
limited to building or structures, improvements and betterments including
machinery or equipment servicing such buildings or structures (existing or to be
constructed), personal property, furniture, fixtures, machinery, equipment,
stock and inventory owned, leased, rented, borrowed or in the care custody or
control of Borrower, or Borrower’s agent’s, employees or subcontractors, in an
amount sufficient to prevent the application of co-insurance contributions on
loss and in no event in an amount less than the agreed upon amount of the
Facility. The Policies shall be written on an “All Risk” or “Special Coverage”
form subject to standard policy terms, conditions, limitations and exclusions,
including a building ordinance and law coverage endorsement with coverage for
loss to the undamaged portion of the Facility at full policy limits and coverage
for increased cost of construction and demolition, each for at least 10% of the
total insured value for the Facility and an agreed amount endorsement (such that
the insurance carrier(s) has accepted the amount of coverage and has agree that
there will be no-co-insurance penalty); and shall provide for deductibles not to
exceed $10,000.00 and contain an agreed amount endorsement with no coinsurance,
unless otherwise agreed to by Lender.


2.    General and Professional Liability. Broad Form Comprehensive General
Liability Insurance for bodily injury (including death resulting therefrom) and
third-party property damage, on an occurrence basis coverage form unless
otherwise agreed to by Lender, insuring Borrower and naming Lender as an
additional insured against claims for personal injury, including bodily injury,
death or property damage, occurring on, in or about the Facility and the
adjoining streets, sidewalks, and passageways in the following amounts:
$1,000,000 per occurrence bodily injury and property damage liability;
$1,000,000 per claim personal and advertising injury liability; $3,000,000
products and completed operations policy aggregate applicable to lines other
than products and completed operations. Such insurance shall include premises
liability insurance, blanket contractual liability insurance, and personal
injury liability insurance, and such requirement may be satisfied by layering of
comprehensive general liability, umbrella and excess liability policies. Other
than standard exclusions applicable to pollution, asbestos, lead, mold,
employment practices, ERISA and




E-1

--------------------------------------------------------------------------------





professional liability, there shall be no additional limitations or exclusions
beyond those contained in the above referenced policy form. If Borrower
maintains a claims-made policy, this is acceptable so long as Borrower procures
and maintains this insurance during the term of this Agreement and Borrower
agrees to continue to procure and maintain this insurance coverage for a minimum
of twelve (12) months, or the date of the statute of limitations in the
respective State where the claim is made, whichever is longer, after the date
this Agreement terminates. Professional Liability. Medical Professional
Liability Coverage for damages for injury, death, loss of service or otherwise
on account of professional services rendered or which should have been rendered,
with no exclusion for patient abuse or sexual molestation, in a minimum amount
of One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the annual aggregate on a “Per Location” basis or general policy
aggregate of Five Million Dollars ($5,000,000) written on an occurrence basis
coverage form unless otherwise agreed to by Lender.


The liability Policies shall provide for deductibles not to exceed $10,000
unless otherwise agreed to by Lender.
4.    Worker’s Compensation. Worker’s compensation insurance and employer’s
liability insurance covering Borrower and its employees in respect of any work
or other operations on, about or in connection with the Facility with limits of
not less than One Million Dollars ($1,000,000) each accident, One Million
Dollars ($1,000,000) bodily injury due to disease each employee and One Million
Dollars ($1,000,000) policy limit.
5.    Cyber Insurance (including privacy liability, first party data breach
response services, and regulatory defense and penalties), including coverage for
third parties, with limits not less than One Million Dollars ($1,000,000) per
claim or data breach. If Borrower accepts credit cards, Cyber Insurance shall
also include coverage for Payment Card Industry fines, expenses and costs with
limits not less than One Million Dollars ($1,000,000) per claim.
6.    Flood Insurance. If any part of the Land is located in an area designated
as “flood prone” pursuant to the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973 (42 U.S.C. Sections 4001-4128) and any
amendments or supplements thereto or substitutions therefor, flood insurance in
an amount at least equal to the lesser of the amount of the Notes or the maximum
limit of coverage available for the Facility and contents thereon under the
National Flood Insurance Program.7.    Difference in Conditions. To the extent
not covered under Section 1 and Section 6 of this Exhibit E, difference in
conditions coverage to the extent the Facility is in a flood, wind or earthquake
zone, to the extent available at commercially reasonable rates and to the extent
such applicable coverage is customarily obtained in similar properties in the
vicinity of the Facility, in an amount reasonably satisfactory to Lender. The
deductibles shall not exceed $100,000 for Flood/Earthquake, $25,000 for Wind and
$250,000 for Named Storm, unless otherwise agreed to by Lender.8.    Business
Interruption. Rental value and/or business interruption insurance in an amount
equal to at least twelve (12) months anticipated gross revenues from the
Facility, less those expenses that are not typically incurred during a period of
business interruption, noting that the interest expense to Lender would be an
ongoing expense. Coverage should include extra expense, with limits sufficient
to provide for an indemnity period of the greater of twelve (12) months, or


E-2

--------------------------------------------------------------------------------





the actual time necessary to repair or rebuild the Facility, plus an additional
twelve (12) month extended period of indemnity. Such coverage shall be on an
agreed amount basis and not subject to coinsurance.9.    Boiler and Machinery.
Boiler and machinery breakdown direct damage, including mechanical breakdown and
explosion of pressure vessels, with full comprehensive coverage on a repair and
replacement cost basis, for all boilers and machinery which form a part of the
Facility, including rental value insurance in connection
therewith.10.    Additional Property Requirements. The following coverage or
perils shall be additionally included unless Lender otherwise provides in
writing:Earth movement Back-up of sewers or drainsTerrorismCrime coverage to
insure against claims for employee dishonesty, with limits not less than
$1,000,000 per incident; including coverage for third parties; andPersonal
Property of Residents to insure $5,000 per claim for personal property of
residents
11.    Builder’s Risk/Contractor Liability Insurance. Commencing with any
construction or renovation at the Facility and at all times prior to completion,
Borrower shall have delivered to Lender a so-called Builder’s Risk Completed
Value non-reporting form insurance policy for one hundred percent (100%) of the
replacement value of the completed Improvements (including, without limitation,
one hundred (100%) percent of the replacement cost value of all improvements and
betterments, but excluding foundations and any other improvements not subject to
physical damage) and shall include, without limitation, coverage for loss by
testing, collapse, theft, flood, and earth movement.  Such insurance policy
shall also include coverage for:  (i) loss suffered with respect to materials,
equipment, machinery, and supplies whether on-site, in transit, or stored
off-site and with respect to temporary structures, hoists, sidewalks, retaining
walls, and underground property unless required to be insured by any contractor
or subcontractor, and coverage for damage caused by “War” or the acts of
terrorists, whether certified or uncertified, unless waived by Lender in
writing; (ii) soft costs (including delayed opening) that are recurring costs,
which shall include, without limitation, delayed opening loss of income/revenue
coverage up to $1,000,000, as well as costs to reproduce plans, specifications,
blueprints and models in connection with any restoration following a casualty;
(iii) demolition, debris removal and increased cost of construction, including,
without limitation, increased costs arising out of changes in applicable Legal
Requirements; and (iv) operation of building laws.
If requested by Lender with respect to any time improvements are under
construction on the Property, Borrower shall cause each contractor performing
any such construction work to maintain workers’ compensation insurance or other
applicable insurance providing coverage for injuries to such contractor’s
personnel, auto liability insurance, and general liability insurance, all in
amounts and providing coverage as is reasonably acceptable to Lender.
12.    Automobile Liability. Automobile Liability insurance covering liability
arising from the use or operation of any auto, including those owned, hired or
otherwise operated or used by or on behalf of the Borrower. The coverage shall
be at least as broad as the Insurance Services Office Business Automobile Policy
form CA 0001(c), current edition, for an amount of at least $1,000,000 combined
bodily injury and property damage liability per accident for bodily injury and
property damage.13.     Pollution Legal Liability.    In the event Borrower
operates underground or aboveground storage tanks at the Facility it shall be
required to carry Pollution Legal Liability insurance covering both sudden and
non-sudden spilling, leaking, emitting, discharging, dispersing,


E-3

--------------------------------------------------------------------------------





seeping, escaping or releasing of the contents of any “covered underground
storage tank” or “covered aboveground storage tank” into surface soils,
subsurface soils, surface water, sediments or groundwater. Such policy must have
limits of at least $1,000,000 per incident with $1,000,000 policy aggregate.
Claims-made coverage is permitted, provided the policy retroactive date is
continuously maintained prior to the Closing Date, and coverage is continuously
maintained during the term of this Agreement and for an additional period of six
(6) months after payment in full of the Loans.
14.    Umbrella/excess liability insurance in addition to primary coverage in an
amount
not less than $1,000,000 per occurrence and annual aggregate, following form and
providing excess coverage over commercial general liability, medical
professional liability, motor vehicle liability and employer’s liability
coverage required under this section and covering all claims typically covered
by an umbrella/excess liability policy.
15.    Other. Such other insurance, in such amounts and for such terms, as may
from time to time be reasonably required by Lender insuring against such other
casualties or losses which at the time are commonly insured against by those in
Borrower’s business or in the case of premises similarly situated, due regard
being given to the use of the Facility, the height and type of the improvements
thereon, and the construction, location, use and occupancy
thereof.16.    Blanket Policy. Borrower may effect or cause to be effected
coverage under this Exhibit E under a blanket insurance policy reasonably
satisfactory to Lender, provided that: (i) any such policy of blanket insurance
shall specify therein, or the insurer under such policy shall certify to Lender,
(A) the maximum amount of the total insurance afforded by the blanket policy to
the Facility and (B) any sublimits in such blanket policy applicable to the
Facility, which amounts shall not be less than the amount required pursuant to
this Exhibit E; (ii) any such policy of blanket insurance shall comply in all
respects with the other provisions of this Exhibit E; and (iii) the protection
afforded under any policy of blanket insurance shall be no less than that which
would have been afforded under a separate policy or policies relating only to
the Facility. If limits are exhausted under the Blanket Policy prior to the end
of the insurance policy term, Borrower will purchase additional limits at its
own expense to ensure that coverage remains available. 17.    General
Provisions.(a)    Forms of Certificate. The policy described in Section 1 of
this Exhibit E shall be evidenced by an Acord 28 certificate (version 2003/10),
name Lender as additional insured, mortgagee and loss payee under a standard
non-contributory mortgagee and lender loss payable clause. The policy described
in Section 2 of this Exhibit E shall be evidenced by an Acord 25 certificate
naming Lender as additional insured (and an additional insured endorsement to
said policy in form and substance satisfactory to Lender shall be delivered to
Lender on or prior to the Closing Date). All policies maintained under this
Exhibit E shall (i) bear a standard noncontributory first mortgagee endorsement
in favor of Lender, (ii) name the Lender as additional insured, (iii) provide
that all property losses insured against shall be adjusted by Borrower, subject
to Lender’s rights, if any, contained in the Deed of Trust to participate in the
adjustment of such losses, and (iv) provide evidence of the insurers’ waiver of
subrogation in accordance with the terms set forth in this Exhibit E. In the
event of an insurable casualty, Borrower hereby waives all claims against Lender
to the extent of any insurance proceeds payable on account of such casualty,
excluding, however, any right to the use of any such proceeds. Borrower may not
provide the Policies, or the coverage required under the Policies, under or
through any self-insurance program or through any insurance company that is an
Affiliate of Borrower.(b)    Notices.    All insurance maintained by Borrower
hereunder shall: (A) bear an


E-4

--------------------------------------------------------------------------------





endorsement requiring the Insurer(s) to provide thirty (30) days’ written notice
to Lender by certified mail, return receipt requested, prior to any suspension,
cancellation or non-renewal of the required insurance; and (B) provide that all
losses shall be payable notwithstanding any act or negligence of Borrower or its
agents or employees that might, absent such agreement, result in a forfeiture of
all or part of such insurance payment.    (c)    Reinsurance; Cut-Through
Endorsement.    If any of the risks insured by the Policies are reinsured, the
Policies shall contain a so-called “cut-through” endorsement and an agreement by
the reinsurer to provide Lender with at least thirty (30) days written notice of
a cancellation, material change or reduction.
(d)    Copies; Certificates. Borrower shall furnish or cause to be furnished to
Lender, without notice or demand by Lender, on or before the date of this
Agreement, and thereafter not later than thirty (30) days prior to the
expiration date of each Policy required to be maintained by Borrower hereunder,
an insurance certificate or certificates on Acord Form 27 executed by the
insurer or its authorized agent evidencing the insurance maintained under such
Policy, and evidence satisfactory to Lender of payment of the premium therefor.
Copies of endorsements adding Lender as an additional insured and permitting
waiver of subrogation in favor of Lender shall be attached to the certificate of
insurance. Renewal certificates are to be provided to Lender prior to the
expiration of the required insurance policies. Failure of Lender to request such
certificates or other evidence of Borrower’s compliance with the insurance
requirements, or failure of Lender to identify deficiencies from evidence that
is provided, shall in no way limit or relieve Borrower of its obligations to
maintain such insurance. On written demand, but not more frequently than
annually, Borrower shall provide or cause to be provided to Lender with a copy
of any Policy (and endorsements thereto) maintained by Borrower verified (if
available at no material cost to Borrower) to be a true copy by the insurer or
its authorized agent.(e)    Exclusive. Borrower shall not take out separate
insurance concurrent in form or contributing in the event of loss with the
insurance required under this Exhibit E unless: (i) the policies are submitted
to Lender for approval, which approval shall not be unreasonably withheld or
delayed; (ii) the insurers thereunder and the terms thereof are approved by
Lender; and (iii) Lender is included therein as an additional named insured or
loss payee to the same extent as provided in this Section 15 of this Exhibit E
with respect to insurance required to be maintained hereunder. Borrower shall
notify Lender in writing at least fifteen (15) days before any such separate
insurance is taken out and shall furnish Lender with certified copies of the
policy or policies or certificate or certificates of insurance executed by the
insurer or its authorized agent with respect thereto.(f)    Appraisal. When and
if required by the applicable insurance company, Borrower shall furnish Lender
at Borrower’s expense with an appraisal satisfactory to Lender showing the full
replacement value of the Facility owned by Borrower.(g)    Assignment. Borrower
hereby assigns the Policies to Lender for the benefit of Lender as Collateral
and further security for the payment of the Borrower’s obligations under this
Agreements and the Loan Documents. In the event of a foreclosure pursuant to the
terms of the Deed of Trust, the purchaser of the Facility shall succeed to all
the rights of Borrower to the extent permissible under the Policies or
applicable law, including any right to unearned premiums, in and to all Policies
assigned or delivered to Lender pursuant to this Section 17(g) of this Exhibit
E.(h)    Failure to Maintain. If Borrower fails to maintain the Policies in the
manner required hereunder or fails to deliver the required evidence of
insurance, Lender may, but shall not be obligated to, obtain insurance and pay
the premiums therefor on behalf of Borrower and Borrower shall reimburse Lender,
on written demand, for all sums advanced and expenses incurred in connection
therewith. Such sums


E-5

--------------------------------------------------------------------------------





and expenses, together with interest thereon at the Default Rate, shall be
deemed part of Borrower’s obligations under the Loan Documents and secured by
the Collateral.(i)    No Relief. Nothing contained in this Exhibit E or
elsewhere in the Loan Documents shall relieve Borrower of its duty to maintain,
repair, replace or restore the Facility or rebuild the improvements relating
thereto, from time to time, in accordance with the terms of the Deed of Trust
following damage thereto or destruction thereof or following any condemnation of
all or any portion of the Facility, and nothing contained in this Exhibit E or
elsewhere in the Loan Documents shall relieve Borrower of its duty to pay
Borrower’s obligations under the Loan Documents, which shall be absolute,
regardless of the occurrence of damage to or destruction of or condemnation of
all or any portion of the Facility.(j)    Payment to Lender. In the event that
prior to payment in full of the Borrower’s obligations under the Loan Documents,
any claim under any Policy has not been paid and distributed in accordance with
the terms of this Agreement, and any such claim shall be paid after foreclosure
of any of the Deed of Trust or other transfer of title to the Facility shall
have resulted in extinguishing the Borrower’s obligations under the Loan
Documents for an amount less than the total of the unpaid principal balance
together with accrued interest, plus costs and disbursements at the time of the
extinguishment of Borrower’s obligations under the Loan Documents, and such
insurance claim is thereafter paid, then and in that event that portion of the
payment in satisfaction of the claim that is equal to the aforesaid deficiency
shall belong to and be the property of Lender and shall be paid to Lender and
Borrower hereby assigns, transfers and sets over to Lender all of Borrower’s
right, title and interest in and to said sums. The balance, if any, shall be
promptly paid to Borrower. The provisions of this Exhibit E shall survive the
termination of the Deed of Trust by foreclosure or otherwise as a consequence of
the exercise of any rights and remedies of Lender hereunder after the occurrence
of an Event of Default.(k)    Attorney-in-Fact. Borrower hereby appoints Lender
as Borrower’s attorney-in-fact, coupled with an interest, to cause the issuance
of or an endorsement of any policy to bring Borrower into compliance with this
Exhibit E, receive payment for, and execute and endorse any documents, checks or
other instruments in payment for loss, theft, or damage under any such insurance
policy, provided, however, that Lender agrees not to exercise its right as such
attorney-in-fact unless Borrower has failed to comply with their obligations
under this Exhibit E within five (5) Business Days of Lender’s written demand to
Borrower of such default.(l)    Deductibles and Self-insured Retentions. The
funding of all deductibles and self-insured retentions maintained by Borrower
shall be the sole responsibility of Borrower, including any amounts applicable
to deductibles or self-insured retentions applicable to claims involving Lender
as an additional insured. Any deductibles or self-insured retentions in excess
of $10,000 must be declared to and approved by Lender. (m)    Primary
Coverage.    Borrower’s liability insurance including umbrella or excess
liability insurance to the extent necessary to comply with the required limits
shall be primary insurance, and any insurance or self-insurance maintained by
Lender shall be excess of, and non-contributory with, Borrower’s insurance.
(n)    Severability of Interest.    Except with respect to the limits of
insurance, Borrower’s required liability insurance shall apply separately to
each insured or additional insured. (o)    Waiver of Subrogation.    Borrower
hereby waives any and all rights of recovery against Lender, its officers,
agents and employees, for all injury, loss or damage, howsoever caused, to
persons or property, including loss of use, to the extent such injury, loss or
damage is covered or should be covered by required insurance or any other
insurance maintained by Borrower, including sums within deductibles, retentions
or self-insurance applicable thereto. This waiver applies to all first party
property, business interruption, equipment, vehicle and workers compensation
claims (unless prohibited under applicable state


E-6

--------------------------------------------------------------------------------





statutes), as well as all third-party liability claims. This waiver shall be in
addition to, and not in limitation or derogation of, any other waiver or release
contained in this agreement with respect to loss of, or damage to, property of
the parties hereto. Inasmuch as the above mutual waivers preclude the assignment
of any aforesaid claim by way of subrogation to an insurance company, Borrower
agrees immediately to give to each insurance company providing coverage under
this Loan Agreement, written notice of the terms of said mutual waivers, and to
have said insurance policies properly endorsed, if necessary, to prevent the
invalidation of said insurance coverage by reason of said waivers. Borrower
shall indemnify Lender against any loss or expense, including reasonable
attorneys’ fees, resulting from the failure to obtain such waiver from their
insurer, if required.(p)    No Representation of Coverage Adequacy.    In
specifying minimum insurance requirements, Lender does not represent that such
insurance is adequate to protect Borrower for loss, damage or liability arising
from its exposures, work or operations. Borrower is solely responsible to inform
itself of the types or amounts of insurance it may need beyond these
requirements to protect itself.
(q)    Property Insurance Requirements. If Borrower elects to be a participant
in NHI’s Property Insurance Program, Borrower shall be deemed to be in
compliance with the property insurance requirements set forth in this Exhibit E
(but Borrower’s participation in such Property Insurance Program shall not
constitute compliance with the other, non-property insurance requirements set
forth in this Exhibit E).






EXHIBIT F


Ownership Chart








E-7

--------------------------------------------------------------------------------






EXHIBIT G


Quarterly Compliance Certificate
National Health Investors, Inc. (herein “NHI”)
222 Robert Rose Drive
Murfreesboro, TN 37129


Re:
Construction and Term Loan by and between NHI (the “Lender”), and
LCS-Westminster Partnership IV LLP (the “Borrower”) dated as of _____________,
2018 (as it may be amended and/or restated from time to time, the “Loan
Agreement”)

Borrower hereby certifies that for the calendar quarter ended
___________________:
1.
Capitalized terms not otherwise defined in this Certificate shall have the
meanings set forth in the Loan Agreement. All capitalized terms shall be equally
applicable to the singular and plural forms thereof and to any gender form
thereof.

2.
No Default or Event of Default under the Loan Agreement has occurred or exists,
except:
_________________________________________________________________________________________________________.

3.
The Debt Service Coverage Ratio for the preceding calendar quarter (or such
shorter period, pro rated, if the Loan Agreement has been in effect for less
than a calendar quarter) was:

(a) Gross service fee revenues (to include Phase 2 after Phase 2 Measurement
Date)
$____________
(b) Plus other operating revenues (excluding amortized Entrance Fee Receipts)
$____________
(c) Plus non-operating revenues
$____________
(d) Plus Attrition Income
$____________
(e) Less all Borrower expenses (including greater of actual or assumed 5%
management fee and capital expenditure amount of $500/bed/unit)
($__________)
(f) Plus depreciation and amortization expense
$____________
(g) Plus extraordinary expenses
$____________
(h) Plus losses from reappraisal, revaluation or write down
$____________
(i) Plus non-cash expenses
$____________
(j) Plus capitalized expenses with respect to capital repairs/improvements
$____________


TOTAL NET OPERATING INCOME (sum of (a) through (j))
$____________


INTEREST PAYMENTS
$_____________







G-1

--------------------------------------------------------------------------------





DEBT SERVICE COVERAGE RATIO:
Actual
            
Required
            



4.
The Days Cash on Hand as of the last day of the preceding calendar quarter:

(a) Amount of Cash and Investments
______________
(b) Operating Expenses for preceding 12 months divided by 365
______________
ACTUAL DAYS CASH ON HAND (a) divided by (b)
______________
REQUIRED DAYS CASH ON HAND
90

    
5.
Occupancy Information: Year-to-Date as of _______/______/______

Attach current rent roll
6.
Annual Information Requirements:

(a)
Insurance: Date Last Paid (enclosed Certificate of Insurance when renewed)
___________________________________________________________

(b)
Property Taxes: Date Last Paid (enclosed receipt when paid)
__________________________________________

(c)
Copy of Annual License/Certification Survey:                     



7.
All taxes, including all payroll taxes and other federal and state payroll and
income taxes have been timely filed and no such amounts are delinquent other
than as disclosed in this Certificate.

8.
All malpractice matters filed against Borrower seeking damages in excess of
$50,000 (whether or not covered by insurance) are described on Exhibit A hereto.

9.
All information provided herein and in the attached financial statement is true
and correct.

Date:____________________ Certified by:____________________
Title:__________________
EXHIBIT A TO COMPLIANCE CERTIFICATE


MALPRACTICE CLAIMS




G-2

--------------------------------------------------------------------------------









G-3

--------------------------------------------------------------------------------






EXHIBIT H




ESCROW ACCOUNT PLEDGE AND SECURITY AGREEMENT


THIS ESCROW ACCOUNT PLEDGE AND SECURITY AGREEMENT (the “Agreement”) is made and
entered into as of ______________, 20__ by and between LCS-WESTMINSTER
PARTNERSHIP IV LLP, an Iowa limited liability partnership (the “Pledgor”) and
NATIONAL HEALTH INVESTORS, INC., a Maryland corporation (the “Lender”)


R E C I T A L S:


WHEREAS, Pledgor and Lender have entered into that certain Construction and Term
Loan Agreement (the “Loan Agreement”) dated December 21, 2018 with respect to
loans (the “Loans”) to be advanced by Lender to Pledgor in the aggregate maximum
principal amount of $180,000,000.00. Capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in the Loan Agreement;
WHEREAS, the Loans are evidenced by (i) that certain promissory note in the
original principal amount of $77,339,747.35, (ii) that certain promissory note
in the original principal amount of $41,460,252.65, and (iii) that certain
promissory note in the original principal amount of $61,200,000.00, each of
which is dated as of the date hereof and made by Pledgor to the order of Lender
(collectively, the “Notes”);
WHEREAS, pursuant to the Loan Agreement, Lender has established an escrow
account in the name of Pledgor which is more fully described in Exhibit A
hereto, as such Exhibit may be amended (the “Escrow Account”) into which Initial
Entrance Fee Receipts (during the existence of an Event of Default), Covenant
Make-Whole Amounts, Cash Deficiency Amounts, Targeted Expenditure Shortfall
payments and any other amounts escrowed by Lender pursuant to the Loan Agreement
shall be deposited with Lender upon receipt from Pledgor; and


WHEREAS, Pledgor has agreed to pledge to Lender all of its right, title and
interest in and to the Escrow Account as security for the repayment of (i) all
principal, interest accruing thereon and fees which may become due to Lender
under the Notes and (ii) all other amounts due or to become due to Lender under
the Loan Agreement and any other documents which evidence, secure and/or govern
the Loans and rights related thereto, including any amendments thereof and
supplements thereto (collectively, the “Loan Documents”) and the performance of
all covenants, terms and provisions therein (the “Indebtedness”).


NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, as
security for the Indebtedness, Pledgor hereby grants to Lender a first priority
security interest in all of its right, title and interest in and to any and all
funds now or hereafter deposited in the Escrow Account, along with any and all
interest earned thereon and proceeds thereof (the “Collateral”).


H-1

--------------------------------------------------------------------------------







Pledgor further covenants and agrees with, and warrants to Lender, as follows:


1.Pledgor is the lawful owner of the above described Collateral. Pledgor
represents that there are no liens or encumbrances on the Collateral, except as
created by the Loan Documents and this Agreement. Pledgor further represents
that it will keep the Collateral free from any adverse lien, security interest
or encumbrance, other than the security interest granted to Lender hereunder.
2.    Pledgor hereby authorizes Lender to file financing statements and any
amendments, modifications or continuations thereof deemed necessary by Lender to
perfect its security interest in the Collateral. All such filings, as well as
any termination statements filed by Lender, shall be at the expense of Pledgor.
3.    Pledgor shall take all actions and execute all instruments as may be
reasonably requested from time to time by Lender in order to perfect and protect
Lender’s security interest in the Collateral and to allow Lender to have the
full value and benefit of the Collateral, including without limitation, one or
more Deposit Account Control Agreements substantially in the form attached as
Exhibit B to this Agreement. Additionally, Pledgor agrees that the bank holding
the Escrow Account shall comply with all Lender instructions regarding the
disposition of the funds in the Escrow Account and authorizes Lender to provide
a copy of this Agreement to the bank holding the Escrow Account.
4.    Pledgor hereby waives all demand, notice, protest, and all demands and
notices of any action taken by Lender under this Agreement or with respect to
all or any part of the Indebtedness, and hereby agrees to any indulgence by
Lender, or any substitution for, exchange of, or release of any of the
Collateral or any other collateral for all or any part of the Indebtedness, or
any release of any person liable on any part of the Indebtedness. Pledgor agrees
that Lender may enforce this instrument and apply the Collateral upon any
Default hereunder, without first resorting to any other collateral that may
secure all or any part of the Indebtedness.
5.    Pledgor shall be in “Default” under this Agreement upon the occurrence of
any of the following:
(a)    Breach of any covenant in this Agreement which breach continues
unremedied for a period of thirty (30) days after notice from Lender to Pledgor
thereof (or, if such breach cannot be cured in such 30-day period, and Pledgor
is diligently pursuing such cure to Lender’s satisfaction, such longer period of
time as is necessary to remedy such breach, but in no event longer than thirty
(30) days); or
(b)    The occurrence of an Event of Default under the Loan Agreement or any of
the other Loan Documents.
(c)    The insolvency, bankruptcy, or appointment of a receiver for, Pledgor.
6.    In the event of any such Default, and at any time while it continues, at
the option of Lender, any and all of the Indebtedness shall become immediately
due and payable without


H-2

--------------------------------------------------------------------------------





presentment, demand, or notice to Pledgor, or any other person or entity, and
Lender may apply the Collateral, or any portion thereof, to payment of the
Indebtedness, and may exercise all rights and remedies available under
applicable law. In the event that any action at law or in equity is commenced
affecting the Collateral or Lender’s interest therein, including, but not
limited to, any bankruptcy or insolvency proceeding, then Lender may take such
action and disburse such sums as Lender deems necessary to protect its interest,
including, but not limited to, the payment of reasonable attorney fees. Any sums
so advanced, with interest thereon, shall become additional Indebtedness secured
hereby.
7.    Lender shall have all the rights of a secured party under the Uniform
Commercial Code of Arizona or other applicable law, and, in addition, shall have
all the rights specified herein.
8.    Upon the failure of Pledgor to pay all taxes or charges against the
Collateral, it being understood and agreed, among other things, that all
interest earned on the funds in the Escrow Account shall be the property of
Pledgor and accordingly Pledgor shall be responsible for any and all state
and/or federal incomes taxes due with respect thereto, and to do all things
necessary to preserve and maintain the value of the Collateral, Lender, in its
discretion, may make any such payments and advance any such sums. Pledgor agrees
to reimburse Lender promptly upon demand for all such payments and advances,
repayment of which is secured by this Agreement. Notwithstanding the foregoing,
Lender shall be under no duty to collect any amount due on the Collateral, to
realize on the Collateral, to keep the Collateral insured, to make any
presentment, demand or notice of protest in connection with the Collateral, or
to perform any other act relating to the enforcement, collection or protection
of the Collateral.
9.    Pledgor hereby irrevocably appoints Lender as Pledgor’s true and lawful
attorney in fact with full power of substitution, in Lender’s name or Pledgor’s
name or otherwise, for Lender’s sole use and benefit, at Pledgor’s cost and
expense, during the existence of any Default hereunder to exercise any and all
powers with respect to the Collateral as Lender may deem necessary and
appropriate to fully carry out the terms of this Agreement.
10.    All statements contained in any certificate or other instrument delivered
by Pledgor, pursuant to this Agreement or in connection with any transaction
contemplated hereby shall be deemed representations and warranties by Pledgor
hereunder.
11.    This Agreement shall not prejudice the right of Lender, at its option, to
enforce the collection of any of the Indebtedness, or any other instrument
executed in connection with any of the Indebtedness, by suit, or in any other
lawful manner. No right or remedy is intended to be exclusive of any other right
or remedy, but every such right or remedy shall be cumulative to every other
right or remedy herein or conferred in any other document, now or hereafter
existing at law or in equity.
12.    Pledgor shall pay all of Lender’s reasonable, documented, third party
out-of-pocket expenses of administering this Agreement, including all service
charges and fees assessed by the bank at which the Escrow Account is located. In
addition, following an Event of Default, Pledgor shall pay all of the Lender’s
third party expenses in enforcing its rights under this Agreement.


H-3

--------------------------------------------------------------------------------





13.    No waiver by Lender of any Default shall operate as a waiver of any other
Default or of the same Default on a future occasion.
14.    Every provision of this Agreement is intended to be severable. If any
item or provision of this Agreement is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the legality or
validity of the remainder of this Agreement.
15.    All notices, demands, requests, consents, approvals and other
communications hereunder shall be given in the manner set forth in the Loan
Agreement and sent to the parties at the addresses set forth in the Loan
Agreement.
16.    This Agreement shall be governed by the laws of the State of Arizona,
including, but not limited to, its conflicts of laws rules.
17.    Each of Lender and Pledgor hereby irrevocably:
(a)    submits, in any legal proceeding related to this Agreement, to the
non-exclusive in personam jurisdiction of any state or federal court located in
the state or county in which the Facility is located or any state or federal
court sitting in Rutherford County, Tennessee and agrees to suit being brought
in any such court;
(b)    waives any objection that it may now or hereafter have to the venue of
such proceeding in any such court located in the county in which the Facility is
located or Rutherford County, Tennessee, or that such proceeding was brought in
any inconvenient court;
(c)    agrees that nothing herein shall affect the right of Lender to bring any
legal proceedings (including a proceeding for enforcement of a judgment entered
by any of the aforementioned courts) against Pledgor in any other court or
jurisdiction in accordance with applicable law.
18.    EACH OF PLEDGOR AND LENDER BY THE EXECUTION OF THIS AGREEMENT HEREBY
KNOWINGLY, WILLINGLY AND IRREVOCABLY WAIVES ITS RIGHTS TO DEMAND A JURY TRIAL IN
ANY ACTION OR PROCEEDING INVOLVING THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY
COLLATERAL, ANY OBLIGOR OR ANY RELATIONSHIP BETWEEN LENDER AND PLEDGOR. PLEDGOR
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS
LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
19.    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute but
one and the same instrument. Electronically submitted signatures shall be
sufficient to evidence any party’s agreement to this Agreement and to bind such
party hereto.


H-4

--------------------------------------------------------------------------------





20.    Where the circumstances require, the singular shall refer to the plural,
the plural to the singular, and the masculine, feminine or neuter shall refer to
any gender.
21.    Lender may from time to time amend Exhibit A hereto upon written notice
delivered to Pledgor to reflect changes made by Lender in the identification of
the Account. Any other amendments to this Agreement must be in writing and
signed by the parties hereto in order to be binding.
22.    This instrument shall be binding upon and inure to the benefit of the
permitted successors and assigns of the parties hereto.
23.    The entire agreement between the parties hereto with respect to the
subject matter hereof is contained in this Agreement.
(Signature Page to Follow)
 


H-5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Account Pledge and Security Agreement has been executed
as of the day and year first written above.


PLEDGOR:


LCS-WESTMINSTER PARTNERSHIP IV LLP, an Iowa
limited liability partnership


By: LCS Desert Ridge LLC, an Iowa limited
liability company, its Managing Partner




By:
_____________________________________                    

Name:
Joel D. Nelson

Its:
President and CEO





LENDER:


NATIONAL HEALTH INVESTORS, INC., a Maryland corporation


By: ______________________________________        
Name: Eric Mendelsohn    
Its: President/CEO    


H-6

--------------------------------------------------------------------------------







EXHIBIT A TO ESCROW ACCOUNT PLEDGE AND SECURITY AGREEMENT
DESCRIPTION OF THE ESCROW ACCOUNT




Bank:             


Account Number:    


Account Name:


ABA Number:








H-7

--------------------------------------------------------------------------------





EXHIBIT B TO ESCROW ACCOUNT PLEDGE AND SECURITY AGREEMENT


DEPOSIT ACCOUNT CONTROL AGREEMENT




This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is made and entered
into as of ____________________, 20__ by and among NATIONAL HEALTH INVESTORS,
INC., a California (“Creditor”), LCS-WESTMINSTER PARTNERSHIP IV, LLP, an Iowa
limited liability partnership (“Debtor”), and PINNACLE BANK, a Tennessee banking
corporation (“Bank”).


RECITALS


Bank has established deposit account # ____________ in the name of Debtor (the
“Account”).


Debtor has granted Creditor a security interest in the Account to secure
Debtor’s obligations under that certain Construction and Term Loan Agreement
(the “Loan Agreement”) dated as of December 21, 2018 with respect to loans (the
“Loans”) to be advanced by Creditor to Debtor in the aggregate maximum principal
amount of $180,000,000.00.


Creditor, Debtor and Bank are entering into this Agreement to perfect Creditor’s
senior security interest in the Account.


AGREEMENT


In consideration of the Recitals and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Bank, Debtor and
Creditor agree as follows:


1.    The Account. Bank represents and warrants to Creditor that (a) Exhibit A
is a complete and accurate description of the Account as of the date hereof, (b)
Bank has not agreed with any party, other than Debtor and Creditor, to comply
with instructions concerning the Account and Bank does not know of any claim to
or interest in the Account, other than the interests of Creditor and Debtor and
any claim of Bank permitted under Section 2.


2.    Priority of Lien. Bank waives any encumbrances, claims and rights of
setoff (or recoupment) it may have against the Account and agrees that, except
with respect to payment of its fees under its standard form of customer
agreement, it will not assert any lien, encumbrance, claim or setoff against the
Account.


3.    Control. Bank will comply with instructions, including, but not limited
to, instructions to pay monthly interest, close the Account and transmit the
Account balances to Creditor, given by Creditor concerning the Account without
the consent of Debtor. Bank agrees to not comply with instructions concerning
the Account given by any person other than Creditor.




H-8

--------------------------------------------------------------------------------





4.    Statements and Confirmations. Bank will send copies of all statements and
other correspondence concerning the Account to Creditor at Creditor’s address
provided herein.


5.    Responsibility of Bank. Bank has no liability to Debtor for complying with
instructions concerning the Account given by Creditor. This Agreement does not
create any obligation or duty of Bank other than those expressly set forth
herein.


6.    Tax Reporting. All income, gain, expense and loss recognized in the
Account shall be reported to all taxing authorities under Debtor’s name and
taxpayer identification number.


7.    Customer Agreement. The terms of this Agreement will prevail if this
Agreement conflicts with any other agreement between Bank and Debtor, including,
but not limited to, the Customer Agreement. Irrespective of any term of the
Customer Agreement, the Tennessee Uniform Commercial Code shall govern the
Account for purposes of Parts 3 and 4 of Chapter 47 of the Tennessee Uniform
Commercial Code.


8.    Termination. The obligations of Bank under this Agreement shall continue
until the Account is closed.


9.    Entire Agreement. This Agreement and Exhibit A is the entire agreement of
the parties with respect to the subject matter of this Agreement and supersede
and discharge all prior agreements (written or oral) and negotiations and all
contemporaneous oral agreements concerning this subject matter.


10.    Amendments. Except as specifically set forth in this Section 10, no
amendment, modification or termination of this Agreement or waiver of any right
shall be binding on any party unless it is in writing and is signed by all
parties hereto. Notwithstanding the foregoing, Creditor may from time to time
amend Exhibit A hereto upon written notice delivered to Debtor and Bank to
reflect changes made by Creditor, in the exercise of its sole discretion, in the
identification of the Account and/or the financial institution at which the
Account is located (a

“Replacement Bank”) and Debtor hereby acknowledges and agrees that no such
amendment shall affect the validity or the enforceability of this Agreement
against Debtor or the rights of Creditor hereunder or under any document
executed in accordance with, or in furtherance of, the terms hereof; provided,
however, Debtor will, if requested by Bank or any Replacement Bank or Creditor
execute an amendment to this Agreement to reflect any such changes with respect
to the Account. Further, no amendment or modification to this Agreement shall be
required in order for this Agreement to apply to any and all funds now or
hereafter held in the Account including, but not limited to, any amounts
hereafter deposited therein pursuant to the terms of the Loan Agreement and/or
any Loan Documents (as defined in the Loan Agreement).


11.    Severability. If any term of this Agreement is invalid or unenforceable,
the remainder of this Agreement shall be construed as if such invalid or
unenforceable term were omitted.




H-9

--------------------------------------------------------------------------------





12.    Successors. The terms of this Agreement are binding upon, and inure to
the benefit of, the parties and their respective successors or heirs and
personal representatives.


13.    Notices. Any notice or other communication required or permitted to be
given by this Agreement or by applicable law shall be in writing and shall be
deemed received (a) on the date delivered, if sent by hand delivery (to the
person or department if one is specified below) with receipt acknowledged by the
recipient thereof, (b) three (3) Business Days following the date deposited in
U.S. mail, certified or registered, postage prepaid, with return receipt
requested, or (c) one (1) Business Day following the date deposited with FedEx
or other national overnight carrier, and in each case addressed as follows:


If to Creditor:        National Health Investors, Inc.
222 Robert Rose Drive
Murfreesboro, TN 37129
Attention: Kristin S. Gaines


With a copy to:    The Nathanson Group PLLC
600 University Street, Suite 2000
Seattle, Washington 98101-1195
Attn: Randi S. Nathanson
            
If to Debtor:         LCS-Westminster Partnership IV LLP
c/o Life Care Services
400 Locust Street, Suite 820
Des Moines, IA 50309
Attn: Sarah Dorr


with a copy to:        Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Attn: Heather Adkerson


and a copy to:        Davis Brown
The Davis Brown Tower
215 10th Street, Ste. 1300
Des Moines, IA 50309
Attn: Jason M. Brown
                
If to Bank:        Pinnacle Bank
114 W. College St.
Murfreesboro, TN  37130
Attn: Renee Jennings


14.    Choice of Law. This Agreement shall be governed by the laws of the State
of Tennessee (excluding the choice of law rules thereof).


H-10

--------------------------------------------------------------------------------





(Signature Pages to Follow)




H-11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the date and year first written above.




CREDITOR:


NATIONAL HEALTH INVESTORS, INC., a Maryland corporation


By: __________________________
                            Eric Mendelsohn
President/CEO




H-12

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the date and year first written above.






DEBTOR:


LCS-WESTMINSTER PARTNERSHIP IV LLP, an Iowa limited liability partnership
 
By: LCS Desert Ridge LLC, an Iowa limited liability
company, its Managing Partner
 
By:   
Print Name: Joel D. Nelson
Title: President and CEO
 











    






























H-13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the date and year first written above.




BANK:


PINNACLE BANK






By:                         


Name:                     


Title:                         


 












H-14

--------------------------------------------------------------------------------








SCHEDULE 4.5
LITIGATION
NONE






S-1

--------------------------------------------------------------------------------





SCHEDULE 4.29
SUBSIDIARIES
Sagewood Land LLC, an Iowa limited liability company
Ownership:     100% owned by Borrower
Business:
Ownership and operation of two separate lots of vacant land adjacent to the
Sagewood community.



Property:     Certain real property comprised of approximately 22.435 acres
located in
    Maricopa County, Arizona.


Sagewood-HLP LLC, an Iowa limited liability company
Ownership:     100% owned by Borrower
Business:     Holding Company owning membership interest in Friends of Horse
            Lover’s Park


Property:     Membership interests in Friends of Horse Lover’s Park.


Friends of Horse Lover’s Park, an Arizona nonprofit corporation
Ownership:    Class A Member: Sagewood-HLP LLC; Class B Member: Horse Lovers
Management Corporation, an Arizona nonprofit corporation.


Business:
Provides for operations and maintenance of a non-profit horse park and related
park amenities through an operations and maintenance agreement with the City of
Phoenix. Friends of Horse Lover’s Park has in turn contracted out management of
park to Horse Lovers Management Corporation.



Property:
Ownership in the non-profit entity. The site of horse park is not owned by this
subsidiary, however, the actual location of Arizona Horse Lover’s Park is 19224
N. Tatum Boulevard, Phoenix, AZ.





S-2

--------------------------------------------------------------------------------





SCHEDULE 4.30
FACILITY LEASES


1. See leases described on Rent Roll for Resident Leases (attached);
2. That certain License Agreement between LCS-Westminster Partnership IV, LLP
and Kelly Schultz LLC dated as of December 5, 2018;
3. That certain Banking Lease between LCS-Westminster Partnership IV, LLP an
Iowa limited liability partnership, and Bankers Trust Company, a state banking
association (collectively, the “Parties”) dated as of February 8, 2010, and as
modified by that certain Extension to Banking Lease by the Parties, dated as of
April 18, 2013;
4. That certain Salon License Agreement between LCS-Westminster Partnership IV,
LLP and Allure Management Group, LLC dated as of January 1, 2016; and
5. That certain Therapy Services Agreement between Quality Care Rehab and
LCS-Westminster Partnership IV LLP, dated as of August 25, 2016.
6. That certain License Agreement between LCS-Westminster Partnership IV, LLP
and Home Health Care Services LLC, dated as of January 1, 2010.


S-3

--------------------------------------------------------------------------------





SCHEDULE 4.32
EXISTING INDEBTEDNESS




As of the Closing Date, Borrower has no Indebtedness other than that identified
in Section 4.32 (Other Indebtedness) of the Agreement.


As of November 30, 2018, Resident Loans totaled $184,800,003.60.


As of the Closing Date, Borrower’s Subsidiaries have the following Indebtedness:


i.
Loan made to Sagewood Land LLC by Bankers Trust Company in the principal amount
of $4,775,000.00 as evidenced by that certain Promissory Note dated as of July
21, 2017; and



ii.
Trade payables, equipment leases and accrued expenses incurred in the normal
course of such Subsidiaries respective businesses.













S-4

--------------------------------------------------------------------------------







SCHEDULE 4.34
DECLARATION OBLIGATIONS


(i) Installation and maintenance of landscaping and hardscape (sidewalks,
benches, bicycle paths, perimeter walls, lighting, signage, irrigation,
utilities, etc.) along the Tatum and Mayo Boulevard frontages of what is known
as Parcel 9.I.


(ii) Installation and maintenance of a major site identification sign on Parcel
9.I adjacent to Tatum Boulevard.


(iii) Maintenance of the wash corridors within Parcel 9.I in accordance with the
Desert Ridge Watercourses Master Drainage Report and any Corp of Engineers 404
Permit that may be applicable.
















    








S-5